                   ,17+(81,7('67$7(6',675,&7&2857)257+(
                 ($67(51',675,&72).(178&.</21'21',9,6,21



$0$1'$+26.,16DQG-21$7+$1            
7$</25                               
                                                    &DVH1R&9
           3ODLQWLIIV                 
                                                    +RQ52%(57(:(,5
           Y                          
                                         0DJ+$1/<$,1*5$0
.12;&2817<(7$/.             
                                                    -85<75,$/'(0$1'('
           'HIHQGDQWV




                              (;+,%,7
      NO. 17-CV-84

AMANDA HOSKINS, ET AL.
           V.

 KNOX COUNTY, ET AL.


      DEPONENT:
   AMBER SIMPSON


        DATE:
     April 13, 2018
∑1∑∑∑IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
∑2∑∑∑∑∑∑∑∑∑∑∑DISTRICT OF KENTUCKY
∑3∑∑∑∑∑∑∑∑∑∑∑∑∑NO. 17-CV-84
∑4∑∑∑∑∑∑∑∑∑∑∑HON. DAVID L. BUNNING
∑5∑∑∑∑∑∑∑∑∑∑∑HON. CANDACE J. SMITH
∑6
∑7∑∑∑∑∑∑∑∑∑∑AMANDA HOSKINS, ET AL.
∑8∑∑∑∑∑∑∑∑∑∑∑∑∑PLAINTIFFS
∑9
10∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑V.
11
12∑∑∑∑∑∑∑∑∑∑∑KNOX COUNTY, ET AL.
13∑∑∑∑∑∑∑∑∑∑∑∑∑DEFENDANTS
14
15
16
17
18
19
20
21
22
23∑∑DEPONENT: AMBER SIMPSON
24∑∑DATE:∑∑∑APRIL 13, 2018
25∑∑REPORTER: KELLEY BOHAN
                          The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                               2..5
                                                           Page 2                                                             Page 4
∑1∑∑∑∑∑∑∑∑∑∑∑∑∑APPEARANCES                                          ∑1
∑2                                                                  ∑2∑∑∑∑∑∑∑∑∑∑∑APPEARANCES CONTINUED
∑3∑∑ON BEHALF OF THE PLAINTIFFS, AMANDA HOSKINS, et al.:            ∑3
∑4∑∑ELLIOT SLOSAR                                                   ∑4∑∑ON BEHALF OF THE DEFENDANTS, JOHN PICKARD and DEREK
∑5∑∑AMY ROBINSON STAPLES                                            ∑5∑∑EUBANKS:
∑6∑∑LOEVY & LOEVY                                                   ∑6∑∑JASON WILLIAMS
∑7∑∑311 NORTH ABERDEEN STREET, THIRD FLOOR                          ∑7∑∑WILLIAMS FARMER & TOWE
∑8∑∑CHICAGO, ILLINOIS 60607                                         ∑8∑∑303 SOUTH MAIN STREET
∑9∑∑TELEPHONE NO.: (312) 243-5900                                   ∑9∑∑P.O. BOX 3199
10∑∑E-MAIL: ELLIOT@LOEVY.COM                                        10∑∑LONDON, KENTUCKY 40743
11                                                                  11∑∑TELEPHONE NO.: (606) 877-5291
12                                                                  12∑∑E-MAIL: JASON@WFTLAW.COM
13∑∑ON BEHALF OF THE DEFENDANTS, BRYAN (**BRYAN?) JOHNSON,          13
14∑∑MARK MEFFORD, JACKIE JOSEPH, DALLAS EUBANKS, AND KELLY          14
15∑∑FARRIS:                                                         15
16∑∑CODY WEBER                                                      16
17∑∑KENTUCKY STATE POLICE GENERAL COUNSEL                           17
18∑∑919 VERSAILLES ROAD                                             18
19∑∑FRANKFORT, KENTUCKY 40601                                       19
20∑∑TELEPHONE NO.: (502) 573-1636                                   20
21∑∑E-MAIL: CODY.WEBER@KY.GOV                                       21
22                                                                  22
23                                                                  23
24                                                                  24∑∑ALSO PRESENT: CAITLYN LEONARD - VIDEOGRAPHER KENTUCKIANA
25                                                                  25∑∑REPORTERS


                                                           Page 3                                                             Page 5
∑1∑∑∑∑∑∑∑∑∑∑∑APPEARANCES CONTINUED                                  ∑1∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑INDEX
∑2                                                                  ∑2∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑Page
∑3∑∑ON BEHALF OF THE DEFENDANTS, JASON YORK and TROOPER             ∑3∑∑DIRECT EXAMINATION BY MS. ROBINSON STAPLES∑∑∑8
∑4∑∑BUNCH:                                                          ∑4∑∑CROSS EXAMINATION BY MR. WRIGHT∑∑∑∑∑∑∑∑25
∑5∑∑DERRICK T. WRIGHT                                               ∑5∑∑CROSS EXAMINATION BY MR. WILLIAMS∑∑∑∑∑∑∑88
∑6∑∑STURGILL, TURNER, BARKER & MOLONEY, PLLC                        ∑6∑∑CROSS EXAMINATION BY MR. FARAH∑∑∑∑∑∑∑∑96
∑7∑∑333 WEST VINE STREET, SUITE 1500                                ∑7∑∑CROSS EXAMINATION BY MR. WEBER∑∑∑∑∑∑∑∑98
∑8∑∑LEXINGTON, KENTUCKY 40507                                       ∑8∑∑RECROSS EXAMINATION BY MR. WRIGHT∑∑∑∑∑∑107
∑9∑∑TELEPHONE NO.: (859) 255-8581                                   ∑9
10∑∑E-MAIL: DWRIGHT@STURGILLTURNER.COM                              10
11                                                                  11∑∑∑∑∑∑∑∑∑∑∑∑∑∑EXHIBITS
12                                                                  12∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑Page
13∑∑ON BEHALF OF THE DEFENDANTS, MIKE BROUGHTON and CITY OF         13∑∑1 - STATEMENT TO DETECTIVE YORK∑∑∑∑∑∑∑∑22
14∑∑BARBOURVILLE:                                                   14∑∑2 - DEPARTMENT OF PUBLIC ADVOCACY REPORT∑∑∑65
15∑∑LICHA H. FARAH, JR.                                             15
16∑∑WARD HOCKER THORNTON                                            16
17∑∑333 WEST VINE STREET, SUITE 1100                                17
18∑∑LEXINGTON, KENTUCKY 40507                                       18
19∑∑TELEPHONE NO.: (859) 422-6000                                   19
20∑∑E-MAIL: LFARAH@WHTLAW.COM                                       20
21                                                                  21
22                                                                  22
23                                                                  23
24                                                                  24
25                                                                  25
                             The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        6..9
                                                               Page 6                                                                  Page 8
∑1∑∑∑∑∑∑∑∑∑∑∑∑∑STIPULATION                                              ∑1∑∑∑∑Broughton and the City of Barbourville.
∑2                                                                      ∑2∑∑∑∑∑∑∑VIDEOGRAPHER:∑Thank you, Counsel.
∑3                                                                      ∑3∑∑∑∑∑∑∑Ms. Simpson, will you please raise your right
∑4∑∑The deposition of AMBER SIMPSON taken at the Holiday Inn            ∑4∑∑∑∑hand to be sworn in by the reporter?
∑5∑∑Express & Suites, 506 Minton Drive, London, Kentucky, on            ∑5∑∑∑∑∑∑∑THE WITNESS:∑Yes.
∑6∑∑Friday the 13th day of April 2018 at approximately 10:06            ∑6∑∑∑∑∑∑∑COURT REPORTER:∑Do you solemnly swear or
∑7∑∑A.M.; Said deposition was taken pursuant to the Kentucky            ∑7∑∑∑∑affirm that the testimony you are about to give is
∑8∑∑Rules of Civil Procedure.                                           ∑8∑∑∑∑the truth, the whole truth, and nothing but the
∑9∑∑It is agreed that Kelley Bohan, being a Notary Public               ∑9∑∑∑∑truth?
10∑∑and Court Reporter for the State of Kentucky, may swear             10∑∑∑∑∑∑∑THE WITNESS:∑Yes.
11∑∑the witness.                                                        11∑∑∑∑∑∑∑∑∑DIRECT EXAMINATION
12                                                                      12∑∑BY MS. ROBINSON STAPLES:
13                                                                      13∑∑∑∑Q.∑∑Good morning, Amber.∑How are you?
14                                                                      14∑∑∑∑A.∑∑I'm fine.∑How are you?
15                                                                      15∑∑∑∑Q.∑∑Good.∑Have you ever given a deposition
16                                                                      16∑∑before?
17                                                                      17∑∑∑∑A.∑∑No.
18                                                                      18∑∑∑∑Q.∑∑All right.∑So I'm just going to explain,
19                                                                      19∑∑like, some of the ground rules.∑I'm going to ask you
20                                                                      20∑∑some questions.∑Thereafter, some of these fine
21                                                                      21∑∑gentlemen may ask you questions as well.∑They may
22                                                                      22∑∑object while I'm asking questions, so let their -- let
23                                                                      23∑∑me do their objection, and then you'll be able to finish
24                                                                      24∑∑--
25                                                                      25∑∑∑∑A.∑∑Okay.

                                                               Page 7                                                                  Page 9
∑1∑∑∑∑∑∑∑∑∑PROCEEDINGS                                                  ∑1∑∑∑∑Q.∑∑-- with your answer. If at any time you need a
∑2∑∑∑∑∑∑∑VIDEOGRAPHER:∑We are now on record.∑My name                    ∑2∑∑break, just let us know and we'll take a break, okay?
∑3∑∑∑∑is Caitlyn Waltermire Leonard.∑I'm the video                      ∑3∑∑∑∑A.∑∑All right.
∑4∑∑∑∑technician today, and Kelley Bohan is the court                   ∑4∑∑∑∑Q.∑∑And one more thing:∑If I ask you a question
∑5∑∑∑∑reporter.∑Today is the 13th day of April 2018.                    ∑5∑∑that you don't understand because I've not worded it
∑6∑∑∑∑The time is 10:06 a.m. We are at the Holiday Inn                  ∑6∑∑correctly, just ask me to rephrase that and I'll do that
∑7∑∑∑∑Express & Suites located in London, Kentucky, to                  ∑7∑∑for you, okay?
∑8∑∑∑∑take the deposition of Amber Simpson in the matter                ∑8∑∑∑∑A.∑∑Okay.
∑9∑∑∑∑of Amanda Hoskins, et al., versus Knox County, et                 ∑9∑∑∑∑Q.∑∑All right.∑So do you know Jonathan Taylor?
10∑∑∑∑al., pending in the United States District Court                  10∑∑∑∑A.∑∑Yes.
11∑∑∑∑for the Eastern District of Kentucky, Number 17-CV-               11∑∑∑∑Q.∑∑When did you meet him?
12∑∑∑∑84. Will counsel please identify themselves for the               12∑∑∑∑A.∑∑I'm not for sure of the exact date.∑It was,
13∑∑∑∑record?                                                           13∑∑like, maybe 2010 or something -- or about 2012.∑I'm not
14∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Amy Robinson Staples                     14∑∑for sure.
15∑∑∑∑for Plaintiffs, Amanda Hoskins and Jonathan Taylor.               15∑∑∑∑Q.∑∑Okay.∑How old were you back then, do you
16∑∑∑∑∑∑∑MR. SLOSAR:∑Elliot Slosar also on behalf of                    16∑∑think?
17∑∑∑∑the Plaintiffs.                                                   17∑∑∑∑A.∑∑About 16, 17.
18∑∑∑∑∑∑∑MR. WRIGHT:∑Derrick Wright on behalf of the                    18∑∑∑∑Q.∑∑Okay.∑Did you know him prior to December 20,
19∑∑Defendants, Jason York and Jason Bunch.                             19∑∑2010?
20∑∑∑∑∑∑∑MR. WEBER:∑Cody Weber on behalf of                             20∑∑∑∑A.∑∑No.
21∑∑∑∑Defendants, Mark Mefford, Bryan Johnson, Jackie                   21∑∑∑∑Q.∑∑How did you know Jonathan?
22∑∑∑∑Joseph Pickrell, Dallas Eubanks, and Kelly Farris.                22∑∑∑∑A.∑∑He moved in as my next-door neighbor.
23∑∑∑∑∑∑∑MR. WILLIAMS:∑Jason Williams on behalf of                      23∑∑∑∑Q.∑∑You guys were neighbors?
24∑∑∑∑Knox County, Derek Eubanks, and John Pickard.                     24∑∑∑∑A.∑∑Yeah.
25∑∑∑∑∑∑∑MR. FARAH:∑Licha Farah on behalf of Mike                       25∑∑∑∑Q.∑∑Who did you live with at that time?
                             The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                       10..13
                                                              Page 10                                                                  Page 12
∑1∑∑∑∑A.∑∑My parents.                                                   ∑1∑∑∑∑A.∑∑Yeah.
∑2∑∑∑∑Q.∑∑Did anyone else live with you?                                ∑2∑∑∑∑Q.∑∑Okay.∑And what school are you attending at
∑3∑∑∑∑A.∑∑My brother stayed there sometimes.                            ∑3∑∑that time.
∑4∑∑∑∑Q.∑∑Okay.                                                         ∑4∑∑∑∑A.∑∑Knox County Learning Academy.
∑5∑∑∑∑A.∑∑Not all the time.                                             ∑5∑∑∑∑Q.∑∑And so your mom told Detective York that
∑6∑∑∑∑Q.∑∑Did you and Jonathan ever date?                               ∑6∑∑that's where you were?
∑7∑∑∑∑A.∑∑No, not really.∑I just hung out with him a                    ∑7∑∑∑∑A.∑∑Yeah.
∑8∑∑lot. We was just mainly friends.                                    ∑8∑∑∑∑Q.∑∑He came to her house looking for you?
∑9∑∑∑∑Q.∑∑Were the two of you ever alone?                               ∑9∑∑∑∑A.∑∑Yeah.
10∑∑∑∑A.∑∑Yeah, sometimes.∑But, I mean, not for a long                  10∑∑∑∑Q.∑∑Okay.∑And what did you say that he said to
11∑∑period at a time.∑Just if somebody else stepped out or              11∑∑her at that time?
12∑∑something.                                                          12∑∑∑∑A.∑∑He had --
13∑∑∑∑Q.∑∑What would you do during those times?                         13∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form and foundation,
14∑∑∑∑A.∑∑Just hang out.∑Just watch TV or something.                    14∑∑∑∑but go ahead.
15∑∑∑∑Q.∑∑Did you have discussions during -- have a talk                15∑∑∑∑∑∑∑MR. WILLIAMS:∑Join.
16∑∑during those times?                                                 16∑∑BY MS. ROBINSON STAPLES:
17∑∑∑∑A.∑∑Sometimes, but not really, no.                                17∑∑∑∑Q.∑∑You can go ahead.
18∑∑∑∑Q.∑∑Okay.                                                         18∑∑∑∑A.∑∑Okay.∑He had told her that he could get
19∑∑∑∑A.∑∑Imean, I mainly was there to help him with                    19∑∑charges on me for withholding evidence, and I think he
20∑∑his health problems really.                                         20∑∑had told her something about a reward maybe, and she had
21∑∑∑∑Q.∑∑Did Jonathan ever talk with you about the                     21∑∑told him he could come talk to me.
22∑∑Katherine Mills death?                                              22∑∑∑∑Q.∑∑Okay.∑So did Detective York come talk to you?
23∑∑∑∑A.∑∑No.                                                           23∑∑∑∑A.∑∑Yeah.
24∑∑∑∑Q.∑∑Not at all?                                                   24∑∑∑∑Q.∑∑And he came to the alternative school?
25∑∑∑∑A.∑∑No.                                                           25∑∑∑∑A.∑∑Yeah.

                                                              Page 11                                                                  Page 13
∑1∑∑∑∑Q.∑∑Did Jonathan ever confess to you about killing                ∑1∑∑∑∑Q.∑∑Did you request to meet with him?
∑2∑∑--                                                                  ∑2∑∑∑∑A.∑∑No.
∑3∑∑∑∑A.∑∑No.                                                           ∑3∑∑∑∑Q.∑∑So he came looking for you?
∑4∑∑∑∑Q.∑∑-- Ms. Mills?                                                 ∑4∑∑∑∑A.∑∑Yeah.
∑5∑∑∑∑A.∑∑No.                                                           ∑5∑∑∑∑Q.∑∑Okay.∑Who else was present, if anyone, during
∑6∑∑∑∑Q.∑∑Do you know Kentucky State Police Detective                   ∑6∑∑your meeting with Detective York that day?
∑7∑∑Jason York?                                                         ∑7∑∑∑∑A.∑∑The school counselor, Rhonda Abner.
∑8∑∑∑∑A.∑∑Yeah.∑I've met with him twice.                                ∑8∑∑∑∑Q.∑∑Can you recall where the meeting took place?
∑9∑∑∑∑Q.∑∑When did you first meet with him?                             ∑9∑∑∑∑A.∑∑In her office.
10∑∑∑∑A.∑∑When he had come to my mom's house and talked                 10∑∑∑∑Q.∑∑Okay.∑Can you recall how long that meeting
11∑∑to her and threatened to get charges on me and stuff.               11∑∑lasted?
12∑∑She told him he could come to the school I was                      12∑∑∑∑A.∑∑Maybe about an hour.
13∑∑attending, and if I wanted to talk to him, I could, and             13∑∑∑∑Q.∑∑Okay.∑Do you know if it was in the morning?
14∑∑if not, not to press me too hard.                                   14∑∑The afternoon?
15∑∑∑∑Q.∑∑All right.∑Let's back up a little bit.                        15∑∑∑∑A.∑∑The morning.∑Well, about lunchtime.
16∑∑So the first you knew of Detective York is when he came             16∑∑∑∑Q.∑∑Lunchtime?∑Okay.
17∑∑to your mother's house?                                             17∑∑∑∑∑∑∑You said it lasted about an hour?
18∑∑∑∑A.∑∑Yeah.                                                         18∑∑∑∑A.∑∑Uh-huh (affirmative).
19∑∑∑∑Q.∑∑What's your mom's name?                                       19∑∑∑∑Q.∑∑At some point during that hour meeting or so,
20∑∑∑∑A.∑∑Tammy Simpson.                                                20∑∑did Detective York record the conversation that you had
21∑∑∑∑Q.∑∑Can you recall when he came to her house?                     21∑∑with him?
22∑∑∑∑A.∑∑I'm not for sure of the date.∑It's been so                    22∑∑∑∑A.∑∑Yeah.∑He started out with the recorder in his
23∑∑long ago, I'm not for sure of dates.                                23∑∑hand, and he would turn it on.∑And then he would talk,
24∑∑∑∑Q.∑∑That's quite understandable. Do you think it                  24∑∑and then he would stop.∑You know, he would stop it and
25∑∑could have been in 2012?                                            25∑∑talk.∑Turn it back on.∑Let me talk.∑I mean, he was --
                            The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                       14..17
                                                               Page 14                                                                 Page 16
∑1∑∑kept turning it on and off.                                          ∑1∑∑moved in, but I didn't, from the neighbors and stuff
∑2∑∑∑∑Q.∑∑Okay.∑Did he start the recorder at the very                    ∑2∑∑trying to talk about it.∑But, no, I had no idea of
∑3∑∑beginning of your conversation?                                      ∑3∑∑nothing.
∑4∑∑∑∑A.∑∑No.∑When he first come in, he told me that I                   ∑4∑∑∑∑Q.∑∑And you said earlier that Jonathan never
∑5∑∑could be charged for withholding evidence in a murder                ∑5∑∑talked with you about Katherine --
∑6∑∑case.∑And I was only, like, 17, and I was scared, so --              ∑6∑∑∑∑A.∑∑No.
∑7∑∑and he said something about maybe getting my brother out             ∑7∑∑∑∑Q.∑∑-- Mills whatsoever?
∑8∑∑of jail that had been arrested for manufacturing, but                ∑8∑∑∑∑∑∑∑MR. WRIGHT:∑I'll object to form.
∑9∑∑that wasn't even necessary because the charges was being             ∑9∑∑∑∑Q.∑∑Was it -- you said something about Detective
10∑∑dismissed. And a reward -- said the family was offering              10∑∑York talking beforehand about a reward. Was it your
11∑∑a reward, and he would get it.                                       11∑∑understanding that if you told him what he wanted to
12∑∑∑∑Q.∑∑Okay.∑And so this was all -- he had said all                   12∑∑hear, that you would be given that reward?
13∑∑of this to you before he started the recording?                      13∑∑∑∑A.∑∑Yeah.
14∑∑∑∑A.∑∑Yes.                                                           14∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
15∑∑∑∑Q.∑∑And when you said that he -- said that he --                   15∑∑∑∑Q.∑∑Can you recall how much that reward was?
16∑∑or threatened to charge you with withholding evidence in             16∑∑∑∑A.∑∑10,000.
17∑∑a murder case --                                                     17∑∑∑∑Q.∑∑Okay.∑Did you ever get a reward?
18∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                     18∑∑∑∑A.∑∑No.
19∑∑∑∑A.∑∑Yeah.                                                          19∑∑∑∑Q.∑∑Okay.∑I want to go through a report with you
20∑∑∑∑∑∑∑MR. WRIGHT:∑Go ahead.                                           20∑∑--
21∑∑∑∑Q.∑∑-- was that based on the Katherine Mills case?                 21∑∑∑∑A.∑∑Okay.
22∑∑∑∑A.∑∑Yeah.                                                          22∑∑∑∑Q.∑∑-- that Detective York took that day.∑And
23∑∑∑∑Q.∑∑Okay.∑Did he talk to you about what he was                     23∑∑this is PL 15049.
24∑∑going to be asking you during that interview?                        24∑∑∑∑Q.∑∑All right.∑Amber, can you just look over this
25∑∑∑∑A.∑∑Well, yeah, he said that.∑He had told me it                    25∑∑real quickly for me?

                                                               Page 15                                                                 Page 17
∑1∑∑was to do with Jonathan and a murder, and he said he                 ∑1∑∑∑∑A.∑∑Yeah, that's what I was doing. Okay.
∑2∑∑would not be able to sleep until he prosecuted the                   ∑2∑∑∑∑Q.∑∑All right.∑I'm going to go through this with
∑3∑∑people who done it, pretty much that he knowed who done              ∑3∑∑you --
∑4∑∑it.∑He just didn't have all of the evidence he needed                ∑4∑∑∑∑A.∑∑Okay.
∑5∑∑to prosecute him.                                                    ∑5∑∑∑∑Q.∑∑-- a little bit, okay?∑So we can figure out
∑6∑∑∑∑Q.∑∑During those times that the recorder was                       ∑6∑∑what was said here. Do you see here in the report, it's
∑7∑∑turned on and off, did Detective York give you any                   ∑7∑∑the second paragraph, where it says that "Amber stated
∑8∑∑indication of what he wanted to hear from you?                       ∑8∑∑she had a conversation with Jonathan in September of
∑9∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form. Go ahead.                           ∑9∑∑2011 about Katherine Mills.∑Amber stated she was at
10∑∑∑∑A.∑∑Yeah, he -- in some -- yeah, he was telling me                 10∑∑Jonathan's apartment, just him and her, when he started
11∑∑about a car that had first been hid at the children's                11∑∑talking about it.∑Amber stated Jonathan told her Will
12∑∑home and then was moved to Stinking Creek, that it was a             12∑∑had planned it." Is any of that information true?
13∑∑Cavalier.∑He pretty much told me what kind it was, what              13∑∑∑∑A.∑∑No.
14∑∑color, where it was hid at.∑Told me that the purse was               14∑∑∑∑Q.∑∑Did you tell -- did Jonathan ever have a
15∑∑left setting beside of her with money spread out, I                  15∑∑conversation with you about Katherine Mills' death?
16∑∑think, like this (indicating) in front of it. I mean, he             16∑∑∑∑A.∑∑No.
17∑∑would tell me something to say and then turn the                     17∑∑∑∑Q.∑∑Did Jonathan ever tell you that Will had
18∑∑recorder off.                                                        18∑∑planned her death?
19∑∑∑∑Q.∑∑Were you --                                                    19∑∑∑∑A.∑∑No.∑I had heard of Will, but I never knew
20∑∑∑∑A.∑∑And pretty much told me to reword it.                          20∑∑Will.
21∑∑∑∑Q.∑∑Okay.∑Were you aware of any of those details                   21∑∑∑∑Q.∑∑Didn't know him?
22∑∑before Detective York told you those details?                        22∑∑∑∑A.∑∑Or nothing about him.
23∑∑∑∑A.∑∑No.∑I mean, I had no clue of the -- a murder                   23∑∑∑∑Q.∑∑So who provided you with that information?
24∑∑even happening before -- before Detective York coming to             24∑∑∑∑A.∑∑Detective York.
25∑∑me.∑Well, I mean, I had heard of it after Jonathan                   25∑∑∑∑Q.∑∑Okay.∑Let's go down just a couple of
                           The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        18..21
                                                               Page 18                                                                  Page 20
∑1∑∑sentences.                                                           ∑1∑∑∑∑Q.∑∑Was that information true?
∑2∑∑∑∑A.∑∑Okay.                                                          ∑2∑∑∑∑A.∑∑No.∑Jonathan didn't tell me that.
∑3∑∑∑∑Q.∑∑"Amber stated Will is the one who told                         ∑3∑∑∑∑Q.∑∑Okay.∑Who provided you with that information?
∑4∑∑Jonathan" -- supposed to be "where" -- "Katherine lived,             ∑4∑∑∑∑A.∑∑Detective York, like I said earlier.
∑5∑∑where the money was at, when she got the money, and when             ∑5∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑6∑∑it was the best time to do it.∑Jonathan told her Kayla               ∑6∑∑∑∑Q.∑∑Okay.∑So now let's talk about what this
∑7∑∑Mills was a lookout, but didn't have nothing to do with              ∑7∑∑report says about Amanda.∑It's at the bottom of the
∑8∑∑killing Katherine.∑Jonathan described to Amber how he                ∑8∑∑page.
∑9∑∑hit Katherine in the head with the hammer, but he did                ∑9∑∑∑∑A.∑∑Yeah.
10∑∑not hit Katherine hard enough to allow him enough time               10∑∑∑∑Q.∑∑Says, "I asked her about Amanda Hoskins, and
11∑∑to get the money, so he struck her again in the head and             11∑∑she stated she was parked in a vehicle down from the
12∑∑killed her." Is any in that information true?                        12∑∑house waiting for Jonathan and Kayla.∑I asked Amber if
13∑∑∑∑A.∑∑No.                                                            13∑∑Jonathan told her what kind of car it was, and she
14∑∑∑∑Q.∑∑Did Jonathan ever tell you that Will told him                  14∑∑stated, 'A blue or black Cavalier, and he paid somebody
15∑∑where Ms. Mills lived?                                               15∑∑in Stinking Creek to hide the car for a couple of
16∑∑∑∑A.∑∑No.                                                            16∑∑months.' "Also, Jonathan told her law enforcement
17∑∑∑∑Q.∑∑Did he ever tell you that Will told him where                  17∑∑thought it was the Cavalier that sat at the children's
18∑∑and when Ms. Mills would get her money?                              18∑∑home in Bimble where Amanda's mother works at, but it
19∑∑∑∑A.∑∑No.                                                            19∑∑wasn't. It was a totally different one." Was any of that
20∑∑∑∑Q.∑∑Did he ever tell you that Kayla Mills was a                    20∑∑information true?
21∑∑lookout?                                                             21∑∑∑∑A.∑∑No.∑I was 16, and I didn't even know what a
22∑∑∑∑A.∑∑No.                                                            22∑∑Cavalier was or nothing at the time until he told me
23∑∑∑∑Q.∑∑Did he describe to you how he allegedly hit                    23∑∑that.∑You know, till he told me the color and the make
24∑∑Ms. Mills in the head with the hammer?                               24∑∑of the car, I would have never known.
25∑∑∑∑A.∑∑No.                                                            25∑∑∑∑Q.∑∑So Jonathan never told you about a blue or

                                                               Page 19                                                                  Page 21
∑1∑∑∑∑Q.∑∑Where did that information come from?                          ∑1∑∑black Cavalier?
∑2∑∑∑∑A.∑∑Well, the information come from Detective                      ∑2∑∑∑∑A.∑∑No.
∑3∑∑York. He had -- when the recorder was off, he had stated             ∑3∑∑∑∑Q.∑∑Did he ever tell you that Amanda was parked
∑4∑∑something about Amanda is supposed to have been the one              ∑4∑∑down the street waiting for them?
∑5∑∑to pick up Jonathan when it went wrong, and she was                  ∑5∑∑∑∑A.∑∑No.
∑6∑∑waiting around the corner in the car. He's the one that              ∑6∑∑∑∑Q.∑∑Did he ever tell you that he had paid someone
∑7∑∑told me about the hammer.∑I didn't know nothing about                ∑7∑∑in Stinking Creek to hide the car?
∑8∑∑nothing like that, or that she was even hit with one or              ∑8∑∑∑∑A.∑∑No.
∑9∑∑hit more than one time or nothing.∑I knew none of them               ∑9∑∑∑∑Q.∑∑And who provided you with those details?
10∑∑details.∑I knowed I didn't know anything until he told               10∑∑∑∑A.∑∑Detective York.
11∑∑me.                                                                  11∑∑∑∑Q.∑∑Okay.∑Did you simply repeat what Detective
12∑∑∑∑Q.∑∑Okay.∑And that takes me to the next sentence                   12∑∑York wanted you to say?
13∑∑Iwanted to ask you about where Jonathan -- well, no.                 13∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
14∑∑That's not true. Let me ask you first about the money.               14∑∑∑∑A.∑∑Yes.∑Yes.
15∑∑Then I want to get to Amanda --                                      15∑∑∑∑Q.∑∑Was it your understanding that if you stated
16∑∑∑∑A.∑∑Okay.                                                          16∑∑what he wanted to hear, that he would go through with
17∑∑∑∑Q.∑∑-- okay? See in the -- one, two, three --                      17∑∑those promises that he had made to you that you stated
18∑∑fourth paragraph down --                                             18∑∑earlier?
19∑∑∑∑A.∑∑Uh-huh (affirmative).                                          19∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
20∑∑∑∑Q.∑∑-- where it says, "Jonathan went on to talk                    20∑∑∑∑A.∑∑Yes.
21∑∑about" Katherine -- "to talk about after Katherine was               21∑∑∑∑Q.∑∑And that included helping get your brother out
22∑∑dead, he got the money and he left five $100 bills on                22∑∑of jail that day?
23∑∑the floor by her purse in a half circle"? That's what                23∑∑∑∑A.∑∑Yeah.
24∑∑you were telling us about earlier, correct?                          24∑∑∑∑Q.∑∑And the $10,000 reward?
25∑∑∑∑A.∑∑Yeah.                                                          25∑∑∑∑A.∑∑Yeah.
                            The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                   22..25
                                                             Page 22                                                               Page 24
∑1∑∑∑∑Q.∑∑And not pressing charges against you for --                  ∑1∑∑∑∑A.∑∑Yeah.
∑2∑∑∑∑A.∑∑Right.                                                       ∑2∑∑∑∑Q.∑∑It was early 2015, January?
∑3∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                   ∑3∑∑∑∑A.∑∑Yeah.
∑4∑∑∑∑Q.∑∑-- withholding information?                                  ∑4∑∑∑∑Q.∑∑Do you recall telling Josh at that time that
∑5∑∑∑∑A.∑∑Right.                                                       ∑5∑∑Detective York had told you what to say before he hit
∑6∑∑∑∑Q.∑∑So is that fair to say that the majority of                  ∑6∑∑the recorder?
∑7∑∑the false information found in this report came from               ∑7∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑8∑∑Detective York?                                                    ∑8∑∑∑∑A.∑∑Yes.
∑9∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                   ∑9∑∑∑∑Q.∑∑And was that true?
10∑∑∑∑A.∑∑Yes.                                                         10∑∑∑∑A.∑∑Yes.
11∑∑∑∑Q.∑∑Amber, have you met with Detective York since                11∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
12∑∑you gave -- well, I'm sorry -- first, let me mark this             12∑∑∑∑Q.∑∑Do you recall telling him that Detective York
13∑∑as Exhibit 1 before I forget.                                      13∑∑told you where to say that the car was hidden?
14∑∑∑∑∑∑∑∑∑∑(EXHIBIT 1 MARKED FOR IDENTIFICATION)                      14∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
15∑∑∑∑∑∑∑VIDEOGRAPHER:∑And, Counsel, with the                          15∑∑∑∑A.∑∑Yes.
16∑∑∑∑tightness of the shot, would you be sure to keep                 16∑∑∑∑Q.∑∑And do you remember telling Josh that
17∑∑∑∑your hand --                                                     17∑∑Detective York told you that they had been waiting
18∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑I can't.∑I talk with                    18∑∑awhile to get Jonathan?
19∑∑∑∑my hands, so it's going to be hard.                              19∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
20∑∑BY MS. ROBINSON STAPLES:                                           20∑∑∑∑A.∑∑Yes.
21∑∑∑∑Q.∑∑Have you met with Detective York since you                   21∑∑∑∑Q.∑∑So I just want to be sure that we understand.
22∑∑gave that March 2002 statement?                                    22∑∑∑∑A.∑∑Okay.
23∑∑∑∑A.∑∑He come to my house after that one time and                  23∑∑∑∑Q.∑∑Jonathan Taylor never confessed to you
24∑∑brought me a summons to appear in court.∑Said I                    24∑∑anything about the death of Katherine Mills?
25∑∑wouldn't have to go in front of the judge or nothing,              25∑∑∑∑A.∑∑No.

                                                             Page 23                                                               Page 25
∑1∑∑but to just show up in case they needed me.                        ∑1∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑2∑∑∑∑Q.∑∑Did you-all have any other discussion about                  ∑2∑∑∑∑Q.∑∑He never said anything to you about Amanda?
∑3∑∑that?                                                              ∑3∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Leading.
∑4∑∑∑∑A.∑∑No, not that day.                                            ∑4∑∑∑∑A.∑∑No.
∑5∑∑∑∑Q.∑∑Have you met with any other police or law                    ∑5∑∑∑∑Q.∑∑In fact, Jonathan never told you anything
∑6∑∑enforcement about this case?                                       ∑6∑∑whatsoever --
∑7∑∑∑∑A.∑∑No.                                                          ∑7∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑8∑∑∑∑Q.∑∑Can you recall meeting with any of Jonathan or               ∑8∑∑∑∑Q.∑∑-- about the Katherine Mills death?
∑9∑∑Amanda's defense team, anyone on their team, such as               ∑9∑∑∑∑A.∑∑No.
10∑∑investigators, in 2013?                                            10∑∑∑∑Q.∑∑And it was Detective York who provided you
11∑∑∑∑A.∑∑Yes.                                                         11∑∑with the details that you gave in this statement?
12∑∑∑∑Q.∑∑And in those statements to those defense                     12∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
13∑∑investigators, did you simply repeat what you had said             13∑∑∑∑A.∑∑Yes.
14∑∑in this statement to Detective York?                               14∑∑∑∑Q.∑∑Did Detective York tell you that he had been
15∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                   15∑∑waiting awhile to get Jonathan?
16∑∑∑∑A.∑∑Yes.                                                         16∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
17∑∑∑∑Q.∑∑And why did you do that?                                     17∑∑∑∑A.∑∑Yes.∑He told me that the day at the school
18∑∑∑∑A.∑∑Iwas just ready for it to be over, and I was                 18∑∑when he come and seen me.
19∑∑just not wanting to be in the middle of it.∑And I was              19∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Okay.∑I'm done with my
20∑∑saying what I was told pretty much to say in the first             20∑∑∑∑questions.∑Thank you.
21∑∑beginning, and I was just saying what I -- you know,               21∑∑∑∑∑∑∑THE WITNESS:∑Okay.
22∑∑repeating what I had already been told to get it over              22∑∑∑∑∑∑∑∑∑CROSS EXAMINATION
23∑∑with.                                                              23∑∑BY MR. WRIGHT:
24∑∑∑∑Q.∑∑All right.∑Can you recall speaking with a                    24∑∑∑∑Q.∑∑Ms. Simpson, my name is Derrick Wright.∑I'm
25∑∑Mr. Josh Powell in 2015?                                           25∑∑an attorney for Detective York.∑I've just got a few
                            The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                      26..29
                                                              Page 26                                                                 Page 28
∑1∑∑questions.                                                          ∑1∑∑∑∑A.∑∑No.
∑2∑∑∑∑A.∑∑Okay.                                                         ∑2∑∑∑∑Q.∑∑You had a roommate you said?
∑3∑∑∑∑Q.∑∑Do you realize that you're under oath today?                  ∑3∑∑∑∑A.∑∑It's -- yes, it's my girlfriend.
∑4∑∑Took your oath, right?                                              ∑4∑∑∑∑Q.∑∑Okay.∑And your parents live in a separate
∑5∑∑∑∑A.∑∑Yes.                                                          ∑5∑∑residence?
∑6∑∑∑∑Q.∑∑And you realize that that oath here is the                    ∑6∑∑∑∑A.∑∑Right now, she's in the hospital, and she
∑7∑∑same oath you would be under in a trial, right?                     ∑7∑∑don't currently have a house right now, my mom.
∑8∑∑∑∑A.∑∑Yes.                                                          ∑8∑∑∑∑Q.∑∑Okay.∑Is your father still fine?
∑9∑∑∑∑Q.∑∑Okay.∑Do you have any -- now, I don't want                    ∑9∑∑∑∑A.∑∑Yeah.
10∑∑you to disclose any medical condition specifically, but             10∑∑∑∑Q.∑∑Okay.∑Does -- where he's at?
11∑∑are you aware of any medication or condition you have               11∑∑∑∑A.∑∑He's with my mother in UK, in the hospital.
12∑∑that might affect your ability to remember or recall                12∑∑∑∑Q.∑∑Iunderstand. How long have you been living at
13∑∑events?                                                             13∑∑the Pine Street address in Barbourville?
14∑∑∑∑A.∑∑No.                                                           14∑∑∑∑A.∑∑Ihad lived there awhile back, and then I
15∑∑∑∑Q.∑∑Okay.                                                         15∑∑moved out and moved back in.∑So going on for a few
16∑∑∑∑A.∑∑Not that I'm aware of.                                        16∑∑years, about four years.∑I mean, I don't know for sure.
17∑∑∑∑Q.∑∑All right.∑And I'm just going to go over a                    17∑∑It's just --
18∑∑little bit of background education -- or, I mean,                   18∑∑∑∑Q.∑∑Iunderstand if you can't get perfect dates,
19∑∑background information. What's your highest level of                19∑∑but --
20∑∑education?                                                          20∑∑∑∑A.∑∑Okay.
21∑∑∑∑A.∑∑Iwas in the 12th grade but didn't graduate.                   21∑∑∑∑Q.∑∑-- on and off for about the last four years --
22∑∑∑∑Q.∑∑Did you ever get a GED?                                       22∑∑∑∑A.∑∑Yeah.
23∑∑∑∑A.∑∑No.                                                           23∑∑∑∑Q.∑∑-- you've been living there? When you're not
24∑∑∑∑Q.∑∑No.∑Okay. What about employment?∑Have you                     24∑∑living there, are you with your parents?
25∑∑worked anywhere -- are you working anywhere currently?              25∑∑∑∑A.∑∑Yeah.

                                                              Page 27                                                                 Page 29
∑1∑∑∑∑A.∑∑No.∑Well, I work for Wiley Brown every two                    ∑1∑∑∑∑Q.∑∑Anywhere else you've been living in the last
∑2∑∑months mowing and picking up garbage, but other than                ∑2∑∑four or five years?
∑3∑∑that, no, I don't have a full-time job.                             ∑3∑∑∑∑A.∑∑No.∑Uh-uh (negative).
∑4∑∑∑∑Q.∑∑And what was the name of that?                                ∑4∑∑∑∑Q.∑∑Now, is it true you've never met me before
∑5∑∑∑∑A.∑∑Wiley Brown.                                                  ∑5∑∑today, right?
∑6∑∑∑∑Q.∑∑When did you work there?                                      ∑6∑∑∑∑A.∑∑Right.
∑7∑∑∑∑A.∑∑Iwork there every two months starting                         ∑7∑∑∑∑Q.∑∑Have you met any of the gentlemen down this
∑8∑∑September of last year.                                             ∑8∑∑row?
∑9∑∑∑∑Q.∑∑So, that would be September of 2017?                          ∑9∑∑∑∑A.∑∑No.
10∑∑∑∑A.∑∑Yeah.                                                         10∑∑∑∑Q.∑∑Have you ever met Ms. Staples?
11∑∑∑∑Q.∑∑To present?                                                   11∑∑∑∑A.∑∑Yes.
12∑∑∑∑A.∑∑Yeah.∑It's only a program they do every two                   12∑∑∑∑Q.∑∑When did you meet her?
13∑∑months from the -- for the surrounding counties.                    13∑∑∑∑A.∑∑She come to Leslie County Detention Center and
14∑∑∑∑Q.∑∑Okay.∑Any other jobs you've had?                              14∑∑seen me back in August of 2017.
15∑∑∑∑A.∑∑No.                                                           15∑∑∑∑Q.∑∑And what did you talk about?
16∑∑∑∑Q.∑∑And are you currently living with your                        16∑∑∑∑A.∑∑She just come and asked me about the
17∑∑parents?                                                            17∑∑statements that I had -- I had said before and stuff,
18∑∑∑∑A.∑∑Sometime -- yeah, pretty much.                                18∑∑and she just told me that when I was released, there
19∑∑∑∑Q.∑∑Where --                                                      19∑∑would be a -- a meeting, that she would have to contact
20∑∑∑∑A.∑∑Them and my girlfriend.                                       20∑∑me.
21∑∑∑∑Q.∑∑Where do you live right now?                                  21∑∑∑∑Q.∑∑Did she tell you any information?
22∑∑∑∑A.∑∑Right now I live at 139 Pine Street.                          22∑∑∑∑A.∑∑No.
23∑∑∑∑Q.∑∑And what city is that?                                        23∑∑∑∑Q.∑∑And she said there would be a meeting?
24∑∑∑∑A.∑∑Barbourville.                                                 24∑∑∑∑A.∑∑She just told me, yes, that she would have to
25∑∑∑∑Q.∑∑And is that your home alone?                                  25∑∑contact me and that we would -- there would be a
                              The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                       30..33
                                                               Page 30                                                                 Page 32
∑1∑∑meeting.                                                             ∑1∑∑think she brought no paperwork.∑She just was telling --
∑2∑∑∑∑Q.∑∑Is this the meeting she's referring to, or did                 ∑2∑∑asking me --
∑3∑∑you have a second meeting with her?                                  ∑3∑∑∑∑Q.∑∑Telling you?
∑4∑∑∑∑A.∑∑No.∑This is the one, I guess, she was                          ∑4∑∑∑∑A.∑∑No.∑Asking me.∑I'm sorry.∑I don't really
∑5∑∑referring to, because I've not met her since.                        ∑5∑∑know how to speak like -- how lawyers and stuff do, but
∑6∑∑∑∑Q.∑∑So you've had one meeting with her?                            ∑6∑∑Imeant she come and asked me about the statements, that
∑7∑∑∑∑A.∑∑Yeah.                                                          ∑7∑∑-- about me giving this one to Jason York is all.
∑8∑∑∑∑Q.∑∑How about the gentleman sitting beside her?                    ∑8∑∑She just -- and then that was it.∑Told me there would
∑9∑∑Have you met with him?                                               ∑9∑∑be a meeting.
10∑∑∑∑A.∑∑No.∑Never before today.                                        10∑∑∑∑Q.∑∑Did she ask about any of the details?
11∑∑∑∑Q.∑∑Have you met with any -- I know that you've                    11∑∑∑∑A.∑∑No, she didn't ask about no details.
12∑∑referenced a couple of investigators for Jonathan Taylor             12∑∑∑∑Q.∑∑Did she ask --
13∑∑or Amanda Hoskins back when the charges were pending                 13∑∑∑∑A.∑∑She just asked if I remembered to give them my
14∑∑again them. Do you recall that testimony?                            14∑∑statement at the time, and that was it.
15∑∑∑∑A.∑∑Yeah.                                                          15∑∑∑∑Q.∑∑Did you tell her about whether any of that
16∑∑∑∑Q.∑∑Since their charges have been dismissed, do                    16∑∑statement was true?
17∑∑you recall speaking to any other persons, investigators,             17∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Object to form.
18∑∑anybody, talking to you about this case?                             18∑∑∑∑A.∑∑We didn't discuss that.
19∑∑∑∑A.∑∑No.∑No.                                                        19∑∑∑∑∑∑∑THE WITNESS:∑I mean, I'm not understanding
20∑∑∑∑Q.∑∑Ms. Staples was the only one?                                  20∑∑∑∑what he's asking.
21∑∑∑∑A.∑∑Yeah.                                                          21∑∑∑∑Q.∑∑I'm just asking:∑You said that she brought a
22∑∑∑∑Q.∑∑And that was while you were in detention?                      22∑∑statement.
23∑∑∑∑A.∑∑Yeah.                                                          23∑∑∑∑A.∑∑No.∑I said I wasn't for sure, but I don't --
24∑∑∑∑Q.∑∑In August of 2017, you believe?                                24∑∑no, I've never seen this statement before.
25∑∑∑∑A.∑∑Yeah.                                                          25∑∑∑∑Q.∑∑Okay.

                                                               Page 31                                                                 Page 33
∑1∑∑∑∑Q.∑∑How long was the conversation?                                 ∑1∑∑∑∑A.∑∑No.
∑2∑∑∑∑A.∑∑Maybe five, ten minutes.∑Not even that long.                   ∑2∑∑∑∑Q.∑∑You've not seen that before she said, "There's
∑3∑∑∑∑Q.∑∑Did she show you any documents?                                ∑3∑∑going to be a meeting"?
∑4∑∑∑∑A.∑∑No.                                                            ∑4∑∑∑∑A.∑∑Which is this one I'm --
∑5∑∑∑∑Q.∑∑And just can you recall what was said?                         ∑5∑∑∑∑Q.∑∑Okay.∑And she just asked if you gave a
∑6∑∑∑∑A.∑∑Ithink -- I'm not for sure if she brought the                  ∑6∑∑statement?
∑7∑∑state.∑I -- I don't really remember the -- I mean, I                 ∑7∑∑∑∑A.∑∑Idon't remember specifically what she asked,
∑8∑∑don't think she showed me no papers, no.∑She didn't --               ∑8∑∑but, I mean, I just feel like you're asking me the same
∑9∑∑wasn't there long enough to -- I mean, she just told me              ∑9∑∑questions --
10∑∑when I got out, that they would be a meeting, that there             10∑∑∑∑Q.∑∑Okay.
11∑∑was going to be -- a meeting was all. I mean, I'm -- I'm             11∑∑∑∑A.∑∑-- and I'm getting confused.
12∑∑getting a little bit nervous now.∑I don't know why.                  12∑∑∑∑Q.∑∑All right.
13∑∑Hold on.                                                             13∑∑∑∑A.∑∑Ifeel like you're confusing me a little bit.
14∑∑∑∑Q.∑∑It's okay.∑I just --                                           14∑∑∑∑Q.∑∑All right.∑I just wanted to know what all was
15∑∑∑∑A.∑∑Let me get a drink of water.                                   15∑∑discussed. And as far as you remember, it was just she
16∑∑∑∑Q.∑∑Sure.∑Take a drink.                                            16∑∑told you about a meeting?
17∑∑∑∑A.∑∑I'm not really a people person.∑All right.                     17∑∑∑∑A.∑∑Yes.
18∑∑∑∑Q.∑∑Are you okay?                                                  18∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Object.∑Asked and
19∑∑∑∑A.∑∑Yeah.                                                          19∑∑∑∑answered.
20∑∑∑∑Q.∑∑Do you want to take a break off the record?                    20∑∑∑∑Q.∑∑All right.∑And I don't mean to do this for
21∑∑∑∑A.∑∑No, I'm -- I'm fine.                                           21∑∑embarrassment, but we do this for all witnesses --
22∑∑∑∑Q.∑∑So you think you may have -- why don't you                     22∑∑∑∑A.∑∑Okay.
23∑∑take a look at Exhibit 1 and see if you've seen that                 23∑∑∑∑Q.∑∑-- just go over their criminal history.
24∑∑before.                                                              24∑∑∑∑A.∑∑Ihave a pretty bad one.∑I'm not going to
25∑∑∑∑A.∑∑I've never seen this paper until now.∑I don't                  25∑∑lie.
                              The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        34..37
                                                               Page 34                                                                  Page 36
∑1∑∑∑∑Q.∑∑And I appreciate that.∑I believe you've pled                   ∑1∑∑∑∑A.∑∑On what charges specifically?
∑2∑∑guilty to a theft charge. That was -- goes back to 2013,             ∑2∑∑∑∑Q.∑∑Any of them.
∑3∑∑but you didn't plead guilty to 2015; does that sound                 ∑3∑∑∑∑A.∑∑Yeah, I've done jail time.
∑4∑∑right?                                                               ∑4∑∑∑∑Q.∑∑Okay.∑While you were in jail, did you ever
∑5∑∑∑∑A.∑∑Yeah.                                                          ∑5∑∑hear of any inmates being rumored to be an informant for
∑6∑∑∑∑Q.∑∑Ibelieve there was a receipt of a credit card                  ∑6∑∑police?
∑7∑∑violation in 2014 that you pled guilty to in 2015; does              ∑7∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
∑8∑∑that sound right?                                                    ∑8∑∑∑∑A.∑∑No.
∑9∑∑∑∑A.∑∑Yes.                                                           ∑9∑∑∑∑Q.∑∑You've never heard a rumor of an inmate who
10∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.                        10∑∑was an informant?
11∑∑∑∑Q.∑∑And I believe in 2015, January, you were                       11∑∑∑∑A.∑∑Well, I mean, I've heard of them, but, yeah.
12∑∑charged with promoting contraband first degree; is that              12∑∑Imean --
13∑∑--                                                                   13∑∑∑∑Q.∑∑And I know it's just a rumor.
14∑∑∑∑A.∑∑Yeah.                                                          14∑∑∑∑∑∑∑You didn't know for sure, right?
15∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.                        15∑∑∑∑A.∑∑Imean, anybody that I've ever heard --
16∑∑∑∑Q.∑∑Were you under that charge when Mr. Powell                     16∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
17∑∑came to talk to you?∑Were you in custody on that                     17∑∑∑∑A.∑∑-- has been an informant, you're never for
18∑∑charge?                                                              18∑∑sure.
19∑∑∑∑A.∑∑I'm not for sure.∑I think I had been picked                    19∑∑∑∑∑∑∑It's just talk.
20∑∑up on, like, just a regular warrant, and when I got                  20∑∑∑∑Q.∑∑Just talk. Those people who are rumored to be
21∑∑there, I caught a promoting contraband charge when I                 21∑∑informants, are they treated differently in the jail?
22∑∑come in and was booked in, but I'm not for sure if it                22∑∑∑∑A.∑∑Yeah.
23∑∑was the same time.                                                   23∑∑∑∑Q.∑∑Are they treated bad?
24∑∑∑∑Q.∑∑Okay.∑And you pled guilty to that promoting                    24∑∑∑∑A.∑∑Imean --
25∑∑contraband charge, correct?                                          25∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.

                                                               Page 35                                                                  Page 37
∑1∑∑∑∑A.∑∑Yeah.                                                          ∑1∑∑∑∑A.∑∑-- if people understand.∑I mean, if people
∑2∑∑∑∑Q.∑∑And that was a felony?                                         ∑2∑∑knows.∑Sorry.
∑3∑∑∑∑A.∑∑No.∑They had left it downstairs.                               ∑3∑∑∑∑Q.∑∑You can answer. Are they treated worse?
∑4∑∑∑∑Q.∑∑Okay.∑And then 2016, you were charged with a                   ∑4∑∑∑∑A.∑∑Imean, by other inmates if people knows for
∑5∑∑possession of a meth precursor; does that sound correct?             ∑5∑∑sure that they've done it, yeah.∑I mean, the guard and
∑6∑∑∑∑A.∑∑Yes.                                                           ∑6∑∑stuff don't treat them no different that I've seen.
∑7∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.                        ∑7∑∑∑∑Q.∑∑Is it dangerous to be known -- have a
∑8∑∑∑∑Q.∑∑And you pled guilty to that in 2016?                           ∑8∑∑reputation as an informant in jail?
∑9∑∑∑∑A.∑∑Yeah.                                                          ∑9∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection. Speculation.
10∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.                        10∑∑∑∑A.∑∑Yeah, where's -- I mean, yeah.∑What does --
11∑∑∑∑Q.∑∑And the meth precursor, to your understanding,                 11∑∑∑∑Q.∑∑Now, you talked a little bit about your
12∑∑that's a felony?                                                     12∑∑relationship to Jonathan Taylor. You mentioned he was a
13∑∑∑∑A.∑∑Yeah.                                                          13∑∑neighbor of yours?
14∑∑∑∑Q.∑∑Are you aware of whether you've been charged                   14∑∑∑∑A.∑∑Yeah.
15∑∑with another theft charge in 2017?                                   15∑∑∑∑Q.∑∑Do you know where that was?
16∑∑∑∑A.∑∑Do what?                                                       16∑∑∑∑A.∑∑It was in Miles's apartment.∑It's beside of
17∑∑∑∑Q.∑∑Another theft by unlawful taking charge from                   17∑∑the children's home in Barbourville.
18∑∑2017?                                                                18∑∑∑∑Q.∑∑And I want to say that was called Full Moon
19∑∑∑∑A.∑∑Yeah.                                                          19∑∑something?
20∑∑∑∑Q.∑∑And that charge is still pending, right?                       20∑∑∑∑A.∑∑Court maybe.∑Full Moon Court.
21∑∑∑∑A.∑∑Yeah.∑Yeah.                                                    21∑∑∑∑Q.∑∑Does that sound right?
22∑∑∑∑Q.∑∑Are you aware of whether any warrants are                      22∑∑∑∑A.∑∑Yeah.
23∑∑outstanding for you?                                                 23∑∑∑∑Q.∑∑And do you know how long he was a neighbor of
24∑∑∑∑A.∑∑No.                                                            24∑∑yours?
25∑∑∑∑Q.∑∑Okay.∑Have you been in jail on these charges?                  25∑∑∑∑A.∑∑Maybe about a year or so, or not even that
                            The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                       38..41
                                                              Page 38                                                                  Page 40
∑1∑∑long, before he got busted for manufacturing.∑And then              ∑1∑∑∑∑A.∑∑Yeah, I think.
∑2∑∑-- then he never got back out, so...                                ∑2∑∑∑∑Q.∑∑Okay.∑Do you know the number of it?
∑3∑∑∑∑Q.∑∑And did he live on his own at that time?                      ∑3∑∑∑∑A.∑∑No.
∑4∑∑∑∑A.∑∑Well, him and Kayla Mills lived there.∑But                    ∑4∑∑∑∑Q.∑∑Iknow that's been a long time ago.
∑5∑∑Kayla wasn't always there, but she was there the                    ∑5∑∑∑∑A.∑∑No.∑I didn't know the number then.
∑6∑∑majority of the time.                                               ∑6∑∑∑∑Q.∑∑Did your house have a home phone?
∑7∑∑∑∑Q.∑∑And that's fair. Anybody else living with him                 ∑7∑∑∑∑A.∑∑No.
∑8∑∑or staying with him to your memory?                                 ∑8∑∑∑∑Q.∑∑No?
∑9∑∑∑∑A.∑∑Yeah.                                                         ∑9∑∑∑∑A.∑∑Uh-uh (negative).
10∑∑∑∑Q.∑∑Who?                                                          10∑∑∑∑Q.∑∑Did anybody have a cell phone?
11∑∑∑∑A.∑∑Well, just Kayla is who I was talking about.                  11∑∑∑∑A.∑∑My mom did, yeah, her and my dad.
12∑∑∑∑Q.∑∑And I'm sorry for the confusion. Anybody other                12∑∑∑∑∑∑∑THE WITNESS:∑This has come off.∑How do I --
13∑∑than Kayla?                                                         13∑∑∑∑∑∑∑MR. WRIGHT:∑Take your time.
14∑∑∑∑A.∑∑No.                                                           14∑∑∑∑∑∑∑THE WITNESS:∑How do I put this back on?∑Just
15∑∑∑∑Q.∑∑And you were living in that same complex with                 15∑∑∑∑stick it?
16∑∑your family?                                                        16∑∑∑∑∑∑∑MR. WRIGHT:∑Why don't we go off the record.
17∑∑∑∑A.∑∑Yeah.                                                         17∑∑∑∑∑∑∑VIDEOGRAPHER:∑We are off record at 10:37.
18∑∑∑∑Q.∑∑And who -- I know you have a few brothers.∑So                 18∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)
19∑∑at that time, who was your family members living in the             19∑∑∑∑∑∑∑VIDEOGRAPHER:∑We are back on the record --
20∑∑complex?                                                            20∑∑∑∑∑∑∑MR. SLOSAR:∑Back on record.
21∑∑∑∑A.∑∑Tammy Simpson, my mom.∑Larry Simpson, my dad.                 21∑∑∑∑∑∑∑VIDEOGRAPHER:∑-- at 10:37 a.m.
22∑∑And my brother, Josh Garland, at the time was staying               22∑∑BY MR. WRIGHT:
23∑∑there sometimes.                                                    23∑∑∑∑Q.∑∑And I'm sorry.∑We got a little scrambled up
24∑∑∑∑Q.∑∑Was he friends with Jonathan Taylor?                          24∑∑with the malfunction there. You mentioned your mom had a
25∑∑∑∑A.∑∑Yeah, they had become friends.                                25∑∑cell phone. Did any anybody else in your family have a

                                                              Page 39                                                                  Page 41
∑1∑∑∑∑Q.∑∑Had they become friends when they became                      ∑1∑∑cell phone?
∑2∑∑neighbors, or were they friends before that?                        ∑2∑∑∑∑A.∑∑No.∑Her and my dad shared one.
∑3∑∑∑∑A.∑∑When they became neighbors.∑We -- none of us                  ∑3∑∑∑∑Q.∑∑Your -- you?∑Did you have a cell phone?
∑4∑∑ever knowed him before then.                                        ∑4∑∑∑∑A.∑∑Not at the time, no.
∑5∑∑∑∑Q.∑∑Do you have other brothers?                                   ∑5∑∑∑∑Q.∑∑Your brothers?
∑6∑∑∑∑A.∑∑Yeah.                                                         ∑6∑∑∑∑A.∑∑No.
∑7∑∑∑∑Q.∑∑Who are they?                                                 ∑7∑∑∑∑Q.∑∑How long did you-all live at the Full Moon
∑8∑∑∑∑A.∑∑Casey Garland and Bobby Garland.                              ∑8∑∑Court?
∑9∑∑∑∑Q.∑∑Do you know whether they ever became friends                  ∑9∑∑∑∑A.∑∑I'm not for sure.∑Maybe two years.∑I'm not
10∑∑with Jonathan Taylor?                                               10∑∑positive.
11∑∑∑∑A.∑∑Iknow Bobby didn't.∑He's been in prison.                      11∑∑∑∑Q.∑∑Approximately how long were you there after
12∑∑And Casey, I think he might have talked to him a couple             12∑∑Jonathan was arrested on the meth?
13∑∑times, but I don't think he ever become -- they really              13∑∑∑∑A.∑∑Maybe close to a year.∑I'm not for sure.
14∑∑become friends.                                                     14∑∑∑∑Q.∑∑Iunderstand. Now, what would you do for
15∑∑∑∑Q.∑∑Iunderstand. Did your parents ever meet                       15∑∑Jonathan?∑Did you clean for him?
16∑∑Jonathan Taylor, to your knowledge?                                 16∑∑∑∑A.∑∑Icleaned --
17∑∑∑∑A.∑∑Yeah.                                                         17∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
18∑∑∑∑Q.∑∑Was that because he would come over regularly,                18∑∑∑∑A.∑∑Icleaned his house.∑So when I was there, I
19∑∑or was it just in passing, to your knowledge?                       19∑∑would help him change his colostomy bags.∑I mean, we
20∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.                       20∑∑just was friends and hung out and watched TV, listened
21∑∑∑∑A.∑∑He would come over sometimes and talk to my                   21∑∑to music, I mean, but I would help him change his
22∑∑dad. They would hang out.∑I don't know really.                      22∑∑colostomy bags and clean his house a little bit.
23∑∑∑∑Q.∑∑Did he have a home phone?                                     23∑∑∑∑Q.∑∑Did you cook for him?
24∑∑∑∑A.∑∑Jonathan?∑I don't believe he did.                             24∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
25∑∑∑∑Q.∑∑Did he have a cell phone?                                     25∑∑∑∑A.∑∑Sometimes, yeah.
                             The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                       42..45
                                                              Page 42                                                                  Page 44
∑1∑∑∑∑Q.∑∑Did you get close to him?                                     ∑1∑∑full-on conversations.∑I'm not the type to just sit
∑2∑∑∑∑A.∑∑As a friend, kind of close, but, I mean, no.                  ∑2∑∑down and have a conversation with somebody.
∑3∑∑We didn't have enough time to get close.                            ∑3∑∑∑∑Q.∑∑He would let you stay at the house alone?
∑4∑∑∑∑Q.∑∑Did -- do you know whether anybody else would                 ∑4∑∑∑∑A.∑∑Yeah.
∑5∑∑help him change his bags, colostomy bags?                           ∑5∑∑∑∑Q.∑∑How often would that happen?
∑6∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.                               ∑6∑∑∑∑A.∑∑Hardly ever.∑I mean, if he had to go
∑7∑∑∑∑Speculation.                                                      ∑7∑∑somewhere and I was there, and my parents was gone and I
∑8∑∑∑∑A.∑∑Idon't know.                                                  ∑8∑∑was locked out, I mean, I would sit at his house while
∑9∑∑∑∑Q.∑∑Did he tell you whether he had anybody else                   ∑9∑∑waiting on somebody to get home at mine or something.
10∑∑helping him?                                                        10∑∑∑∑Q.∑∑And your testimony is, when you-all were
11∑∑∑∑A.∑∑No.                                                           11∑∑alone, sometimes you wouldn't talk, you would just sit
12∑∑∑∑Q.∑∑To your knowledge, you were the only person                   12∑∑together?
13∑∑who was helping him with that?                                      13∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and
14∑∑∑∑A.∑∑Yeah.∑He could do it on his own, but, I mean,                 14∑∑∑∑answered.
15∑∑Iwould just help him sometimes if he needed it.                     15∑∑∑∑A.∑∑Imean, we would sit and watch TV or listen to
16∑∑∑∑Q.∑∑Was that something he would call you to come                  16∑∑music with the radio, or something.∑I mean, I'm sure we
17∑∑over and help?                                                      17∑∑would talk, but not -- I mean, not conversations
18∑∑∑∑A.∑∑No.∑If I was there and he needed it changed,                  18∑∑conversations.∑Not personal stuff really.
19∑∑Imean, I would just get him his fresh bags and stuff                19∑∑∑∑Q.∑∑Was the sitting and listening to music and
20∑∑and bring them to him, and help him wipe off around it              20∑∑watching TV, was that throughout the whole time he was
21∑∑is about all I would do.∑And he would do it his self,               21∑∑there?
22∑∑put it back together.                                               22∑∑∑∑A.∑∑Iwouldn't be there for long periods at a
23∑∑∑∑Q.∑∑Then he would -- would he call over to ask you                23∑∑time. I mean, I would be there for maybe 30 minutes or
24∑∑to come bring food or cook?                                         24∑∑an hour sometimes.∑It just varied.
25∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to --                          25∑∑∑∑Q.∑∑But as far as you knew, the whole time you

                                                              Page 43                                                                  Page 45
∑1∑∑∑∑A.∑∑No.                                                           ∑1∑∑were there, you could watch TV?
∑2∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑-- form.                                 ∑2∑∑∑∑A.∑∑Yeah.
∑3∑∑∑∑A.∑∑If -- I wouldn't do it if I wasn't at his                     ∑3∑∑∑∑Q.∑∑Or listen to music?
∑4∑∑house. He wouldn't call me or bother me --                          ∑4∑∑∑∑A.∑∑Yeah.∑I would occupy myself, turn on the
∑5∑∑∑∑Q.∑∑Okay.                                                         ∑5∑∑music and clean house or -- just to give myself
∑6∑∑∑∑A.∑∑-- if I wasn't already there.                                 ∑6∑∑something to do really.
∑7∑∑∑∑Q.∑∑And did you go over there by yourself to do                   ∑7∑∑∑∑Q.∑∑Or turn on the TV maybe?
∑8∑∑these things on occasion?                                           ∑8∑∑∑∑A.∑∑Yeah.
∑9∑∑∑∑A.∑∑Imean, he would have people, company, there,                  ∑9∑∑∑∑Q.∑∑Now, I want to go over your -- the statements
10∑∑and I would be over there and I would do it.                        10∑∑you've given. The first statement you gave about
11∑∑∑∑Q.∑∑You would go there by yourself and there might                11∑∑Jonathan's confession of the Katherine Mills murder was
12∑∑be other people there; is that true?                                12∑∑to Detective York; is that fair?
13∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and                     13∑∑∑∑A.∑∑Yeah.
14∑∑∑∑answered.                                                         14∑∑∑∑Q.∑∑You didn't talk to your family members about
15∑∑∑∑Q.∑∑Is that what you're saying?                                   15∑∑Jonathan Taylor having confessed?
16∑∑∑∑A.∑∑Yeah.                                                         16∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
17∑∑∑∑Q.∑∑Okay.∑Was there times that you would go there                 17∑∑∑∑A.∑∑No.
18∑∑by yourself and no one else was there?                              18∑∑∑∑Q.∑∑You mentioned, I want to know if I heard this
19∑∑∑∑A.∑∑Yeah.                                                         19∑∑correctly, that you had heard about the Katherine Mills
20∑∑∑∑Q.∑∑And you-all would talk, wouldn't you?                         20∑∑murder investigation at the time he was living there?
21∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.                       21∑∑∑∑A.∑∑Yeah, from a -- well, a neighbor across the
22∑∑∑∑A.∑∑No.∑I mean, we would not necessarily talk.                    22∑∑building who was really nosy, he just would try to -- he
23∑∑We would just hang out, watch TV, or I would stay there             23∑∑would say, "That's that one guy been accused of murder
24∑∑by myself and he would leave and go somewhere.∑I mean,              24∑∑and stuff," but I never really paid attention to it
25∑∑it was just a friend thing.∑I mean, we never really had             25∑∑because I never even knew there had been a murder. I
                            The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        46..49
                                                               Page 46                                                                  Page 48
∑1∑∑hadn't heard about it.                                               ∑1∑∑∑∑answered.
∑2∑∑∑∑Q.∑∑So some nosy neighbor said Taylor had been                     ∑2∑∑∑∑A.∑∑No.
∑3∑∑accused of murder, to your memory?                                   ∑3∑∑∑∑Q.∑∑So your understanding of what he said when he
∑4∑∑∑∑A.∑∑Yeah.∑I mean, he would just -- yeah.                           ∑4∑∑came to your family's home, that came from your mother?
∑5∑∑∑∑Q.∑∑Did you remember hearing any other details                     ∑5∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
∑6∑∑about the murder?                                                    ∑6∑∑∑∑A.∑∑Yeah.∑And -- and he had told me that he had
∑7∑∑∑∑A.∑∑No.∑That's the only thing ever said about it,                  ∑7∑∑met with her when he got to where I was at.
∑8∑∑was that he was accused of it or something, is what the              ∑8∑∑∑∑Q.∑∑What did he tell you about his meeting with
∑9∑∑neighbor had said.∑But I figured he was just a nosy                  ∑9∑∑your mother?
10∑∑person that didn't know what he was talking about.                   10∑∑∑∑A.∑∑He told me that he had let her know I could be
11∑∑∑∑Q.∑∑Other than Detective York, did you hear any                    11∑∑charged for withholding evidence, and then he was
12∑∑details about the murders from any other source?                     12∑∑telling me about a reward.∑I'm -- I don't recall or
13∑∑∑∑A.∑∑No.                                                            13∑∑don't remember if he told me that he had told her or
14∑∑∑∑Q.∑∑So your only details about the murder, to your                 14∑∑what when he was there, but...
15∑∑memory, came from Detective York?                                    15∑∑∑∑Q.∑∑What do you remember your mom telling you
16∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and                      16∑∑about Detective York?
17∑∑∑∑answered.                                                          17∑∑∑∑A.∑∑When I got home after I had talked to him, she
18∑∑∑∑A.∑∑Yes.                                                           18∑∑just told me that he come over there and said I could be
19∑∑∑∑Q.∑∑And when I'm saying that, I'm meaning up to                    19∑∑charged and asked if he could come talk to me.∑He had
20∑∑2015 when you met with Josh Powell.                                  20∑∑told her about the reward, and she told him he could
21∑∑∑∑A.∑∑What do you mean?                                              21∑∑come and speak with me.
22∑∑∑∑Q.∑∑You hadn't heard any new details about the                     22∑∑∑∑Q.∑∑So I -- and I want to make sure I understand
23∑∑murder?                                                              23∑∑this:∑So it sounds like to me you didn't find out that
24∑∑∑∑A.∑∑No.                                                            24∑∑Detective York had come to your family's home until
25∑∑∑∑Q.∑∑No? Now, you mentioned in your testimony that                  25∑∑after Detective York had spoken to you?

                                                               Page 47                                                                  Page 49
∑1∑∑Detective York had come to your family's home before the             ∑1∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
∑2∑∑statement you gave to him.                                           ∑2∑∑∑∑A.∑∑No.∑I -- I told you, he told me when he got
∑3∑∑∑∑∑∑∑Do you recall saying that?                                      ∑3∑∑to the school that he had went to see my mom.
∑4∑∑∑∑A.∑∑Yes.                                                           ∑4∑∑∑∑Q.∑∑Yeah, and I -- I'm sorry.∑It was a big
∑5∑∑∑∑Q.∑∑Did you hear about that secondhand, or were                    ∑5∑∑question. So he told you that he had seen your mom when
∑6∑∑you there?                                                           ∑6∑∑he came to you, right?
∑7∑∑∑∑A.∑∑My mom had told me.                                            ∑7∑∑∑∑A.∑∑Yeah.
∑8∑∑∑∑Q.∑∑So you --                                                      ∑8∑∑∑∑Q.∑∑But your mom hadn't told you that yet?
∑9∑∑∑∑A.∑∑Well, he told me that.∑When he got to the                      ∑9∑∑∑∑A.∑∑No.∑She had contacted the school and let the
10∑∑school where I was at, he let me know that he had been               10∑∑lady in the front office know he was on his way and when
11∑∑to see my mom.                                                       11∑∑he got there, he could talk to me.∑But she didn't speak
12∑∑∑∑Q.∑∑So the truth is, you only met him in person                    12∑∑to me, no.
13∑∑one time up to that point?                                           13∑∑∑∑Q.∑∑And you testified a little bit about this, but
14∑∑∑∑A.∑∑Up at that point, yeah, that's the only time,                  14∑∑Ijust want to make sure I got it right:∑Your testimony
15∑∑was at the school, and then later on he had brought a                15∑∑was at the school, right?
16∑∑summons to my house.                                                 16∑∑∑∑A.∑∑Yeah.
17∑∑∑∑Q.∑∑And do you remember when the summons was?                      17∑∑∑∑Q.∑∑Or I'm sorry.∑Not your testimony. Your
18∑∑∑∑A.∑∑No, I'm not for sure.∑I don't remember.                        18∑∑statement to Detective York --
19∑∑∑∑Q.∑∑Did you have any interaction with him when he                  19∑∑∑∑A.∑∑My statement was at the school.
20∑∑brought the summons?                                                 20∑∑∑∑Q.∑∑-- was at the school?
21∑∑∑∑A.∑∑No.                                                            21∑∑∑∑A.∑∑Yeah.
22∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and                      22∑∑∑∑Q.∑∑And the name of that school was?
23∑∑∑∑answered.                                                          23∑∑∑∑A.∑∑Knox County Learning Academy.
24∑∑∑∑Q.∑∑Nothing was discussed during the summons?                      24∑∑∑∑Q.∑∑And I believe you said within that school, the
25∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and                      25∑∑statement was in the office of the guidance counselor?
                            The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        50..53
                                                               Page 50                                                                  Page 52
∑1∑∑∑∑A.∑∑Right.                                                         ∑1∑∑the family that he could get -- that he could get to me.
∑2∑∑∑∑Q.∑∑And that was Rhonda Abner?                                     ∑2∑∑∑∑Q.∑∑Was it true that he just said he could -- he'd
∑3∑∑∑∑A.∑∑Yes.                                                           ∑3∑∑pass along your cooperation to the prosecution?
∑4∑∑∑∑Q.∑∑Were you brought into her office by who?                       ∑4∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
∑5∑∑∑∑A.∑∑By the lady out of the front office, come and                  ∑5∑∑∑∑A.∑∑For what?
∑6∑∑got me from class.                                                   ∑6∑∑∑∑Q.∑∑About your brother?
∑7∑∑∑∑Q.∑∑And was Rhonda Abner in there when you came in                 ∑7∑∑∑∑A.∑∑No.∑He told me he could go get him out.
∑8∑∑the office?                                                          ∑8∑∑∑∑Q.∑∑What did he -- is that all he said about the -
∑9∑∑∑∑A.∑∑Yes.∑When I got in her office, she was in                      ∑9∑∑- your brother's criminal charges?
10∑∑there, her and Detective York.                                       10∑∑∑∑A.∑∑Yeah, was that he would get him out of jail
11∑∑∑∑Q.∑∑So she was in there the whole time for the                     11∑∑for me -- for my statement, plus the other things.
12∑∑interview, right?                                                    12∑∑∑∑Q.∑∑And I want to know, to the best of your
13∑∑∑∑A.∑∑Yeah.                                                          13∑∑memory, what it was he said, not how you took it. What
14∑∑∑∑Q.∑∑And how long did you say you were in this                      14∑∑did he say?
15∑∑room?                                                                15∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and
16∑∑∑∑A.∑∑Maybe about an hour.∑I'm not for sure on the                   16∑∑∑∑answered.
17∑∑right time.                                                          17∑∑∑∑Q.∑∑And I'm sorry, but --
18∑∑∑∑Q.∑∑How old were you at the time?                                  18∑∑∑∑A.∑∑I'm not for sure of the specific words that he
19∑∑∑∑A.∑∑17 probably.                                                   19∑∑said.∑He told me that -- I mean, I don't know his
20∑∑∑∑Q.∑∑Were you under any type of illicit drugs at                    20∑∑specific words, but it was that he could get him out
21∑∑that time?                                                           21∑∑because he was a cop pretty much.
22∑∑∑∑A.∑∑No.                                                            22∑∑∑∑Q.∑∑Okay.∑So you don't know his specific words?
23∑∑∑∑Q.∑∑Any other medical condition that would have                    23∑∑∑∑A.∑∑Uh-uh (negative), no, but I do know --
24∑∑impaired your ability to tell the truth?                             24∑∑remember what he was offering.
25∑∑∑∑A.∑∑No.                                                            25∑∑∑∑Q.∑∑Then you also mentioned a reward. To your

                                                               Page 51                                                                  Page 53
∑1∑∑∑∑Q.∑∑Any other medicine or condition that would                     ∑1∑∑memory, what did he specifically say about a reward?
∑2∑∑have impaired your ability to recall events?                         ∑2∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and
∑3∑∑∑∑A.∑∑No.                                                            ∑3∑∑∑∑answered.
∑4∑∑∑∑Q.∑∑Now, you had said that -- tell me -- did                       ∑4∑∑∑∑A.∑∑That the family was offering a $10,000 reward
∑5∑∑Detective York talk to you before he turned the                      ∑5∑∑and that he could get a -- get a hold of them and get it
∑6∑∑recording on?∑Is that your testimony?                                ∑6∑∑for me.∑He could contact the family and get it for me.
∑7∑∑∑∑A.∑∑Yes.                                                           ∑7∑∑∑∑Q.∑∑Yeah.∑But he did tell you that was -- the
∑8∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and                      ∑8∑∑family was offering the reward, right?
∑9∑∑∑∑answered.                                                          ∑9∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
10∑∑∑∑Q.∑∑Did you see the recording device?                              10∑∑∑∑A.∑∑Yeah.
11∑∑∑∑A.∑∑He had got it out, but he hadn't started it                    11∑∑∑∑Q.∑∑It wasn't the state police that was giving the
12∑∑yet. He had got it out of his briefcase or something he              12∑∑money away, right?
13∑∑was carrying.                                                        13∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
14∑∑∑∑Q.∑∑Okay.∑Did he put it on a table?∑Where did he                   14∑∑∑∑A.∑∑Well, no, but he pretty much told me that I
15∑∑put it?                                                              15∑∑would get it for sure -- I mean, that he knowed that
16∑∑∑∑A.∑∑He still had it in his hand getting all of his                 16∑∑they would give it, that he was going to contact them
17∑∑-- or getting all of his stuff together before he -- and             17∑∑and get it for me.
18∑∑he was talking to me then while he was getting                       18∑∑∑∑Q.∑∑And when your mother told you about her
19∑∑everything set up and ready.                                         19∑∑conversations with York, what was it that she said she
20∑∑∑∑Q.∑∑And was that just chitchat, or was he talking                  20∑∑had spoken to him about?
21∑∑about --                                                             21∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and
22∑∑∑∑A.∑∑He was telling me I could be charged, and he                   22∑∑∑∑answered.
23∑∑was telling me that he could get my brother out on the               23∑∑∑∑A.∑∑He just had come and looking for me, and she
24∑∑manufacturing charge that he had caught at Jonathan's                24∑∑told him I was at school.∑And he was telling her about
25∑∑house and was telling me about a reward being offered by             25∑∑the reward and asked if he could come and see me,
                            The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        54..57
                                                               Page 54                                                                  Page 56
∑1∑∑threatening that I could be charged.                                 ∑1∑∑∑∑Q.∑∑And I understand that. At what point did you
∑2∑∑∑∑Q.∑∑He didn't mention to her anything about the                    ∑2∑∑put those details out of your mind?
∑3∑∑charges against your brother?                                        ∑3∑∑∑∑A.∑∑What do you mean?∑Could you --
∑4∑∑∑∑A.∑∑No.∑He didn't mention that till he got to me.                  ∑4∑∑∑∑Q.∑∑Well, you said you don't remember specifically
∑5∑∑Iwas pretty much 17, alone, and scared when he come,                 ∑5∑∑the details, right, today?
∑6∑∑and, I mean, I just done what he told me to do pretty                ∑6∑∑∑∑A.∑∑Well, after -- after it was all supposed to be
∑7∑∑much.                                                                ∑7∑∑said and done, I tried to just forget about it, because
∑8∑∑∑∑Q.∑∑Well, that -- that's your description of what                  ∑8∑∑Iwanted that part to be over.∑I never wanted it to
∑9∑∑happened before you believe he turned the recorder on.               ∑9∑∑begin.∑I didn't want to be in the middle of it.∑So I
10∑∑Anything else that he talked about before you believe he             10∑∑tried to just forget it, and I --
11∑∑turned the recorder on?                                              11∑∑∑∑Q.∑∑So --
12∑∑∑∑A.∑∑No.                                                            12∑∑∑∑A.∑∑It's been how many years ago?∑Like six or
13∑∑∑∑Q.∑∑Now, tell me what -- how the conversation goes                 13∑∑something?∑And I don't -- I just -- I can't hardly
14∑∑after he turns the recorder on?                                      14∑∑remember something that happened a month ago.
15∑∑∑∑A.∑∑He says my name, what day it is, what time it                  15∑∑∑∑Q.∑∑So are you saying you tried to forget it after
16∑∑is, and then he would stop it every few minutes. I                   16∑∑you had that meeting with Detective York?
17∑∑don't remember the specific details of how it went or                17∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
18∑∑what I said or what he said, but I remember he would                 18∑∑∑∑A.∑∑Not specifically tried to forget it.∑I just
19∑∑stop the recorder, turn it on and off, and I do remember             19∑∑moved on with my life.
20∑∑he's the one who, while the recorder was off, would give             20∑∑∑∑Q.∑∑From that day, right?
21∑∑me certain details to say and pretty much tell me to say             21∑∑∑∑A.∑∑From -- from it all.
22∑∑it in my own words when the recorder was turned back on.             22∑∑∑∑Q.∑∑Right.
23∑∑There was a witness in the room the whole time, Rhonda               23∑∑∑∑A.∑∑At that time we had just found out my mom was
24∑∑Abner, if she remembers anything.                                    24∑∑sick with cancer, and I had more important things to
25∑∑∑∑Q.∑∑So the recorder, was that laying down while                    25∑∑worry about.

                                                               Page 55                                                                  Page 57
∑1∑∑your statement was going on?                                         ∑1∑∑∑∑Q.∑∑So you're 17 at the time, right?
∑2∑∑∑∑A.∑∑He laid it down first, and then the first time                 ∑2∑∑∑∑A.∑∑Yeah.
∑3∑∑he stopped it, he just kept it in his hand and kept                  ∑3∑∑∑∑Q.∑∑You said you were scared?
∑4∑∑turning it on and off.                                               ∑4∑∑∑∑A.∑∑Iwas young and scared, yeah.∑And knowing my
∑5∑∑∑∑Q.∑∑Was he telling you he was turning it on and                    ∑5∑∑mom was sick, I didn't want to go to jail.
∑6∑∑off?                                                                 ∑6∑∑∑∑Q.∑∑And you said -- it's your testimony that you
∑7∑∑∑∑A.∑∑Idon't remember.∑I don't remember if he told                   ∑7∑∑hadn't heard any details about the murder, right?
∑8∑∑me, but I don't think so.∑But I don't want to say for                ∑8∑∑∑∑A.∑∑Not before then.
∑9∑∑sure that he did.                                                    ∑9∑∑∑∑Q.∑∑And the only details that you had were given
10∑∑∑∑Q.∑∑How do you even know he was turning it off?                    10∑∑to you by Detective York at that interview; is that your
11∑∑∑∑A.∑∑Because I seen him.∑And, I mean, I don't                       11∑∑testimony?
12∑∑remember that he told me, but I'm -- I'm pretty sure he              12∑∑∑∑A.∑∑Yes.
13∑∑did.∑Because when he turned it off is when he would                  13∑∑∑∑Q.∑∑And your testimony is you tried to forget
14∑∑start telling me about the details about what kind of                14∑∑those details and move on after that meeting, right?
15∑∑car it was and where it was hid, and just the details                15∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and
16∑∑that he told me.                                                     16∑∑∑∑answered.
17∑∑∑∑Q.∑∑Do you remember what details he told you?                      17∑∑∑∑A.∑∑Not forget the details.∑Just forget about the
18∑∑∑∑A.∑∑Imean, pretty much my --                                       18∑∑whole situation and move on with my life to take care of
19∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and                      19∑∑my mom and start my own life.∑I don't have -- I don't
20∑∑∑∑answered.                                                          20∑∑know if I have health problems or what, but I don't have
21∑∑∑∑A.∑∑Pretty much my statement, just reworded in my                  21∑∑a good enough memory, like I said, to hardly remember
22∑∑words.∑I mean, I don't -- it's been so long ago, I                   22∑∑something that went on a month ago.
23∑∑don't remember every specific detail to anything. I                  23∑∑∑∑Q.∑∑And have you had that kind of condition, hard
24∑∑mean, it's just been a long time, and I've been through              24∑∑to remember what you said a month ago, has that been
25∑∑a lot since then.                                                    25∑∑something you've been dealing with for --
                             The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        58..61
                                                               Page 58                                                                  Page 60
∑1∑∑∑∑A.∑∑For my -- for my whole life pretty much. I                     ∑1∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑That is not what she
∑2∑∑mean, it's hard -- I mean, for the past about four                   ∑2∑∑∑∑said at all.
∑3∑∑years, yeah, it's been -- it's just hard to remember                 ∑3∑∑∑∑∑∑∑THE WITNESS:∑No.
∑4∑∑stuff.∑I don't know if there's something wrong with me.              ∑4∑∑BY MR. WRIGHT:
∑5∑∑Ijust don't want to go to the doctor and find out. I                 ∑5∑∑∑∑Q.∑∑Okay.∑So you -- I'll strike the question and
∑6∑∑don't like doctors.                                                  ∑6∑∑move on.∑Do you -- so you don't recall talking to an
∑7∑∑∑∑Q.∑∑Now, I think you said that after Detective                     ∑7∑∑investigator for either Jonathan Taylor or Hoskins by
∑8∑∑York, probably the next year, you may have met with                  ∑8∑∑phone, but you don't deny that it happened?
∑9∑∑attorneys or investigators for either Jonathan Taylor or             ∑9∑∑∑∑A.∑∑Right.
10∑∑Amanda Hoskins; is that correct?                                     10∑∑∑∑Q.∑∑Do you remember an investigator for Jonathan
11∑∑∑∑A.∑∑Yeah.                                                          11∑∑Taylor coming to meet you, I believe, outside of the
12∑∑∑∑Q.∑∑Did -- were one of those people by the name of                 12∑∑apartment complex and interviewing you?
13∑∑Lisa Evans?∑Does that ring a bell?                                   13∑∑∑∑A.∑∑When was this supposed to have happened?
14∑∑∑∑A.∑∑I'm not for sure.∑None of their names that I                   14∑∑∑∑Q.∑∑Ibelieve it was July of 2013.
15∑∑met with, I don't remember their names.                              15∑∑∑∑A.∑∑Out the apartment complex?∑Yeah, I -- I think
16∑∑∑∑Q.∑∑And I understand. Do you recall whether one of                 16∑∑Iremember that.
17∑∑these investigators for either Jonathan Taylor or Amanda             17∑∑∑∑Q.∑∑And I believe his name was a -- maybe a Dale
18∑∑Hoskins talked to you by phone?                                      18∑∑Dorning?
19∑∑∑∑A.∑∑Idon't really recall talking on the phone                      19∑∑∑∑A.∑∑Idon't know the name.
20∑∑with one of them.∑I don't remember that occurring, but               20∑∑∑∑Q.∑∑Okay.∑Do you remember what was said with him?
21∑∑it -- I'm not saying it didn't happen.∑I just don't                  21∑∑∑∑A.∑∑No.∑There was so many of them that come to
22∑∑recall it.                                                           22∑∑see me a couple different times, and I don't remember
23∑∑∑∑Q.∑∑Do you recall what you would have said to                      23∑∑who's what or what was said with who.∑I mean...
24∑∑those investigators?                                                 24∑∑∑∑Q.∑∑Were you aware, though, that they were working
25∑∑∑∑A.∑∑No.∑I mean, I -- I -- I don't remember what                    25∑∑on behalf of either Jonathan Taylor or Amanda Hoskins?

                                                               Page 59                                                                  Page 61
∑1∑∑the conversation could have been on the phone, but, I                ∑1∑∑∑∑A.∑∑Yeah.∑They always stated who they was and
∑2∑∑mean, I -- I do remember a couple of the meetings. I                 ∑2∑∑told me specifically who they was when they come.
∑3∑∑mean, like she had -- this lady had asked me about the               ∑3∑∑∑∑Q.∑∑Did you tell them about the -- you believe you
∑4∑∑meeting with Josh Gibson, if I remembered telling him                ∑4∑∑were promised a reward. Did you tell that belief to
∑5∑∑then that Jason York was the one who had told me the                 ∑5∑∑these people, to your memory?
∑6∑∑details and stuff.∑Yeah, I remember that meeting.                    ∑6∑∑∑∑A.∑∑If they asked about it, I mean, I told them.
∑7∑∑∑∑Q.∑∑She asked you if Jason York was the one who                    ∑7∑∑Ijust answered the questions that they asked me pretty
∑8∑∑told you this stuff?                                                 ∑8∑∑much.∑I don't remember specific questions or specific
∑9∑∑∑∑A.∑∑Sitting here, right here when we was doing                     ∑9∑∑answers, but what questions they asked, I answered the
10∑∑this a while ago, and she was questioning me, she worded             10∑∑best I could.
11∑∑a question somehow about did I recall telling Josh, the              11∑∑∑∑Q.∑∑Were you being truthful to them?
12∑∑investigator at that time, that Jason York was the one               12∑∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
13∑∑who had given me this -- their -- told me what to say                13∑∑∑∑A.∑∑Imean, yeah.
14∑∑and stuff.∑You was sitting here.∑I mean, the -- I                    14∑∑∑∑Q.∑∑So if the July 2013 meeting with the
15∑∑don't remember the specific question she asked.∑That's               15∑∑investigator by the name of Dale, if he recorded your
16∑∑how bad it is.                                                       16∑∑statement, what you told him would be true, wouldn't it?
17∑∑∑∑Q.∑∑Okay.∑You don't remember her asking -- you                     17∑∑∑∑∑∑∑MR. SLOSAR:∑Objection --
18∑∑have a recollection of practicing those questions when               18∑∑∑∑A.∑∑Idon't remember what would be in the
19∑∑you met with her in the jail?                                        19∑∑statement. I mean, I --
20∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.                                20∑∑∑∑∑∑∑MR. SLOSAR:∑Derrick, I think it's improper to
21∑∑∑∑A.∑∑No.                                                            21∑∑∑∑ask the question in that way considering that she's
22∑∑∑∑Q.∑∑I'm -- I'm just trying to understand.                          22∑∑∑∑already told you she doesn't remember specifically
23∑∑∑∑∑∑∑MR. SLOSAR:∑You misconstrued.                                   23∑∑∑∑what she told these investigators.∑So if you want
24∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑That is not --                            24∑∑∑∑to play her statement and ask her if it's true or
25∑∑∑∑∑∑∑MR. WRIGHT:∑I'm sorry.∑I'm sorry.∑Okay.                         25∑∑∑∑not and why she gave that statement, you should do
                              The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        62..65
                                                               Page 62                                                                  Page 64
∑1∑∑∑∑it rather than doing this vague manner that you're                 ∑1∑∑you recall one of the investigators being told that he
∑2∑∑∑∑doing it under.                                                    ∑2∑∑had been calling your house and asking for you?
∑3∑∑∑∑∑∑∑MR. WRIGHT:∑I think it's fair to ask:∑Do you                    ∑3∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.
∑4∑∑∑∑have any recollection of being untruthful to any                   ∑4∑∑∑∑Speculation.
∑5∑∑∑∑investigators?                                                     ∑5∑∑∑∑A.∑∑Idon't -- I don't know.∑I mean, I don't
∑6∑∑∑∑∑∑∑MR. SLOSAR:∑She's already answered that                         ∑6∑∑remember him calling.∑I don't know if I told them that
∑7∑∑∑∑question.                                                          ∑7∑∑or what.∑I mean, I don't -- I can't say that I didn't
∑8∑∑∑∑A.∑∑Imean, what -- what do you mean?∑Being                         ∑8∑∑tell him that, because if he did, I probably told them,
∑9∑∑untruthful to any of them?∑No.∑I tried to -- I tried                 ∑9∑∑but I don't remember if he did or if he didn't.
10∑∑to answer every question asked to me as truthfully as I              10∑∑∑∑Q.∑∑Is it true that you told Detective York -- I'm
11∑∑can, as I remember it, I mean, and stuff.                            11∑∑sorry -- Jonathan Taylor to stop calling you?
12∑∑BY MR. WRIGHT:                                                       12∑∑∑∑A.∑∑Idon't know.∑I mean, I don't remember if he
13∑∑∑∑Q.∑∑In July of 2013, do you remember -- strike                     13∑∑ever called me.∑I don't know how he would have. I
14∑∑that. Did any of these investigators coach you to tell               14∑∑mean, I didn't have a phone.
15∑∑you [sic] that Detective York had lied to you?                       15∑∑∑∑Q.∑∑So you're not denying it, you just can't
16∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.                        16∑∑remember?
17∑∑∑∑A.∑∑No.                                                            17∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
18∑∑∑∑Q.∑∑Did any of these investigators tell you that                   18∑∑∑∑A.∑∑Ijust -- I can't remember.
19∑∑Detective York was under investigation about the reward?             19∑∑∑∑∑∑∑MR. SLOSAR:∑Asked and answered.
20∑∑∑∑A.∑∑No.                                                            20∑∑∑∑Q.∑∑Did you or your family ever believe that that
21∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.                        21∑∑was attempts by Jonathan Taylor to intimidate a witness?
22∑∑∑∑Q.∑∑Did any of these investigators tell you that                   22∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.
23∑∑Detective York would not sleep until he arrested                     23∑∑∑∑A.∑∑No.∑I mean, if it happened, no.
24∑∑Jonathan Taylor?                                                     24∑∑∑∑Q.∑∑I'm going to give you a document that is
25∑∑∑∑A.∑∑No.∑He told me that the day that he took my                    25∑∑labeled, this one, PL 30, a two-page document.

                                                               Page 63                                                                  Page 65
∑1∑∑statement at the school.∑Told me he couldn't seem to                 ∑1∑∑∑∑∑∑∑MR. WRIGHT:∑Can I have the exhibit stickers?
∑2∑∑sleep because the old lady was trying to build herself a             ∑2∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Yes.
∑3∑∑bathroom, I think he told me, and he couldn't sleep                  ∑3∑∑∑∑∑∑∑MR. WRIGHT:∑May I have that back for just one
∑4∑∑until he prosecuted the people that done it.                         ∑4∑∑∑∑second?
∑5∑∑∑∑Q.∑∑When was that told to you in that statement?                   ∑5∑∑∑∑∑∑∑THE WITNESS:∑Okay.
∑6∑∑Was that on the record or off the record?                            ∑6∑∑∑∑∑∑∑∑∑∑(EXHIBIT 2 MARKED FOR IDENTIFICATION)
∑7∑∑∑∑A.∑∑Idon't think the recorder was on when he said                  ∑7∑∑BY MR. WRIGHT:
∑8∑∑that to me.                                                          ∑8∑∑∑∑Q.∑∑If you turn to the back page, the last
∑9∑∑∑∑Q.∑∑Is that something that was before the recorder                 ∑9∑∑paragraph. If you want to take a minute --
10∑∑was ever turned on, or was that after the recorder was               10∑∑∑∑A.∑∑Okay.∑That's fine.
11∑∑being turned on and off?                                             11∑∑∑∑Q.∑∑-- off the record to read it, that's fine.
12∑∑∑∑A.∑∑He told me that in the beginning I'm pretty                    12∑∑∑∑A.∑∑No.
13∑∑sure.                                                                13∑∑∑∑Q.∑∑Idon't want to rush you into anything.
14∑∑∑∑Q.∑∑Did any of these investigators for Amanda                      14∑∑∑∑A.∑∑It's fine.∑Oh, go ahead.
15∑∑Hoskins or Jonathan Taylor tell you anything negative                15∑∑∑∑Q.∑∑The last paragraph, second sentence, where it
16∑∑about Detective York?                                                16∑∑says, "Larry and Tammy Simpson stated that Jonathan
17∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.                                17∑∑Taylor had recently been calling their house for Amber
18∑∑∑∑A.∑∑No.                                                            18∑∑and that Amber had talked to him briefly and told him
19∑∑∑∑Q.∑∑Is it true that after Jonathan Taylor was                      19∑∑not to call," is that -- did that happen?
20∑∑arrested, he called your family's house?                             20∑∑∑∑A.∑∑You're asking me some question from a while
21∑∑∑∑A.∑∑Called my family's house?                                      21∑∑ago. I don't remember if it happened, if he called or
22∑∑∑∑Q.∑∑Yes.                                                           22∑∑what. I mean, I was so much younger then.∑I been
23∑∑∑∑A.∑∑Idon't remember.∑I don't think so.∑I mean,                     23∑∑through so much.∑I can't -- I don't want to answer
24∑∑Idon't remember.                                                     24∑∑questions that I don't remember the right answer to.
25∑∑∑∑Q.∑∑Do you recall telling that to one of the -- do                 25∑∑If my parents told them that, then I don't know. That's
                              The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        66..69
                                                               Page 66                                                                  Page 68
∑1∑∑not coming from me.                                                  ∑1∑∑this time to this time, I probably -- yeah, in that
∑2∑∑∑∑Q.∑∑Okay.∑If you look at the first page, the                       ∑2∑∑amount of time.∑At that time, my memory hadn't been
∑3∑∑second paragraph says, "I told Amber why I was looking               ∑3∑∑going away.
∑4∑∑for her, and she stated that Jonathan had, in fact, told             ∑4∑∑∑∑Q.∑∑Do you know what -- at what point your memory
∑5∑∑her that he killed Ms. Mills." Isn't it true that you                ∑5∑∑went away that you couldn't remember the details that
∑6∑∑told this investigator that Jonathan had confessed to                ∑6∑∑you say Detective York told you?
∑7∑∑you?                                                                 ∑7∑∑∑∑A.∑∑It's -- I mean, about four years ago is when
∑8∑∑∑∑A.∑∑Iwas just basically repeating the same thing                   ∑8∑∑I've started having trouble remembering things.∑About
∑9∑∑that I had said in my statement from Detective York,                 ∑9∑∑three or four years ago is when I've had trouble
10∑∑because I was just repeating what I was told from the                10∑∑remembering just anything that I do on a daily basis or
11∑∑first time.∑I mean, I was just trying to get it over                 11∑∑anything else.∑So, I mean...
12∑∑with.                                                                12∑∑∑∑Q.∑∑What was it that happened four years ago that
13∑∑∑∑Q.∑∑Well, the date of this is April 10, 2013.                      13∑∑caused your memory to change?
14∑∑Do you see that at the top?                                          14∑∑∑∑A.∑∑Nothing has happened to me.∑I just -- I don't
15∑∑∑∑A.∑∑Yeah.                                                          15∑∑know what it is.∑I won't go to the doctor and have any
16∑∑∑∑Q.∑∑And your interview with Detective York, I                      16∑∑tests done to see if I have a health problem or not.
17∑∑believe, was March 2012, correct?                                    17∑∑It's just I've noticed it over the past three or four
18∑∑∑∑A.∑∑Yeah, about a year apart.                                      18∑∑years.
19∑∑∑∑Q.∑∑You've testified earlier that you can't                        19∑∑∑∑Q.∑∑So four years ago from today would be about
20∑∑remember very well one month back in time; isn't that                20∑∑2014, right?
21∑∑true?                                                                21∑∑∑∑A.∑∑Yeah.
22∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.                        22∑∑∑∑Q.∑∑Isn't it true that you gave a statement to a
23∑∑∑∑A.∑∑It depends on certain things.∑I mean, I can't                  23∑∑second investigator, this time for Jonathan Taylor,
24∑∑remember specific things that I talked about with                    24∑∑about what had happened?
25∑∑certain people.∑I mean, the same -- answer is going to               25∑∑∑∑A.∑∑I'm not saying I completely lost my memory.

                                                               Page 67                                                                  Page 69
∑1∑∑be the same.∑I don't remember everything.∑I mean, I                  ∑1∑∑I'm just saying that I've had trouble with it in the
∑2∑∑remember certain things, but I don't remember                        ∑2∑∑last three or four years, not that I've completely lost
∑3∑∑everything.∑I can only answer what I can answer with                 ∑3∑∑my whole memory from everything in my past.
∑4∑∑the truth when it's asked.                                           ∑4∑∑∑∑Q.∑∑Iunderstand. You had this discussion with
∑5∑∑∑∑Q.∑∑So your testimony, then, is that you just                      ∑5∑∑Lisa Evans, and I believe you indicated you have a vague
∑6∑∑repeated what Detective York had said to this                        ∑6∑∑memory of a second discussion with an investigator
∑7∑∑investigator; is that what you're saying?                            ∑7∑∑outside of your apartment complex; is that right?
∑8∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑Asked and                      ∑8∑∑∑∑A.∑∑Imean, I remember them coming, yeah.
∑9∑∑∑∑answered.                                                          ∑9∑∑∑∑Q.∑∑And isn't it true that you also told him the
10∑∑∑∑A.∑∑Yeah.                                                          10∑∑details?
11∑∑∑∑Q.∑∑But you don't remember exactly what he said to                 11∑∑∑∑A.∑∑Idon't know.∑I mean, I don't remember. I
12∑∑you today, right?                                                    12∑∑don't just want to say I don't know.∑That's why I'm
13∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.                                13∑∑saying I don't remember, because I'm not -- I'm not
14∑∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Misstates her                            14∑∑trying to confuse anybody or confuse myself either.
15∑∑∑∑testimony.                                                         15∑∑∑∑Q.∑∑So you remember the details to tell the two
16∑∑∑∑A.∑∑One more time?                                                 16∑∑investigators in 2013 in separate interviews; is that
17∑∑∑∑Q.∑∑You repeated the details to this investigator;                 17∑∑your testimony?
18∑∑is that true?                                                        18∑∑∑∑∑∑∑MR. SLOSAR:∑Yeah, Derrick, I object.∑And she
19∑∑∑∑A.∑∑Yeah.∑I mean, that's been a -- that was --                     19∑∑∑∑has told you repeatedly that she doesn't remember
20∑∑that's not been years ago since -- I had talked to York              20∑∑∑∑the details.∑You are trying to manipulate her
21∑∑and then talked to investigator.∑That had been about a               21∑∑∑∑testimony.
22∑∑year apart.∑I -- in my statement earlier, I said that                22∑∑∑∑∑∑∑Show her the second statement to Dale Dorning,
23∑∑in about the past four years, I've started where I can't             23∑∑∑∑which you're referring to.∑Ask her if she
24∑∑hardly remember good from, I mean, days to days, months              24∑∑∑∑remembers it.∑Ask her whether it's true or false.
25∑∑to months. But, I mean, it's been years ago now from                 25∑∑∑∑∑∑∑To do it the way you're doing it is completely
                             The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                      70..73
                                                             Page 70                                                                  Page 72
∑1∑∑∑∑inappropriate.∑You don't have a good faith basis                 ∑1∑∑∑∑A.∑∑Yeah, I guess it's just the detail I threw in
∑2∑∑∑∑for doing so.                                                    ∑2∑∑on my own, but, I mean, everything else was just -- I
∑3∑∑∑∑∑∑∑MR. WRIGHT:∑All right.∑Well, let's take a                     ∑3∑∑was just basically repeating what I was told in the
∑4∑∑∑∑little break, and I'll queue the recording up,                   ∑4∑∑beginning.∑And then, I mean, in the end, I finally just
∑5∑∑∑∑okay?                                                            ∑5∑∑decided to come out and tell the truth, that I just
∑6∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)                                           ∑6∑∑pretty much was, like, led on to say the things I was --
∑7∑∑BY MR. WRIGHT:                                                     ∑7∑∑doesn't say in my statement, give the details.
∑8∑∑∑∑Q.∑∑All right.∑Ms. Simpson, did you have a chance                ∑8∑∑∑∑Q.∑∑Did Detective York say anything to you to make
∑9∑∑to take a break?                                                   ∑9∑∑excuses for Jonathan?
10∑∑∑∑A.∑∑Yes.                                                         10∑∑∑∑A.∑∑No.
11∑∑∑∑Q.∑∑Did you have a chance to talk to anybody while               11∑∑∑∑Q.∑∑Did -- when you repeated these details to the
12∑∑you were on break?                                                 12∑∑investigators, why did you -- what's your testimony why
13∑∑∑∑A.∑∑No.∑I mean, I just asked them how much longer                13∑∑you did that?
14∑∑it's going to take, because my grandma needs to get to             14∑∑∑∑A.∑∑Just trying to get it over with.∑I mean, I
15∑∑the heart doctor.∑She has an appointment.                          15∑∑was just trying to stick to the same statement.∑And at
16∑∑∑∑Q.∑∑Okay.∑What time is that?                                     16∑∑that time, I mean, I wasn't willing to just tell the
17∑∑∑∑A.∑∑Well, it's my girlfriend's grandma, and I                    17∑∑truth and say that I was told what to say pretty much.
18∑∑think it's at 1:00 --                                              18∑∑Imean, I just was still telling them details just
19∑∑∑∑Q.∑∑Okay.                                                        19∑∑trying to get it over with, wanting everybody to leave
20∑∑∑∑A.∑∑-- for -- she has got to leave before 1:00. I                20∑∑me alone.
21∑∑think she has to go all the way to Corbin from                     21∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Derrick, I think she's
22∑∑Barbourville, so...                                                22∑∑∑∑now answered that question about ten times.
23∑∑∑∑Q.∑∑What is your girlfriend's name?                              23∑∑∑∑Q.∑∑Okay.∑Do you recall going off script at all
24∑∑∑∑A.∑∑Dana.                                                        24∑∑to this investigator about whether or not what --
25∑∑∑∑Q.∑∑Can I have the last --                                       25∑∑whether or not that statement to you -- your statement

                                                             Page 71                                                                  Page 73
∑1∑∑∑∑A.∑∑Hubbard.                                                     ∑1∑∑to York was true?
∑2∑∑∑∑Q.∑∑Hubbard? All right.∑I'm going to play a                      ∑2∑∑∑∑A.∑∑What do you mean?
∑3∑∑recording for you and see if this is your voice.∑And               ∑3∑∑∑∑Q.∑∑I'm sorry.∑That was a bad question. Do you
∑4∑∑this is PL 9647, 1414A.                                            ∑4∑∑remember going off script with your statement to these
∑5∑∑∑∑∑∑∑∑∑∑(PLAYS AUDIO)                                              ∑5∑∑investigators to maybe excuse Jonathan Taylor's conduct?
∑6∑∑∑∑∑∑∑MR. WRIGHT:∑All right.∑Can you play...                        ∑6∑∑∑∑A.∑∑No.∑I mean, I wasn't trying to make no
∑7∑∑∑∑∑∑∑∑∑∑(PLAYS AUDIO)                                              ∑7∑∑excuses for him.
∑8∑∑∑∑Q.∑∑Was that your voice on the recording?                        ∑8∑∑∑∑Q.∑∑And why would you not be trying to come up
∑9∑∑∑∑A.∑∑Yeah.                                                        ∑9∑∑with excuses for him?
10∑∑∑∑Q.∑∑And would you agree that you were telling the                10∑∑∑∑A.∑∑He wasn't nothing to me for me to make excuses
11∑∑details to that investigator on that recording?                    11∑∑for nothing he done, and he wasn't my responsibility.
12∑∑∑∑A.∑∑Yeah.                                                        12∑∑∑∑Q.∑∑Didn't you tell the investigator that you
13∑∑∑∑Q.∑∑And you led that investigator to believe that                13∑∑didn't think he did it because he's not the type?
14∑∑Jonathan Taylor had told those details to you, didn't              14∑∑∑∑A.∑∑Idid say that after I said the truth, that it
15∑∑you?                                                               15∑∑was -- that I was told what to say.∑But, I mean, I just
16∑∑∑∑A.∑∑Yeah.                                                        16∑∑told them so that they would leave me alone.∑I just
17∑∑∑∑Q.∑∑Okay.∑Now, isn't it -- now I want to play a                  17∑∑wanted them to stop coming around and harassing me, I
18∑∑second clip.                                                       18∑∑felt like.
19∑∑∑∑∑∑∑MR. WRIGHT:∑Can you play clip number 12?                      19∑∑∑∑Q.∑∑So your statement is, you said you didn't
20∑∑∑∑∑∑∑∑∑∑(PLAYS AUDIO)                                              20∑∑believe Jonathan Taylor did it because he's not the
21∑∑∑∑Q.∑∑Did -- isn't it true you reference crawling,                 21∑∑type. Your testimony is, you didn't say that until
22∑∑that the victim was crawling in that video clip?                   22∑∑2015?
23∑∑∑∑A.∑∑Yeah.                                                        23∑∑∑∑A.∑∑When I --
24∑∑∑∑Q.∑∑Isn't that true that's not even a detail that                24∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Derrick, she has said
25∑∑you told Detective York?                                           25∑∑∑∑over and over that she cannot recall all the
                             The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                       74..77
                                                              Page 74                                                                  Page 76
∑1∑∑∑∑specifics.∑So I don't remember -- did you play                    ∑1∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑-- and asked and
∑2∑∑∑∑that in that statement?                                           ∑2∑∑∑∑answered.
∑3∑∑∑∑∑∑∑MR. WRIGHT:∑I'm -- I think I'm allowed to ask                  ∑3∑∑∑∑A.∑∑Idon't know.
∑4∑∑∑∑her her memory, and if she doesn't, I'll play it.                 ∑4∑∑∑∑∑∑∑MR. WRIGHT:∑Could you play clip 8?
∑5∑∑∑∑∑∑∑That's classic impeachment.∑I understand.                      ∑5∑∑∑∑∑∑∑∑∑∑(PLAYS AUDIO)
∑6∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑And she's told you,                      ∑6∑∑∑∑Q.∑∑Is that your voice on the recording?
∑7∑∑∑∑though, that she cannot remember all the specific                 ∑7∑∑∑∑A.∑∑Yes, sir.
∑8∑∑∑∑details, so...                                                    ∑8∑∑∑∑∑∑∑MR. WRIGHT:∑Would you play clip 9?
∑9∑∑∑∑A.∑∑Idon't remember when I told that to one                       ∑9∑∑∑∑∑∑∑∑∑∑(PLAYS AUDIO)
10∑∑investigator.∑I mean, I don't remember when I said it.              10∑∑∑∑Q.∑∑Is that your voice on the recording?
11∑∑BY MR. WRIGHT:                                                      11∑∑∑∑A.∑∑Yeah, that's when I was confused about whether
12∑∑∑∑Q.∑∑Did you ever tell the investigator that you                   12∑∑to step up and tell the truth about the statement that I
13∑∑didn't know if you could believe the statement because              13∑∑had gave or not.∑And, I mean, my parents ended up
14∑∑Taylor was intoxicated?                                             14∑∑having to step in to get the -- and my dad, I think,
15∑∑∑∑A.∑∑Do what?                                                      15∑∑told a couple of investigators that I wasn't up for
16∑∑∑∑Q.∑∑Did you ever tell an investigator that you                    16∑∑talking a couple of times just because I was getting too
17∑∑didn't believe Taylor's statement because he was                    17∑∑stressed out with it all and I just wanted it to be
18∑∑intoxicated?                                                        18∑∑over.
19∑∑∑∑A.∑∑That was just -- I mean, I'm -- that was just                 19∑∑∑∑Q.∑∑So now your testimony is, you became confused
20∑∑made up pretty much trying -- I mean, I don't remember              20∑∑about whether or not to tell the truth in these
21∑∑when I told him that, but if I did, when I did, I mean,             21∑∑statements?
22∑∑Idon't...                                                           22∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑She did not
23∑∑∑∑Q.∑∑Didn't you tell the investigator that you                     23∑∑∑∑say that.
24∑∑thought Taylor was covering up for somebody else?                   24∑∑∑∑A.∑∑Idon't -- no.∑I don't -- I don't know what
25∑∑∑∑A.∑∑Idon't recall --                                              25∑∑you're saying

                                                              Page 75                                                                  Page 77
∑1∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.                               ∑1∑∑∑∑∑∑∑MR. WRIGHT:∑Could you play clip 10?
∑2∑∑∑∑A.∑∑-- saying that.                                               ∑2∑∑∑∑∑∑∑∑∑∑(PLAYS AUDIO)
∑3∑∑∑∑Q.∑∑And that's fine.∑If you don't recall, that's                  ∑3∑∑∑∑Q.∑∑Is that your voice?
∑4∑∑fine.                                                               ∑4∑∑∑∑A.∑∑Yeah, that's my voice.
∑5∑∑∑∑A.∑∑Idon't recall.                                                ∑5∑∑∑∑∑∑∑MR. WRIGHT:∑Could you play clip 11?
∑6∑∑∑∑Q.∑∑Do you recall that -- telling the                             ∑6∑∑∑∑∑∑∑∑∑∑(PLAYS AUDIO)
∑7∑∑investigator, saying that if Taylor did it, he was not              ∑7∑∑∑∑∑∑∑MR. WRIGHT:∑All right.∑And could you play
∑8∑∑in his right state of mind?                                         ∑8∑∑∑∑clip 12?
∑9∑∑∑∑A.∑∑Imean, I -- I don't remember.∑I mean, I                       ∑9∑∑BY MR. WRIGHT:
10∑∑don't remember hardly any of the conversations with, I              10∑∑∑∑Q.∑∑Well, before we move on, in that audio clip,
11∑∑mean, hardly anybody no more.∑I don't know if any of                11∑∑was that --
12∑∑you-all could, but I can't hardly remember that far                 12∑∑∑∑A.∑∑Uh-huh (affirmative).
13∑∑back.∑I mean... I'm sure if it's in the statement, I                13∑∑∑∑Q.∑∑-- your voice on the recording?
14∑∑probably said it, yeah.                                             14∑∑∑∑A.∑∑Yeah.
15∑∑∑∑Q.∑∑So if you were afraid to not tell the truth,                  15∑∑∑∑∑∑∑MR. WILLIAMS:∑12?
16∑∑why would you come up with these new excuses for                    16∑∑∑∑∑∑∑MR. WRIGHT:∑Yes, please.
17∑∑Jonathan Taylor?                                                    17∑∑∑∑∑∑∑∑∑∑(PLAYS AUDIO)
18∑∑∑∑A.∑∑Iwasn't trying to excuse him for nothing. I                   18∑∑∑∑Q.∑∑Is that your voice in the clip?
19∑∑was just trying to get out of the middle of it period.              19∑∑∑∑A.∑∑Yeah.
20∑∑∑∑Q.∑∑By coming up with new excuses, weren't you                    20∑∑∑∑Q.∑∑And in that clip, you're trying to tell the
21∑∑getting more --                                                     21∑∑investigator that he never intended to kill her, just
22∑∑∑∑A.∑∑New excuses?                                                  22∑∑rob her?
23∑∑∑∑Q.∑∑-- in the middle of it?                                       23∑∑∑∑A.∑∑Idon't -- I mean, I -- I know I said it
24∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form --                     24∑∑because it's on the recording, but, I mean, I don't know
25∑∑∑∑A.∑∑Idon't know.                                                  25∑∑what specific answer to give you why I did.∑I mean, I
                             The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                       78..81
                                                               Page 78                                                                 Page 80
∑1∑∑don't even know -- I don't remember what year that --                ∑1∑∑investigator that you were looking for somebody to talk
∑2∑∑that that conversation even occurred. Do you know?                   ∑2∑∑to about the Taylor case?
∑3∑∑∑∑Q.∑∑Yeah, we can play --                                           ∑3∑∑∑∑A.∑∑What do you mean specifically by that?
∑4∑∑∑∑∑∑∑∑∑∑(PLAYS AUDIO)                                                ∑4∑∑∑∑Q.∑∑Idon't know.∑You told -- you said on the
∑5∑∑∑∑Q.∑∑So that -- on the recording, the investigator                  ∑5∑∑tape that you're looking for somebody to talk to. Is
∑6∑∑says, I believe, July 30, 2013.                                      ∑6∑∑that -- do you recall saying that?
∑7∑∑∑∑∑∑∑Did you hear that?                                              ∑7∑∑∑∑A.∑∑No, I don't recall saying that, but if I did,
∑8∑∑∑∑A.∑∑Yeah.                                                          ∑8∑∑Iprobably meant someone to tell the truth to about the
∑9∑∑∑∑Q.∑∑Does that sound about right to you?                            ∑9∑∑statements and things that happened.
10∑∑∑∑A.∑∑Yeah.∑And the investigator had asked me                        10∑∑∑∑Q.∑∑But you didn't tell him the truth then
11∑∑questions, like, if I thought he was that type of person             11∑∑according to you, right?
12∑∑to do it, so I -- and the questions that led to them                 12∑∑∑∑A.∑∑Imight not have felt comfortable with him, I
13∑∑answers, that's why I give them answers or -- and then -             13∑∑don't know, with telling him --
14∑∑- but me saying that I don't think he's that type of                 14∑∑∑∑Q.∑∑But you made --
15∑∑person or nothing, I wasn't making excuses for nobody.               15∑∑∑∑A.∑∑-- at the time.
16∑∑But, I mean, that should prove a point, that I didn't --             16∑∑∑∑Q.∑∑But you made up new excuses for it; is that
17∑∑wasn't saying that he told me them things, that I was                17∑∑true?
18∑∑told what to say pretty much, because I thought he was a             18∑∑∑∑A.∑∑Ijust answer the questions --
19∑∑different type of person.∑I mean, I didn't say he                    19∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Asked and answered.
20∑∑confessed nothing to me.∑I mean, I was told what to                  20∑∑∑∑A.∑∑-- that I was asked.
21∑∑say, and that's what I said.∑Then the investigator                   21∑∑∑∑Q.∑∑Okay.
22∑∑asked me if I -- what type of person I thought he was,               22∑∑∑∑∑∑∑MR. WRIGHT:∑Could you play clip 5?
23∑∑and I told them.                                                     23∑∑∑∑∑∑∑∑∑∑(PLAYS AUDIO)
24∑∑∑∑Q.∑∑So you would agree with me, though, that the                   24∑∑∑∑Q.∑∑Is that your voice in the recording?
25∑∑excuses we talked about, not the type, intoxicated,                  25∑∑∑∑A.∑∑Yeah.

                                                               Page 79                                                                 Page 81
∑1∑∑covering up, not the right state of mind, you never                  ∑1∑∑∑∑Q.∑∑And when he first asked if Detective York lied
∑2∑∑mentioned that to Detective York, correct?                           ∑2∑∑to you, you didn't give a -- an affirmative answer, did
∑3∑∑∑∑A.∑∑Well, I mean, I don't -- I don't remember if I                 ∑3∑∑you?
∑4∑∑mentioned it to him or not.∑I don't -- I don't know if               ∑4∑∑∑∑A.∑∑What, a yes or no?
∑5∑∑Idid or if I didn't.                                                 ∑5∑∑∑∑Q.∑∑Right.
∑6∑∑∑∑Q.∑∑Okay.∑But you did reference it to him in                       ∑6∑∑∑∑A.∑∑No.∑I mean --
∑7∑∑2013, correct?                                                       ∑7∑∑∑∑Q.∑∑But isn't it true he --
∑8∑∑∑∑A.∑∑Because that's the questions he asked me,                      ∑8∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Let her finish her
∑9∑∑yeah.                                                                ∑9∑∑∑∑statement, please.
10∑∑∑∑Q.∑∑So you made up these excuses, but you did not                  10∑∑∑∑Q.∑∑That's fine.∑Go ahead.
11∑∑tell -- the first time you told anybody that York told               11∑∑∑∑A.∑∑Iwas just going to say that, no, I didn't
12∑∑you what to say was January 2015 when you met with Josh              12∑∑give a yes-or-no answer, but, I mean, I -- I don't --
13∑∑Powell; isn't that true?                                             13∑∑when I talk, I don't talk proper.∑Like if I'm asked a
14∑∑∑∑A.∑∑Yeah.                                                          14∑∑question, I don't give a straight yes-or-no answer
15∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.∑That is not                    15∑∑sometimes and stuff, and when I didn't understand his
16∑∑∑∑--                                                                 16∑∑specific question, answer with a specific answer.
17∑∑∑∑∑∑∑THE WITNESS:∑Or --                                              17∑∑∑∑Q.∑∑Isn't it true that investigator for Jonathan
18∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑-- what the record will                   18∑∑Taylor coaxed you to say detective lied to you?
19∑∑∑∑reveal -- or what the record reveals.∑As you know,                 19∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection.
20∑∑∑∑in -- later in this tape, she talks about being                    20∑∑∑∑A.∑∑Well, no.
21∑∑∑∑prepped by Detective York.                                         21∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑That is not what
22∑∑∑∑∑∑∑MR. WRIGHT:∑Well, I think you've                                22∑∑∑∑happened in that video -- audio.
23∑∑∑∑misrepresented the record, but we can move on.                     23∑∑∑∑A.∑∑No.
24∑∑BY MR. WRIGHT:                                                       24∑∑∑∑Q.∑∑You disagree with that?
25∑∑∑∑Q.∑∑Isn't it true that you told the -- this                        25∑∑∑∑A.∑∑Yeah.∑He just reworded the questions in a --
                              The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        82..85
                                                               Page 82                                                                  Page 84
∑1∑∑the way I understood.                                                ∑1∑∑∑∑A.∑∑Not -- no, not that I'm aware.
∑2∑∑∑∑Q.∑∑Now, the statement to Josh Powell, do you                      ∑2∑∑∑∑Q.∑∑But if you told Josh Powell on the recording
∑3∑∑recall that being his name?                                          ∑3∑∑that you were going through detox, you would have no
∑4∑∑∑∑A.∑∑To who?                                                        ∑4∑∑reason to dispute that, would you?
∑5∑∑∑∑Q.∑∑Josh Powell.∑This was your --                                  ∑5∑∑∑∑A.∑∑No.∑I mean, if I told him, then I was, but I
∑6∑∑∑∑A.∑∑When?                                                          ∑6∑∑don't recall.∑I mean, I don't remember the day.
∑7∑∑∑∑Q.∑∑-- last statement.                                             ∑7∑∑∑∑Q.∑∑And just as a side note, you've mentioned
∑8∑∑∑∑A.∑∑The last one?∑I remember that guy.                             ∑8∑∑you've been through detox. When did you, to your memory,
∑9∑∑∑∑Q.∑∑Yeah.                                                          ∑9∑∑did you start abusing substances?
10∑∑∑∑A.∑∑Imean, I kind of remember him a little bit.                    10∑∑∑∑A.∑∑When I found out my mom was sick with cancer,
11∑∑∑∑Q.∑∑Okay.∑Do you remember -- is that his name?                     11∑∑Idone it to just not have to deal with it.∑So
12∑∑∑∑A.∑∑I'm pretty sure, yeah.                                         12∑∑probably, I don't know, 2011 or '12.
13∑∑∑∑Q.∑∑Okay.∑And does it sound right that that would                  13∑∑∑∑Q.∑∑And I -- did you do that to -- for the pain,
14∑∑have been in January 2015?                                           14∑∑the emotional pain, or to get high?
15∑∑∑∑A.∑∑Yeah.                                                          15∑∑∑∑A.∑∑The --
16∑∑∑∑Q.∑∑And he would have been meeting you in jail at                  16∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to relevancy.
17∑∑that time, right?                                                    17∑∑∑∑A.∑∑The emotional.∑I mean, to deal with the
18∑∑∑∑A.∑∑Yeah.                                                          18∑∑emotional pain with my mom, I guess.∑That's why I
19∑∑∑∑Q.∑∑Do you remember what you were in custody on?                   19∑∑started abusing drugs, was over my mother.
20∑∑∑∑A.∑∑No.∑I'm not for sure what I was in there on.                   20∑∑∑∑Q.∑∑Is it fair to say that when you gave your
21∑∑∑∑Q.∑∑Is it true that you were detoxing at that                      21∑∑statement to Detective York in March of 2012, you
22∑∑time?                                                                22∑∑weren't in jail, were you?
23∑∑∑∑A.∑∑That I was detoxing?∑I don't know how many                     23∑∑∑∑A.∑∑No.
24∑∑days I had been in jail or if I was done detoxed or -- I             24∑∑∑∑Q.∑∑And to your memory, did you have any criminal
25∑∑mean, I don't remember the time or what I was arrested               25∑∑charges against you at that age?

                                                               Page 83                                                                  Page 85
∑1∑∑for to know if I was even detoxing.                                  ∑1∑∑∑∑A.∑∑No.∑I mean...
∑2∑∑∑∑Q.∑∑Have you ever had to go through detox?                         ∑2∑∑∑∑Q.∑∑In 2013, when you spoke to these
∑3∑∑∑∑A.∑∑Yeah.                                                          ∑3∑∑investigators, to your memory, were you in jail at that
∑4∑∑∑∑Q.∑∑How does it feel?                                              ∑4∑∑time?
∑5∑∑∑∑A.∑∑It's terrible.                                                 ∑5∑∑∑∑A.∑∑No, not in 2013.
∑6∑∑∑∑Q.∑∑Do you feel weak?                                              ∑6∑∑∑∑Q.∑∑Do you know whether you were facing any
∑7∑∑∑∑A.∑∑You just -- your body aches and hurts is about                 ∑7∑∑charges?
∑8∑∑it.∑I mean, other than just pain in your body, there's               ∑8∑∑∑∑A.∑∑Idon't know.
∑9∑∑not really much to detox.                                            ∑9∑∑∑∑Q.∑∑But it is true that after 2013, you were in
10∑∑∑∑Q.∑∑And for somebody who's never been through it,                  10∑∑and out of jail, weren't you?
11∑∑does it -- is it like the flu pain?∑Can you compare it               11∑∑∑∑A.∑∑Yeah.
12∑∑to something?                                                        12∑∑∑∑Q.∑∑And would it be fair to say that by the time
13∑∑∑∑A.∑∑Your muscles just ache and stuff.∑I mean,                      13∑∑Josh Powell saw you in January 2015, you told him you
14∑∑it's kind of like a -- just like -- I guess if you got a             14∑∑couldn't stay out of jail; is that fair?
15∑∑bad flu, yeah, and you're aching all over and stuff,                 15∑∑∑∑A.∑∑Imean, yeah, it was just something I said,
16∑∑then, yeah.∑I mean, I don't really know how to compare               16∑∑because I felt like I was going in and out an awful lot.
17∑∑it, what to compare it to.                                           17∑∑You don't even really have to do nothing to go to jail
18∑∑∑∑Q.∑∑Ithink you said it might be like a bad flu?                    18∑∑around here.
19∑∑∑∑A.∑∑Yeah.                                                          19∑∑∑∑Q.∑∑And you referenced a reward, but you never
20∑∑∑∑Q.∑∑You weren't detoxing when you talked to                        20∑∑received a reward, right?
21∑∑Detective York, right?                                               21∑∑∑∑A.∑∑No.
22∑∑∑∑A.∑∑No.                                                            22∑∑∑∑Q.∑∑And by January 2015, did you have any
23∑∑∑∑Q.∑∑And to your -- best of your memory, you                        23∑∑expectation of a reward?
24∑∑weren't detoxing when you spoke to the investigators in              24∑∑∑∑A.∑∑No.
25∑∑2013, were you?                                                      25∑∑∑∑Q.∑∑So you didn't have anything to gain to stand
                             The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        86..89
                                                               Page 86                                                                  Page 88
∑1∑∑by your statement to Jonathan Taylor, did you?                       ∑1∑∑∑∑Q.∑∑So would you have taken the reward money if it
∑2∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Objection to form.                        ∑2∑∑were given to you?
∑3∑∑∑∑A.∑∑What do you mean, to stand by my statement to                  ∑3∑∑∑∑A.∑∑Why, yeah.
∑4∑∑Jonathan?                                                            ∑4∑∑∑∑Q.∑∑Even though you felt -- even though you
∑5∑∑∑∑Q.∑∑You weren't going to get a reward?∑You had no                  ∑5∑∑believed it was a lie?
∑6∑∑expectation of a reward, right?                                      ∑6∑∑∑∑A.∑∑Yeah, I mean, because he pretty much, I felt
∑7∑∑∑∑A.∑∑No.                                                            ∑7∑∑like, was going to pay me to say it.∑I don't know.∑And
∑8∑∑∑∑Q.∑∑And, in fact, at that point, you had said you                  ∑8∑∑Iwas scared on top of that over the charges and stuff
∑9∑∑had been in and out of jail, right?                                  ∑9∑∑that he was threatening.∑I mean, I was a poor person.
10∑∑∑∑A.∑∑Uh-huh (affirmative).                                          10∑∑∑∑∑∑∑Of course, I would have took the reward.
11∑∑∑∑Q.∑∑Yes?                                                           11∑∑∑∑∑∑∑MR. WRIGHT:∑No further questions.
12∑∑∑∑A.∑∑Yes.                                                           12∑∑∑∑∑∑∑∑∑CROSS EXAMINATION
13∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Asked and answered.                       13∑∑BY MR. WILLIAMS:
14∑∑∑∑A.∑∑I'm sorry.                                                     14∑∑∑∑Q.∑∑Ms. Simpson?
15∑∑∑∑Q.∑∑And you had said that in jail, it's dangerous                  15∑∑∑∑A.∑∑Yes.
16∑∑to be an informant, isn't it?                                        16∑∑∑∑Q.∑∑Good afternoon.∑I know we've been going a
17∑∑∑∑A.∑∑Yeah.                                                          17∑∑while, but at the beginning, I let you know that I
18∑∑∑∑Q.∑∑Yeah.∑So isn't it true the reason you took                     18∑∑represent Knox County former sheriff, John Pickard --
19∑∑back that statement was because you didn't want to be an             19∑∑∑∑A.∑∑Yeah.
20∑∑informant being in jail?                                             20∑∑∑∑Q.∑∑-- and Derek Eubanks?
21∑∑∑∑A.∑∑No.                                                            21∑∑∑∑A.∑∑Yes.
22∑∑∑∑Q.∑∑That's not it?                                                 22∑∑∑∑Q.∑∑I'm going to try not to ask you anything
23∑∑∑∑A.∑∑No.∑I don't really -- I mean, that kind of                     23∑∑you've already been asked, okay?
24∑∑offended me a little bit.                                            24∑∑∑∑A.∑∑Okay.
25∑∑∑∑Q.∑∑I'm sorry.∑I -- I'll move on. If the                           25∑∑∑∑Q.∑∑But it's been -- we've been here for a while,

                                                               Page 87                                                                  Page 89
∑1∑∑statement to Detective York was all a lie, as you say,               ∑1∑∑so if I stray into something you've already said --
∑2∑∑did you feel any guilt or remorse about it?                          ∑2∑∑∑∑A.∑∑Iknow.
∑3∑∑∑∑A.∑∑What do you mean?∑About what?∑About the --                     ∑3∑∑∑∑Q.∑∑-- you'll have to forgive me ahead of time.
∑4∑∑about giving the statement with his details and stuff?               ∑4∑∑First of all, during your testimony here today, I
∑5∑∑Imean, yeah, I started feeling bad for lying, I felt                 ∑5∑∑haven't heard any reference to the folks that I
∑6∑∑like.                                                                ∑6∑∑represent.
∑7∑∑∑∑Q.∑∑Is it true that Taylor never laid a hand on                    ∑7∑∑∑∑A.∑∑Yeah.
∑8∑∑you?                                                                 ∑8∑∑∑∑Q.∑∑Would you agree with that?
∑9∑∑∑∑A.∑∑Imean, I was never his girlfriend for him to                   ∑9∑∑∑∑A.∑∑Yes.
10∑∑put his hands on me.                                                 10∑∑∑∑Q.∑∑During the times you met with Detective York,
11∑∑∑∑Q.∑∑Haven't you -- and I meant not lay a hand on                   11∑∑whether at your home to receive a subpoena or during his
12∑∑you in a romantic way, but in a -- like an assault.                  12∑∑interview of you that was recorded, other than the lady
13∑∑∑∑A.∑∑That's what I mean, though.∑He's never had a                   13∑∑from your school, Rhonda Abner, was anyone else present?
14∑∑reason to.∑I mean...                                                 14∑∑∑∑A.∑∑No.
15∑∑∑∑Q.∑∑And haven't you described Taylor as sweet as                   15∑∑∑∑Q.∑∑Have you ever met John Pickard?
16∑∑could be?                                                            16∑∑∑∑A.∑∑No, I've never personally had any run-ins with
17∑∑∑∑A.∑∑Imean, he's a nice person.∑I mean, he was                      17∑∑him or nothing, but I know who he is.
18∑∑back then.∑I mean, I never seen him be mean to nobody.               18∑∑∑∑Q.∑∑Okay.∑You -- and by that, you mean you know
19∑∑∑∑Q.∑∑So if you -- so if that statement was a lie                    19∑∑he's the former sheriff --
20∑∑that you're saying it was against Taylor, would you have             20∑∑∑∑A.∑∑Yeah.
21∑∑taken that reward money?                                             21∑∑∑∑Q.∑∑-- of Knox County?
22∑∑∑∑A.∑∑What do you mean?∑So the statement that I                      22∑∑∑∑A.∑∑Yes.
23∑∑gave York?∑If I -- I mean, I felt like he was offering               23∑∑∑∑Q.∑∑He's never been involved in any arrests that
24∑∑me the reward to say what he wanted me to say in my                  24∑∑you've been a party to?
25∑∑words, is kind of what I felt like.                                  25∑∑∑∑A.∑∑No.
                              The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                       90..93
                                                              Page 90                                                                  Page 92
∑1∑∑∑∑Q.∑∑How about Derek Eubanks?∑Do you know Derek?                   ∑1∑∑∑∑A.∑∑Sometimes I think he did, yeah, but not all
∑2∑∑∑∑A.∑∑No, I've never even seen him or -- I don't                    ∑2∑∑the time I don't think he was.
∑3∑∑know him at all.                                                    ∑3∑∑∑∑Q.∑∑What drugs do you have knowledge of him using
∑4∑∑∑∑Q.∑∑Okay.∑Have you had any prior arrests that                     ∑4∑∑at the time that he lived near you?
∑5∑∑involve the Knox County sheriff's department?                       ∑5∑∑∑∑A.∑∑Maybe Roxy 30s, but I don't think he used them
∑6∑∑∑∑A.∑∑Knox County sheriff's department?∑I don't                     ∑6∑∑all the time.∑I think it was just every now and then.
∑7∑∑think I've ever been arrested by the Knox County                    ∑7∑∑∑∑Q.∑∑Did William Lester ever come over to his
∑8∑∑Sheriff's Office.∑I'm not positive, but I don't think               ∑8∑∑place?
∑9∑∑so.                                                                 ∑9∑∑∑∑A.∑∑No, not that I'm aware of.
10∑∑∑∑Q.∑∑All right.∑Well, and that's why I'm asking,                   10∑∑∑∑Q.∑∑Have you ever told any police officer that you
11∑∑because it's my one chance to talk to you.                          11∑∑think that Amanda Hoskins or William Lester was involved
12∑∑∑∑A.∑∑Okay.                                                         12∑∑in the Katherine Mills murder?
13∑∑∑∑Q.∑∑So if you have any information about any of                   13∑∑∑∑A.∑∑No.
14∑∑those parties, it's my chance to get to ask you --                  14∑∑∑∑Q.∑∑You've never -- have you ever told anyone
15∑∑∑∑A.∑∑Okay.                                                         15∑∑that, police or otherwise?
16∑∑∑∑Q.∑∑-- about it, okay? So as I understand it,                     16∑∑∑∑A.∑∑Imean, I've never really been questioned over
17∑∑then, you don't have anything to say here today about               17∑∑nobody other than Jonathan really, because that's the
18∑∑the folks that I represent --                                       18∑∑only one I ever knowed.∑But, no, I've never told no
19∑∑∑∑A.∑∑No, sir.                                                      19∑∑one.∑It's in my statement from York, but it's pretty
20∑∑∑∑Q.∑∑-- is that fair?∑Okay.                                        20∑∑much what he had told me.∑So that's the only reason
21∑∑∑∑A.∑∑Uh-huh (affirmative).                                         21∑∑it's stated in that.
22∑∑∑∑Q.∑∑You said that Rhonda Abner was a guidance                     22∑∑∑∑Q.∑∑Did you know Katherine Mills?
23∑∑counselor at the school?                                            23∑∑∑∑A.∑∑No.
24∑∑∑∑A.∑∑Yes.                                                          24∑∑∑∑Q.∑∑You had mentioned some testimony about -- and
25∑∑∑∑Q.∑∑And she was present during Detective York's                   25∑∑I'm just kind of paraphrasing here, but Detective York

                                                              Page 91                                                                  Page 93
∑1∑∑interview of you?                                                   ∑1∑∑had mentioned something about your brother getting out
∑2∑∑∑∑A.∑∑Yes.                                                          ∑2∑∑of jail --
∑3∑∑∑∑Q.∑∑The whole time?                                               ∑3∑∑∑∑A.∑∑Yeah.
∑4∑∑∑∑A.∑∑Yes.                                                          ∑4∑∑∑∑Q.∑∑-- correct?
∑5∑∑∑∑Q.∑∑Do you remember anything she said during the                  ∑5∑∑∑∑A.∑∑Yeah.
∑6∑∑interview?                                                          ∑6∑∑∑∑Q.∑∑Did your brother get out of jail?
∑7∑∑∑∑A.∑∑Idon't think she spoke.∑I think she just sat                  ∑7∑∑∑∑A.∑∑Not by Detective York.∑The charges was later
∑8∑∑there and listened.                                                 ∑8∑∑dropped.∑Like the next day or so after he was posted,
∑9∑∑∑∑Q.∑∑Okay.∑Now, do you know William Lester?                        ∑9∑∑the charges was dropped on everyone in the case.
10∑∑∑∑A.∑∑No.∑Not personally, no.                                       10∑∑∑∑Q.∑∑Do you have any children?
11∑∑∑∑Q.∑∑Okay.∑Do you know Amanda Hoskins?                             11∑∑∑∑A.∑∑No.
12∑∑∑∑A.∑∑Iknowed of her because it was Jonathan's                      12∑∑∑∑Q.∑∑You had mentioned your current girlfriend,
13∑∑cousin, but, no.∑I mean, I never personally hung out                13∑∑correct?
14∑∑with her or knowed her really.                                      14∑∑∑∑A.∑∑Yeah.
15∑∑∑∑Q.∑∑Never spoken with her?                                        15∑∑∑∑Q.∑∑Who are your prior girlfriends?
16∑∑∑∑A.∑∑Imean, I'm sure if I'd, you know, spoke to                    16∑∑∑∑A.∑∑Well, I don't really have no prior -- not many
17∑∑her on the way by or something, but, no, I've never sat             17∑∑prior girlfriends.∑One was back when I was younger.
18∑∑down and had a conversation with her.                               18∑∑There's one named Danielle Corzine, but she's dead.∑And
19∑∑∑∑Q.∑∑Was she -- I'm sorry -- was she ever at                       19∑∑Iwas -- I used to date boys when I was younger, so I
20∑∑Jonathan's place?                                                   20∑∑don't really have many prior girlfriends.∑The only
21∑∑∑∑A.∑∑She showed up once or twice.∑Straight in,                     21∑∑prior boyfriend I ever really had was Dustin Messer.
22∑∑straight back out.∑Come in and talked to him for a                  22∑∑∑∑Q.∑∑Okay.∑During what time were you and Dustin in
23∑∑second and straight back out.                                       23∑∑a relationship?
24∑∑∑∑Q.∑∑During the time that you were living close to                 24∑∑∑∑A.∑∑About 2000 -- maybe '14 or -- well, from,
25∑∑Jonathan Taylor, was he a drug user?                                25∑∑like, 2013 maybe to '15 or -- yeah.
                            The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        94..97
                                                               Page 94                                                                  Page 96
∑1∑∑∑∑Q.∑∑2013 to approximately '15?                                     ∑1∑∑∑∑there was a recording, but I'm not -- I'm not for
∑2∑∑∑∑A.∑∑Yeah, something like that, or maybe before.                    ∑2∑∑∑∑sure about that.
∑3∑∑It was right after all this started happening when I got             ∑3∑∑BY MR. WILLIAMS:
∑4∑∑with him, and I was with him up until 2015.                          ∑4∑∑∑∑Q.∑∑Did you know Mr. Powell was coming to see you?
∑5∑∑∑∑Q.∑∑Did you ever discuss with Dustin the things                    ∑5∑∑∑∑A.∑∑No.
∑6∑∑that you're discussing here with us today?                           ∑6∑∑∑∑Q.∑∑During that conversation, though, with him,
∑7∑∑∑∑A.∑∑No, not really.∑Uh-uh (negative).                              ∑7∑∑you -- that's when you started talking about Detective
∑8∑∑∑∑Q.∑∑Does "not really" mean, no, you never did, or                  ∑8∑∑York and him supplying you information --
∑9∑∑something --                                                         ∑9∑∑∑∑A.∑∑Yeah.
10∑∑∑∑A.∑∑No, I never discussed details or nothing like                  10∑∑∑∑Q.∑∑-- for lack of a better way to put it,
11∑∑that with him at all.                                                11∑∑correct?
12∑∑∑∑Q.∑∑Did you ever discuss with him that you had                     12∑∑∑∑A.∑∑Yeah.
13∑∑given a statement to Detective York?                                 13∑∑∑∑Q.∑∑What was it about that interview that you
14∑∑∑∑A.∑∑He knowed about it, yeah, but I never told --                  14∑∑decided to change your story?
15∑∑Ithink I told him that the statement was -- or that the              15∑∑∑∑A.∑∑Iwas just under a lot of stress about it all,
16∑∑statement was, you know, false and York had given me the             16∑∑and I was just ready to come out and tell the truth so
17∑∑details, but he wasn't much in on the conversation                   17∑∑that it would be done with and I would, you know, have
18∑∑wanting to talk about it.                                            18∑∑it off my chest about it all and would feel better.
19∑∑∑∑Q.∑∑Where does Dustin live now, if you know?                       19∑∑∑∑Q.∑∑You had pending charges at that time?
20∑∑∑∑A.∑∑Idon't know.                                                   20∑∑∑∑A.∑∑Yeah.
21∑∑∑∑Q.∑∑Now, you've been asked a number of questions                   21∑∑∑∑∑∑∑MR. WILLIAMS:∑That's all I have, ma'am.
22∑∑about statements you've given to Detective York --                   22∑∑∑∑Thank you.
23∑∑∑∑A.∑∑Yeah.                                                          23∑∑∑∑∑∑∑THE WITNESS:∑Okay.∑You're welcome.
24∑∑∑∑Q.∑∑-- and defense lawyers for Ms. Hoskins or                      24∑∑∑∑∑∑∑∑∑CROSS EXAMINATION
25∑∑Mr. Taylor and then this last statement that you gave to             25∑∑BY MR. FARAH:

                                                               Page 95                                                                  Page 97
∑1∑∑Mr. Powell.                                                          ∑1∑∑∑∑Q.∑∑Ms. Simpson, I'll be very brief.∑I represent
∑2∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Jason, for the record,                    ∑2∑∑Mike Broughton and the City of Barbourville Police
∑3∑∑∑∑those are defense investigators, not lawyers.                      ∑3∑∑Department, so all of my questions are going to kind of
∑4∑∑∑∑∑∑∑MR. WILLIAMS:∑I'm sorry.∑Thank you for the                      ∑4∑∑like be Jason's, limited to them, okay?
∑5∑∑∑∑correction.                                                        ∑5∑∑∑∑A.∑∑Okay.
∑6∑∑BY MR. WILLIAMS:                                                     ∑6∑∑∑∑Q.∑∑This interview you had with Detective York
∑7∑∑∑∑Q.∑∑Defense investigator for Ms. Hoskins and                       ∑7∑∑that you've talked about extensively today, Mike
∑8∑∑Mr. Taylor. And then you also gave a statement to an                 ∑8∑∑Broughton was not present, correct?
∑9∑∑investigator named Josh Powell, correct?                             ∑9∑∑∑∑A.∑∑No.
10∑∑∑∑A.∑∑Yes.                                                           10∑∑∑∑Q.∑∑No member of the Barbourville Police
11∑∑∑∑Q.∑∑And we've listened to some of that recording                   11∑∑Department was present, correct?
12∑∑today.                                                               12∑∑∑∑A.∑∑No.
13∑∑∑∑A.∑∑Yeah.                                                          13∑∑∑∑Q.∑∑Later, you said York came to your house to
14∑∑∑∑Q.∑∑Did you know Mr. Powell was coming to see you?                 14∑∑serve a summons later -- after the interview, correct?
15∑∑∑∑A.∑∑No.                                                            15∑∑∑∑A.∑∑Yes.
16∑∑∑∑Q.∑∑He just showed up out of nowhere?                              16∑∑∑∑Q.∑∑Neither Mike Broughton or anyone with
17∑∑∑∑A.∑∑Yeah.                                                          17∑∑Barbourville was present during that visit, correct?
18∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Jason, I don't believe                    18∑∑∑∑A.∑∑No.
19∑∑∑∑we listened to the recording from Josh.∑The                        19∑∑∑∑Q.∑∑Have you had any interaction -- as it relates
20∑∑∑∑recording that was played was an interview with                    20∑∑to the Katherine Mills investigation and prosecution, or
21∑∑∑∑Dale Dorning.                                                      21∑∑the murder investigation, have you had any interaction
22∑∑∑∑∑∑∑Correct, Derrick?                                               22∑∑or have you spoken to Mike Broughton or anybody with the
23∑∑∑∑∑∑∑MR. WRIGHT:∑Yeah, that's right.                                 23∑∑Barbourville Police Department?
24∑∑∑∑∑∑∑MR. WILLIAMS:∑Thank you for clarifying.                         24∑∑∑∑A.∑∑No.
25∑∑∑∑∑∑∑MR. WRIGHT:∑But I think it was confirmed that                   25∑∑∑∑Q.∑∑Do you have any knowledge -- I'm trying to be
                              The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        98..101
                                                               Page 98                                                                  Page 100
∑1∑∑as broad as I can with this question -- do you have any              ∑1∑∑∑∑Q.∑∑Dallas Eubanks?
∑2∑∑knowledge about any involvement by Mike Broughton, or                ∑2∑∑∑∑A.∑∑No.
∑3∑∑any member of the Barbourville Police Department, in the             ∑3∑∑∑∑Q.∑∑Kelly Farris?
∑4∑∑Katherine Mills murder or investigation?                             ∑4∑∑∑∑A.∑∑No.
∑5∑∑∑∑A.∑∑No.                                                            ∑5∑∑∑∑Q.∑∑Have you met any of those individuals before?
∑6∑∑∑∑Q.∑∑You talked very candidly earlier that you had                  ∑6∑∑∑∑A.∑∑Idon't think so.∑Kelly Farris, my dad might
∑7∑∑had a lot of criminal charges in the past, correct?                  ∑7∑∑have had a few run-ins with back in the day, but, no,
∑8∑∑∑∑A.∑∑Yes.                                                           ∑8∑∑I've never personally had any.∑I don't know any of
∑9∑∑∑∑Q.∑∑Inoted in some of the records that several                     ∑9∑∑them.∑I don't think I've ever met none of them.
10∑∑times you were arrested for various charges by various               10∑∑∑∑Q.∑∑Okay.∑And what about Kentucky State Police
11∑∑members of the Barbourville Police Department, correct?              11∑∑Trooper Jason Bunch?
12∑∑∑∑A.∑∑Yes.                                                           12∑∑∑∑A.∑∑Jason Bunch?∑The name sounds familiar, but I
13∑∑∑∑Q.∑∑Those all appear to be after the Katherine                     13∑∑don't recall nothing -- having no run-ins with him or
14∑∑Mills murder, like in the 2012, '13, '14-time period?                14∑∑nothing.
15∑∑∑∑A.∑∑Yes.                                                           15∑∑∑∑Q.∑∑Wasn't present during any of the interviews?
16∑∑∑∑Q.∑∑My question is:∑During any of those arrests,                   16∑∑∑∑A.∑∑No.∑He wasn't present, no.∑None of them was.
17∑∑was there any reference or discussion concerning the                 17∑∑∑∑Q.∑∑Okay.∑And I want to ask you about something
18∑∑Mills murder, Jonathan Taylor, Amanda Hoskins, anything              18∑∑that you testified to early, because I may have misheard
19∑∑involving that murder?                                               19∑∑it or -- I want to make sure I heard it correctly, okay?
20∑∑∑∑A.∑∑No, sir.                                                       20∑∑∑∑A.∑∑Okay.
21∑∑∑∑∑∑∑MR. FARAH:∑That's all I have.                                   21∑∑∑∑Q.∑∑So you said you met with Ms. Staples back in
22∑∑∑∑∑∑∑THE WITNESS:∑All right.                                         22∑∑2017; is that correct?
23∑∑∑∑∑∑∑∑∑CROSS EXAMINATION                                             23∑∑∑∑A.∑∑Yes.
24∑∑BY MR. WEBER:                                                        24∑∑∑∑Q.∑∑And was that -- you've only met with her one
25∑∑∑∑Q.∑∑Ms. Simpson, I represent some KSP, Kentucky                    25∑∑time?

                                                               Page 99                                                                  Page 101
∑1∑∑State Police, troopers, Mark Mefford, Bryan Johnson --               ∑1∑∑∑∑A.∑∑Yes.
∑2∑∑there's five of them, so I'm just going to list them all             ∑2∑∑∑∑Q.∑∑Okay.∑Have you spoke with her over the phone
∑3∑∑right away.                                                          ∑3∑∑as well outside of that one time meeting her?
∑4∑∑∑∑A.∑∑Okay.                                                          ∑4∑∑∑∑A.∑∑Yeah.∑I mean, just to set up a ride to get
∑5∑∑∑∑Q.∑∑Jackie Joseph Pickrell, Dallas Eubanks, and                    ∑5∑∑here is all, and just -- I mean, that's about it.∑We
∑6∑∑Kelly Farris, okay?                                                  ∑6∑∑just --
∑7∑∑∑∑A.∑∑Okay.                                                          ∑7∑∑∑∑Q.∑∑A ride to get her today for the --
∑8∑∑∑∑Q.∑∑Idon't believe their names have been brought                   ∑8∑∑∑∑A.∑∑Yeah.
∑9∑∑up at all today so far, have they?                                   ∑9∑∑∑∑Q.∑∑-- for the deposition?
10∑∑∑∑A.∑∑No.                                                            10∑∑∑∑A.∑∑Yeah.
11∑∑∑∑Q.∑∑And were any of those individuals, and if you                  11∑∑∑∑Q.∑∑Do you remember when, approximately, you would
12∑∑need me to repeat the names, just let me know -- were                12∑∑have spoken to her about that?
13∑∑they present at any of your -- either of your interviews             13∑∑∑∑A.∑∑Yesterday.∑She was helping me set up the ride
14∑∑with Detective York?                                                 14∑∑to make sure I could get here today.
15∑∑∑∑A.∑∑No.                                                            15∑∑∑∑Q.∑∑Okay.∑And what else -- did you speak about
16∑∑∑∑Q.∑∑What about when, I think you said, Detective                   16∑∑anything else besides setting up the ride?
17∑∑York served you a summons?                                           17∑∑∑∑A.∑∑Oh, she just told me that there would be the
18∑∑∑∑A.∑∑No.∑It was just him.                                           18∑∑lawyers present and her, and she would have to ask me
19∑∑∑∑Q.∑∑Have you had any interactions with Mark                        19∑∑some questions, and then you-all would, but nothing
20∑∑Mefford relating to this case?                                       20∑∑other than that.
21∑∑∑∑A.∑∑No.                                                            21∑∑∑∑Q.∑∑Okay.∑And the other individual that was in
22∑∑∑∑Q.∑∑What about Bryan Johnson?                                      22∑∑here, Mr. Slosar --
23∑∑∑∑A.∑∑No.                                                            23∑∑∑∑A.∑∑Yeah.
24∑∑∑∑Q.∑∑Jackie Joseph Pickrell?                                        24∑∑∑∑Q.∑∑-- you, I believe, testified you have never
25∑∑∑∑A.∑∑No.                                                            25∑∑met with him?
                            The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                         102..105
                                                               Page 102                                                                   Page 104
∑1∑∑∑∑A.∑∑Inever met or spoke to -- with him until                        ∑1∑∑Detective York at the Knox County school?
∑2∑∑today.                                                                ∑2∑∑∑∑A.∑∑Yeah.
∑3∑∑∑∑Q.∑∑You never communicated with him at all?                         ∑3∑∑∑∑Q.∑∑And you said you were 17 then?
∑4∑∑∑∑A.∑∑No.                                                             ∑4∑∑∑∑A.∑∑Yeah.
∑5∑∑∑∑Q.∑∑Okay.∑When you did either meet or when you                      ∑5∑∑∑∑Q.∑∑And you testified earlier that you were
∑6∑∑spoke with Ms. Staples, did you discuss with her any of               ∑6∑∑scared?
∑7∑∑your meetings with any of the investigators?                          ∑7∑∑∑∑A.∑∑Yeah
∑8∑∑∑∑A.∑∑No.                                                             ∑8∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑9∑∑∑∑Q.∑∑Was it not brought up at all?                                   ∑9∑∑∑∑Q.∑∑And you were scared because he had threatened
10∑∑∑∑A.∑∑It wasn't brought up at all.                                    10∑∑to bring charges against you, correct?
11∑∑∑∑Q.∑∑Okay.∑And then -- did you -- and you may have                   11∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
12∑∑testified to this earlier.∑I just want to remember.                   12∑∑∑∑A.∑∑Yes.
13∑∑Did you speak about your meeting with Detective York                  13∑∑∑∑Q.∑∑Based on the threats of bringing charges and
14∑∑back in 2012, the statements?                                         14∑∑also the promises he made, did you say what he wanted
15∑∑∑∑A.∑∑Idon't remember the specific thing, but when                    15∑∑you to say during this statement?
16∑∑she come to the jail, she had just, I -- I think, had                 16∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
17∑∑mentioned something about we was -- they would -- we                  17∑∑∑∑A.∑∑Yes.
18∑∑would have to meet.∑When I got out of jail, there would               18∑∑∑∑∑∑∑MR. WEBER:∑Join.
19∑∑have to be a meeting to discuss, you know, my statements              19∑∑∑∑Q.∑∑And the statement that is written here --
20∑∑and stuff. But we didn't even go over -- we didn't go                 20∑∑∑∑A.∑∑Yeah.
21∑∑over no statements or nothing.∑She was just telling me                21∑∑∑∑Q.∑∑-- that Detective York typed up --
22∑∑we would have to have a meeting once I was released from              22∑∑∑∑A.∑∑Uh-huh (affirmative).
23∑∑jail.                                                                 23∑∑∑∑Q.∑∑-- that statement is false --
24∑∑∑∑∑∑∑MR. WEBER:∑Okay.∑I think that's all the                          24∑∑∑∑A.∑∑Yes.
25∑∑∑∑questions I have.∑Thank you.                                        25∑∑∑∑Q.∑∑-- is that correct?

                                                               Page 103                                                                   Page 105
∑1∑∑∑∑∑∑∑THE WITNESS:∑All right.∑Thank you.                               ∑1∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Leading.
∑2∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑I have a few follow-up                     ∑2∑∑∑∑Q.∑∑Now, there have been questions about your
∑3∑∑∑∑questions, but if we could take just like a two-                    ∑3∑∑conversations with some of the other investigators
∑4∑∑∑∑minute break, I would appreciate that.                              ∑4∑∑throughout the years.
∑5∑∑∑∑∑∑∑MR. WEBER:∑No problem.                                           ∑5∑∑∑∑A.∑∑Yeah.
∑6∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑Thanks.                                    ∑6∑∑∑∑Q.∑∑And you've stated that you can't recall all of
∑7∑∑∑∑∑∑∑VIDEOGRAPHER:∑We are off the record at 12:05.                    ∑7∑∑the specific details; is that right?
∑8∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)                                              ∑8∑∑∑∑A.∑∑Yes.
∑9∑∑∑∑∑∑∑VIDEOGRAPHER:∑We are back on record at 12:07                     ∑9∑∑∑∑Q.∑∑If you had told any of those investigators
10∑∑∑∑p.m.                                                                10∑∑that Jonathan had confessed to you, at any time, would
11∑∑BY MS. ROBINSON STAPLES:                                              11∑∑that be a lie?
12∑∑∑∑Q.∑∑Okay.∑Amber, I just have a few follow-up                        12∑∑∑∑A.∑∑Yeah.
13∑∑questions for you.∑I'm going to try to --                             13∑∑∑∑Q.∑∑And why would you have told them that?
14∑∑∑∑A.∑∑Okay.                                                           14∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
15∑∑∑∑Q.∑∑-- make it as quick as I can. There's been a                    15∑∑∑∑A.∑∑Just trying to stick with the same story that
16∑∑lot of discussion today about the statements you've                   16∑∑-- from the statement from mine and York's conversation.
17∑∑given and your memory --                                              17∑∑∑∑Q.∑∑You heard the -- part of your interview with
18∑∑∑∑A.∑∑Yeah.                                                           18∑∑Investigator Dorning.∑You didn't hear the whole thing.
19∑∑∑∑Q.∑∑-- regarding those statements.∑So I just want                   19∑∑But if I were to tell you that in that audio, you say
20∑∑to make sure we're clear on the record. Did Jonathan                  20∑∑that you felt like Detective York was prepping you and
21∑∑Taylor ever confess to you about having anything                      21∑∑priming you as to what to say during this first
22∑∑whatsoever to do with the death of Katherine Mills?                   22∑∑statement with him, would you agree with that?
23∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      23∑∑∑∑A.∑∑Yeah.
24∑∑∑∑A.∑∑No.                                                             24∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form and foundation.
25∑∑∑∑Q.∑∑Can you recall the meeting that you had with                    25∑∑∑∑∑∑∑Leading.
                             The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                                                                        106..109
                                                              Page 106                                                                   Page 108
∑1∑∑∑∑∑∑∑MR. WEBER:∑Join.                                                ∑1∑∑∑∑Q.∑∑But you didn't offer the information that
∑2∑∑BY MS. ROBINSON STAPLES:                                             ∑2∑∑Detective York had told you those details? You didn't
∑3∑∑∑∑Q.∑∑There was a question about -- or some                          ∑3∑∑say that, did you?
∑4∑∑questions about you detoxing. Even if you were detoxing              ∑4∑∑∑∑A.∑∑Idon't recall, I mean, if I said that in that
∑5∑∑when you talked to Josh Powell and told him that JT had              ∑5∑∑conversation or not.
∑6∑∑never confessed, would that in any way affect your                   ∑6∑∑∑∑Q.∑∑You told -- we listened to it.∑You told Dale
∑7∑∑ability to tell the truth?                                           ∑7∑∑Dorning that Jonathan Taylor told you those details;
∑8∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                     ∑8∑∑isn't that true?
∑9∑∑∑∑A.∑∑No.∑Detoxing won't.                                            ∑9∑∑∑∑A.∑∑Yeah, that's true, but that wasn't the truth.
10∑∑∑∑Q.∑∑Do you think you will ever forget what                         10∑∑Imean, are we talking about the same conversation, I
11∑∑Detective York did to you that day?                                  11∑∑mean, where in the end I tell him that I feel like York
12∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                     12∑∑was prepping me, or is that the same conversation I had
13∑∑∑∑A.∑∑No.                                                            13∑∑listened to?
14∑∑∑∑Q.∑∑Do you think you'll ever forget that he                        14∑∑∑∑Q.∑∑Who do you recall this prepping and priming
15∑∑offered you a reward for $10,000 to say what he wanted               15∑∑conversation being with?
16∑∑to hear?                                                             16∑∑∑∑A.∑∑That's -- I was just asking if the recording I
17∑∑∑∑A.∑∑No.                                                            17∑∑listened to -- who was that with?∑The Dale Dorning?
18∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                     18∑∑∑∑Q.∑∑Yes.
19∑∑∑∑Q.∑∑Do you think you'll ever forget that he                        19∑∑∑∑A.∑∑Okay.∑And ain't it in the end of it where I
20∑∑promised to get your bother out of jail that day if you              20∑∑tell him about the prepping and stuff?
21∑∑said what he wanted to hear?                                         21∑∑∑∑Q.∑∑Idon't know. Are you saying you did it at the
22∑∑∑∑A.∑∑No.                                                            22∑∑end of the interview?∑Do you have an independent memory
23∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                     23∑∑of that?
24∑∑∑∑Q.∑∑Do you think you will ever forget that he                      24∑∑∑∑A.∑∑No.∑I mean, I'm -- I didn't get to listen to
25∑∑threatened to bring charges against you if you did not               25∑∑the full recording, and I don't understand that question

                                                              Page 107                                                                   Page 109
∑1∑∑give him the information he wanted to hear?                          ∑1∑∑you asked me.
∑2∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                     ∑2∑∑∑∑Q.∑∑So you wouldn't know whether that was
∑3∑∑∑∑A.∑∑No.                                                            ∑3∑∑referring to the rewards, so-called reward, saying, help
∑4∑∑∑∑Q.∑∑And the information that you provided that day                 ∑4∑∑with the prosecution, correct?
∑5∑∑was information that Detective York provided to you?                 ∑5∑∑∑∑A.∑∑Idon't know what I -- I mean, I don't -- when
∑6∑∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                     ∑6∑∑Itold him I felt like he was leading me or something, I
∑7∑∑∑∑A.∑∑Yes.                                                           ∑7∑∑don't know what I -- I mean, if it would have been about
∑8∑∑∑∑∑∑∑MS. ROBINSON STAPLES:∑That's all the                            ∑8∑∑a -- the reward, we would have talked about the reward
∑9∑∑∑∑questions I have.                                                  ∑9∑∑in the recording, I think, because every time they asked
10∑∑∑∑∑∑∑THE WITNESS:∑All right.                                         10∑∑me about it, it was -- I mean, they specifically
11∑∑∑∑∑∑∑MR. WRIGHT:∑Just a couple of follow-ups on                      11∑∑mentioned the reward.
12∑∑∑∑that.                                                              12∑∑∑∑Q.∑∑Okay.∑Last question:∑Do you have any reason
13∑∑∑∑∑∑∑∑∑RECROSS EXAMINATION                                           13∑∑to believe that Jonathan Taylor committed the murder of
14∑∑BY MR. WRIGHT:                                                       14∑∑Katherine Mills?
15∑∑∑∑Q.∑∑She referenced "prepping" and "priming," I                     15∑∑∑∑A.∑∑No.
16∑∑believe. Do you recall the question and answer?                      16∑∑∑∑∑∑∑MR. WRIGHT:∑No further questions
17∑∑∑∑A.∑∑Yeah.                                                          17∑∑∑∑∑∑∑THE WITNESS:∑Thank you.
18∑∑∑∑Q.∑∑Do you recall who said that?∑Was that the                      18∑∑∑∑∑∑∑VIDEOGRAPHER:∑This ends the deposition of
19∑∑investigator or you?∑Do you have any memory?                         19∑∑Amber Simpson.∑We are off record.∑The time is 12:13
20∑∑∑∑A.∑∑Idon't remember who asked or if I just                         20∑∑p.m.
21∑∑straight out forward come out and told him, or if he                 21∑∑∑∑∑∑∑∑∑∑(DEPOSITION CONCLUDED AT 12:13 P.M.)
22∑∑asked.∑But I think I just was telling him.                           22
23∑∑∑∑Q.∑∑And --                                                         23
24∑∑∑∑A.∑∑Think I'm the one that offered the                             24
25∑∑information.                                                         25
                                The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                           110
                                                               Page 110
∑1∑∑∑∑∑∑∑∑∑∑CERTIFICATE OF REPORTER
∑2∑∑∑∑∑∑∑∑COMMONWEALTH OF KENTUCKY AT LARGE
∑3
∑4∑∑I do hereby certify that the witness in the foregoing
∑5∑∑transcript was taken on the date, and at the time and
∑6∑∑place set out on the Title page here of by me after
∑7∑∑first being duly sworn to testify the truth, the whole
∑8∑∑truth, and nothing but the truth; and that the said
∑9∑∑matter was recorded stenographically and mechanically by
10∑∑me and then reduced to typwritten form under my
11∑∑direction, and constitutes a true record of the
12∑∑transcript as taken, all to the best of my skill and
13∑∑ability.∑I certify that I am not a relative or employee
14∑∑of either counsel, and that I am in no way interested
15∑∑financially, directly or indirectly, in this action.
16
17
18
19
20
21
22∑∑KELLEY BOHAN,
23∑∑COURT REPORTER/NOTARY
24∑∑COMMISSION EXPIRES:∑05/19/2020
25∑∑SUBMITTED ON:∑05/02/2018
          The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                      111

                   1:00 70:18,20                       ahead 12:14,17      11:13 12:2
 Exhibits                                   8           14:20 15:9
                                                                          attention
                                                        65:14 81:10
                           2                                               45:24
EXHIBIT 1                             8 76:4            89:3
                                                                          attorney 25:25
EXHIBIT 2          2 65:6             84 7:12          allegedly
                                                        18:23             attorneys 58:9
                   20 9:18
      $                                     9          allowed 74:3       audio 71:5,7,
                   2000 93:24                                              20 76:5,9 77:2,
                                                       alternative
                   2002 22:22                                              6,10,17 78:4
$10,000 21:24                         9 76:8            12:24
                                                                           80:23 81:22
 53:4 106:15       2010 9:13,19       9647 71:4        Amanda 7:9,         105:19
$100 19:22         2011 17:9                            15 19:4,15
                                                                          August 29:14
                    84:12                               20:7,10 21:3
                                            A                              30:24
                                                        25:2 30:13
      1            2012 9:13                            58:10,17 60:25    aware 15:21
                    11:25 66:17       a.m. 7:6 40:21    63:14 91:11        26:11,16 35:14,
1 22:13,14          84:21 98:14                         92:11 98:18        22 60:24 84:1
                                      ability 26:12
 31:23              102:14                                                 92:9
                                       50:24 51:2      Amanda's
10 66:13 77:1      2013 23:10          106:7            20:18 23:9        awful 85:16
                    34:2 60:14
10,000 16:16                          Abner 13:7       Amber 7:8 8:13     awhile 24:18
                    61:14 62:13
                                       50:2,7 54:24     16:24 17:7,9,11    25:15 28:14
10:06 7:6           66:13 69:16
                                       89:13 90:22      18:3,8 20:12
                    78:6 79:7 83:25
10:37 40:17,21                                          22:11 65:17,18
                    85:2,5,9 93:25    abusing 84:9,                            B
11 77:5             94:1               19               66:3 103:12
                                                        109:19
12 71:19 77:8,     2014 34:7          Academy 12:4                        back 9:15
 15 84:12           68:20              49:23           amount 68:2         11:15 13:25
                                                       Amy 7:14            28:14,15 29:14
12:05 103:7        2015 23:25         accused 45:23
                                                                           30:13 34:2 38:2
                    24:2 34:3,7,11     46:3,8          answers 61:9
12:07 103:9                                                                40:14,19,20
                    46:20 73:22                         78:13
                                      ache 83:13                           42:22 54:22
12:13 109:19,       79:12 82:14
                                                       apartment           65:3,8 66:20
 21                 85:13,22 94:4     aches 83:7
                                                        17:10 37:16        75:13 86:19
12th 26:21         2016 35:4,8        aching 83:15      60:12,15 69:7      87:18 91:22,23
                                                                           93:17 100:7,21
13 98:14           2017 27:9          address 28:13    appointment         102:14 103:9
                    29:14 30:24                         70:15
139 27:22                             affect 26:12                        background
                    35:15,18
                                       106:6           approximately
13th 7:5            100:22                                                 26:18,19
                                      affirm 8:7        41:11 94:1
14 93:24           2018 7:5                             101:11            bad 33:24
                                      affirmative                          36:23 59:16
14-time 98:14                          13:18 19:19     April 7:5 66:13     73:3 83:15,18
                           3
1414A 71:4                             77:12 81:2      arrested 14:8       87:5
                                       86:10 90:21      41:12 62:23
15 93:25 94:1      30 44:23 64:25                                         bags 41:19,22
                                       104:22           63:20 82:25
                    78:6                                                   42:5,19
15049 16:23                           afraid 75:15      90:7 98:10
                   30s 92:5                                               Barbourville
16 9:17 20:21                         afternoon        arrests 89:23       8:1 27:24 28:13
                                       13:14 88:16      90:4 98:16         37:17 70:22
17 9:17 14:6
                           5                                               97:2,10,17,23
 50:19 54:5 57:1                      age 84:25        assault 87:12
 104:3                                                                     98:3,11
                   5 80:22            agree 71:10      attempts 64:21
17-CV- 7:11                                                               based 14:21
                                       78:24 89:8      attending           104:13
                                       105:22
          The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                        112

basically 66:8     bring 42:20,24      55:15             circle 19:23        26:10,11 50:23
 72:3               104:10 106:25                                            51:1 57:23
                                      card 34:6          city 8:1 27:23
basis 68:10        bringing                               97:2              conduct 73:5
                                      care 57:18
 70:1               104:13
                                                         clarifying         confess 11:1
                                      carrying 51:13
bathroom 63:3      broad 98:1                             95:24              103:21
                                      case 14:6,17,
begin 56:9         brother 10:3                          class 50:6         confessed
                                       21 23:1,6 30:18
                    14:7 21:21                                               24:23 45:15
beginning                              80:2 93:9 99:20   classic 74:5
                    38:22 51:23                                              66:6 78:20
 14:3 23:21
                    52:6 54:3 93:1,   Casey 39:8,12      clean 41:15,22      105:10 106:6
 63:12 72:4
                    6                                     45:5
 88:17                                caught 34:21                          confession
                   brother's 52:9      51:24             cleaned 41:16,      45:11
behalf 7:16,18,
                                                          18
 20,23,25 60:25    brothers 38:18     caused 68:13                          confirmed
                    39:5 41:5                            clear 103:20        95:25
belief 61:4                           Cavalier 15:13
                   brought 22:24       20:14,17,22       clip 71:18,19,     confuse 69:14
believed 88:5
                    31:6 32:1,21       21:1               22 76:4,8 77:1,
                                                                            confused
bell 58:13          47:15,20 50:4                         5,8,10,18,20
                    99:8 102:9,10
                                      cell 39:25                             33:11 76:11,19
                                                          80:22
big 49:4                               40:10,25 41:1,3
                                                                            confusing
                   Broughton 8:1                         close 41:13
bills 19:22         97:2,8,16,22
                                      Center 29:13                           33:13
                                                          42:1,2,3 91:24
Bimble 20:18        98:2              chance 70:8,                          confusion
                                                         clue 15:23
                                       11 90:11,14                           38:12
bit 11:15 17:5     Brown 27:1,5
                                                         coach 62:14
 26:18 31:12                          change 41:19,                         contact 29:19,
                   Bryan 7:21
 33:13 37:11
                    99:1,22
                                       21 42:5 68:13     coaxed 81:18        25 53:6,16
 41:22 49:13                           96:14
                                                         Cody 7:20          contacted
 82:10 86:24       build 63:2
                                      changed 42:18                          49:9
                   building 45:22                        color 15:14
black 20:14
                                      charge 14:16        20:23             contraband
 21:1
                   Bunch 7:19          34:2,16,18,21,                        34:12,21,25
                                                         colostomy
blue 20:14,25       100:11,12          25 35:15,17,20
                                                          41:19,22 42:5     conversation
                                       51:24
Bobby 39:8,11      busted 38:1                                               13:20 14:3
                                                         comfortable
                                      charged 14:5                           17:8,15 31:1
body 83:7,8                                               80:12
                                                                             44:2 54:13 59:1
                                       34:12 35:4,14
                        C
Bohan 7:4                              48:11,19 51:22    committed           78:2 91:18
                                       54:1               109:13             94:17 96:6
booked 34:22       Caitlyn 7:3                                               105:16 108:5,
                                      charges 11:11      communicate         10,12,15
bother 43:4        call 42:16,23       12:19 14:9 22:1
 106:20
                                                         d 102:3
                    43:4 65:19         30:13,16 35:25                       conversations
                                       36:1 52:9 54:3    company 43:9        44:1,17,18
bottom 20:7        called 37:18
                    63:20,21 64:13     84:25 85:7 88:8   compare             53:19 75:10
boyfriend                              93:7,9 96:19                          105:3
                    65:21                                 83:11,16,17
 93:21                                 98:7,10 104:10,
                   calling 64:2,6,                       completely         cook 41:23
boys 93:19                             13 106:25
                    11 65:17                              68:25 69:2,25      42:24
break 9:2                             chest 96:18
                   cancer 56:24                          complex            cooperation
 31:20 70:4,9,12                      children 93:10                         52:3
                    84:10                                 38:15,20 60:12,
 103:4
                                      children's          15 69:7           cop 52:21
briefcase          candidly 98:6
                                       15:11 20:17       CONCLUDED
 51:12             car 15:11 19:6                                           Corbin 70:21
                                       37:17              109:21
briefly 65:18       20:13,15,24                                             corner 19:6
                    21:7 24:13        chitchat 51:20     condition
        The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                          113

correct 19:24      current 93:12      Defendants          47:1 48:16,24,    dispute 84:4
 34:25 35:5                            7:19,21            25 49:18 50:10
                   custody 34:17                                            District 7:10,
 58:10 66:17                                              51:5 56:16
                    82:19             defense 23:9,                          11
 79:2,7 93:4,13                                           57:10 58:7
                                       12 94:24 95:3,7
 95:9,22 96:11                                            62:15,19,23       doctor 58:5
 97:8,11,14,17             D          degree 34:12        63:16 64:10        68:15 70:15
 98:7,11 100:22                                           66:9,16 67:6
                                      deny 60:8                             doctors 58:6
 104:10,25         dad 38:21                              68:6 71:25 72:8
 109:4              39:22 40:11       denying 64:15       79:2,21 81:1,18   document
                    41:2 76:14                            83:21 84:21        64:24,25
correction                            department
                    100:6                                 87:1 89:10
 95:5                                  90:5,6 97:3,11,                      documents
                                                          90:25 92:25
                   daily 68:10         23 98:3,11                            31:3
correctly 9:6                                             93:7 94:13,22
 45:19 100:19      Dale 60:17         depends 66:23       96:7 97:6         Dorning 60:18
                    61:15 69:22                           99:14,16           69:22 95:21
Corzine 93:18                         deposition 7:8      102:13 104:1,
                    95:21 108:6,17                                           105:18 108:7,
                                       8:15 101:9         21 105:20
counsel 7:12                                                                 17
                   Dallas 7:22         109:18,21          106:11 107:5
 8:2 22:15
                    99:5 100:1                            108:2             downstairs
counselor                             Derek 7:24
                                                                             35:3
                   Dana 70:24          88:20 90:1        detention
 13:7 49:25
 90:23                                                    29:13 30:22       drink 31:15,16
                   dangerous          Derrick 7:18
                    37:7 86:15         25:24 61:20       detox 83:2,9       dropped 93:8,
counties 27:13
                                       69:18 72:21        84:3,8             9
County 7:9,24      Danielle 93:18      73:24 95:22
                                                         detoxed 82:24      drug 91:25
 12:4 29:13        date 9:12 10:6
 49:23 88:18
                                      describe 18:23
                    11:22 66:13                          detoxing           drugs 50:20
 89:21 90:5,6,7     93:19             description                            84:19 92:3
                                                          82:21,23 83:1,
 104:1                                 54:8
                   dates 11:23                            20,24 106:4,9     Dustin 93:21,
couple 17:25        28:18             detail 55:23       device 51:10        22 94:5,19
 20:15 30:12                           71:24 72:1
 39:12 59:2        day 7:5 13:6                          differently
 60:22 76:15,16     16:22 21:22       details 15:21,      36:21                     E
 107:11             23:4 25:17         22 19:10 21:9
                    54:15 56:20        25:11 32:10,11    DIRECT 8:11        earlier 16:4
court 7:4,10        62:25 84:6 93:8    46:5,12,14,22                         19:24 20:4
                                                         disagree 81:24
 8:6 22:24 37:20    100:7 106:11,      54:17,21 55:14,                       21:18 66:19
 41:8               20 107:4           15,17 56:2,5      disclose 26:10      67:22 98:6
                                       57:7,9,14,17                          102:12 104:5
cousin 91:13       days 67:24                            discuss 32:18
                                       59:6 67:17 68:5
                    82:24                                 94:5,12 102:6,    early 24:2
covering                               69:10,15,20
                                                          19                 100:18
 74:24 79:1        dead 19:22          71:11,14 72:7,
                    93:18              11,18 74:8 87:4   discussed          Eastern 7:11
crawling
                                       94:10,17 105:7     33:15 47:24
 71:21,22          deal 84:11,17                                            education
                                       108:2,7            94:10
credit 34:6                                                                  26:18,20
                   dealing 57:25      detective 11:6,    discussing
Creek 15:12                            16 12:5,22         94:6              Elliot 7:16
                   death 10:22
 20:15 21:7         17:15,18 24:24     13:6,20 15:7,                        embarrassme
                                                         discussion
                    25:8 103:22        22,24 16:9,22
criminal 33:23                                            23:2 69:4,6       nt 33:21
                                       17:24 19:2 20:4
 52:9 84:24 98:7   December                               98:17 103:16
                                       21:10,11 22:8,                       emotional
CROSS 25:22         9:18               11,21 23:14       discussions         84:14,17,18
 88:12 96:24       decided 72:5        24:5,12,17         10:15
                                                                            employment
 98:23              96:14              25:10,14,25
                                                         dismissed           26:24
                                       45:12 46:11,15
                                                          14:10 30:16
            The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                          114

end 72:4             84:20 85:12,14    follow-ups         full-time 27:3     guard 37:5
 108:11,19,22        90:20              107:11
                                                                             guess 30:4
ended 76:13         faith 70:1         food 42:24                 G           72:1 83:14
                                                                              84:18
ends 109:18         false 22:7         forget 22:13
                     69:24 94:16        56:7,10,15,18     gain 85:25         guidance
enforcement
                     104:23             57:13,17          garbage 27:2        49:25 90:22
 20:16 23:6
                                        106:10,14,19,
                    familiar 100:12                       Garland 38:22      guilt 87:2
et al 7:9                               24
                    family 14:10                           39:8              guilty 34:2,3,7,
Eubanks 7:22,                          forgive 89:3
                     38:16,19 40:25                       gave 22:12,22       24 35:8
 24 88:20 90:1
                     45:14 52:1        form 12:13          25:11 33:5
 99:5 100:1                                                                  guy 45:23 82:8
                     53:4,6,8 64:20     14:18 15:9         45:10 47:2
Evans 58:13                             16:8,14 20:5       61:25 68:22       guys 9:23
                    family's 47:1
 69:5                                   21:13,19 22:3,9    76:13 84:20
                     48:4,24 63:20,
                                        23:15 24:7,11,     87:23 94:25
events 26:13         21                                                            H
                                        14,19 25:1,3,7,    95:8
 51:2
                    Farah 7:25          12,16 32:17
evidence             96:25 98:21        34:10,15 35:7,    GED 26:22          half 19:23
 12:19 14:5,16                          10 36:7,16        gentleman          hammer 18:9,
                    Farris 7:22         39:20 41:17,24
 15:4 48:11                                                30:8               24 19:7
                     99:6 100:3,6
                                        43:2,21 45:16
exact 9:12                              48:5 49:1 52:4    gentlemen          hand 8:4 13:23
                    father 28:8
EXAMINATIO                              53:9,13 56:17      8:21 29:7          22:17 51:16
                    feel 33:8,13        61:12 62:16,21                        55:3 87:7,11
N 8:11 25:22         83:4,6 87:2                          Gibson 59:4
 88:12 96:24                            64:17,22 66:22                       hands 22:19
                     96:18 108:11       75:24 86:2        girlfriend
 98:23 107:13                                                                 87:10
                    feeling 87:5        103:23 104:8,      27:20 28:3 87:9
excuse 73:5                             11,16 105:1,14,    93:12             hang 10:14
 75:18              felony 35:2,12      24 106:8,12,18,                       39:22 43:23
                                                          girlfriend's
excuses 72:9        felt 73:18 80:12    23 107:2,6         70:17,23          happen 44:5
 73:7,9,10           85:16 87:5,23,    forward 107:21                         58:21 65:19
 75:16,20,22         25 88:4,6                            girlfriends
 78:15,25 79:10      105:20 109:6      found 22:7          93:15,17,20       happened
 80:16                                  56:23 84:10                           54:9 56:14
                    figure 17:5                           give 8:7 15:7
                                                                              60:8,13 64:23
exhibit 22:13,                         foundation          32:13 45:5
                    figured 46:9                                              65:21 68:12,14,
 14 31:23 65:1,6                        12:13 61:12        53:16 54:20
                                                                              24 80:9 81:22
                    finally 72:4        105:24             64:24 72:7
expectation                                                77:25 78:13       happening
 85:23 86:6         find 48:23 58:5    fourth 19:18        81:2,12,14         15:24 94:3
                    fine 8:14,20       fresh 42:19         107:1
explain 8:18                                                                 harassing
                     28:8 31:21        friend 42:2        giving 32:7         73:17
Express 7:7
                     65:10,11,14        43:25              53:11 87:4
extensively          75:3,4 81:10                                            hard 11:14
 97:7                                  friends 10:8       good 8:13,15        18:10 22:19
                    finish 8:23         38:24,25 39:1,     57:21 67:24        57:23 58:2,3
                     81:8               2,9,14 41:20       70:1 88:16
        F                                                                    head 18:9,11,
                    floor 19:23        front 15:16        grade 26:21         24
                    flu 83:11,15,18     22:25 49:10       graduate           health 10:20
facing 85:6
                                        50:5               26:21              57:20 68:16
fact 25:5 66:4      folks 89:5
                     90:18             full 37:18,20      grandma            hear 15:8 16:12
 86:8
                                        41:7 108:25        70:14,17           21:16 36:5
fair 22:6 38:7      follow-up
                     103:2,12          full-on 44:1                           46:11 47:5 78:7
 45:12 62:3                                               ground 8:19
                                                                              105:18 106:16,
         The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                       115

 21 107:1          63:20,21 64:2      20 22:4,7 26:19    18,22 63:14        14 19:5,13,20
                   65:17 97:13        29:21 90:13        64:1 69:16         20:2,12,13,16,
heard 15:25
                                      96:8 107:1,4,5,    72:12 73:5         25 23:8 24:18,
 17:19 36:9,11,   Hubbard 71:1,
                                      25 108:1           76:15 83:24        23 25:5,15
 15 45:18,19       2
                                                         85:3 95:3 102:7    30:12 37:12
 46:1,22 57:7                        inmate 36:9
                  hung 10:7                              105:3,9            38:24 39:10,16,
 89:5 100:19
                   41:20 91:13       inmates 36:5                           24 41:12,15
 105:17                                                 involve 90:5
                                      37:4                                  45:15 58:9,17
                  hurts 83:7
hearing 46:5                                            involved 89:23      60:7,10,25
                                     Inn 7:6                                62:24 63:15,19
                                                         92:11
heart 70:15
                          I          intended 77:21                         64:11,21 65:16
                                                        involvement         66:4,6 68:23
helping 21:21
                                     interaction         98:2
                                                                            71:14 72:9
 42:10,13         idea 16:2           47:19 97:19,21                        73:5,20 75:17
 101:13                                                 involving
                  IDENTIFICATI       interactions        98:19              81:17 86:1,4
hid 15:11,14      ON 22:14 65:6                                             91:25 92:17
                                      99:19
 55:15                                                                      98:18 103:20
                  identify 7:12      interview                  J
hidden 24:13                                                                105:10 108:7
                  illicit 50:20       14:24 50:12                           109:13
hide 20:15 21:7                       57:10 66:16       Jackie 7:21
                  impaired            89:12 91:1,6       99:5,24           Jonathan's
high 84:14         50:24 51:2                                               17:10 45:11
                                      95:20 96:13
highest 26:19                         97:6,14 105:17    jail 14:8 21:22     51:24 91:12,20
                  impeachment                            35:25 36:3,4,21
                   74:5               108:22                               Joseph 7:22
history 33:23                                            37:8 52:10 57:5
                                     interviewing        59:19 82:16,24     99:5,24
hit 18:9,10,23    important
                   56:24              60:12              84:22 85:3,10,    Josh 23:25
 19:8,9 24:5
                                     interviews          14,17 86:9,15,     24:4,16 38:22
hold 31:13 53:5   improper                               20 93:2,6
                                      69:16 99:13                           46:20 59:4,11
                   61:20                                 102:16,18,23
Holiday 7:6                           100:15                                79:12 82:2,5
                  inappropriate                          106:20             84:2 85:13
home 15:12         70:1              intimidate                             95:9,19 106:5
                                      64:21             January 24:2
 20:18 27:25
                  included 21:21                         34:11 79:12       JT 106:5
 37:17 39:23
                                     intoxicated         82:14 85:13,22
 40:6 44:9 47:1   independent                                              judge 22:25
                                      74:14,18 78:25
 48:4,17,24        108:22                               Jason 7:19,23
 89:11                               investigation       11:7 32:7 59:5,   July 60:14
                  indicating          45:20 62:19        7,12 95:2,18       61:14 62:13
Hoskins 7:9,15     15:16              97:20,21 98:4                         78:6
                                                         100:11,12
 20:10 30:13
 58:10,18 60:7,   indication         investigator       Jason's 97:4
 25 63:15 91:11    15:8               59:12 60:7,10                             K
 92:11 94:24                          61:15 66:6        job 27:3
                  individual
 95:7 98:18                           67:7,17,21        jobs 27:14         Katherine
                   101:21
                                      68:23 69:6                            10:22 14:21
hospital 28:6,    individuals         71:11,13 72:24    John 7:24           16:5 17:9,15
 11                99:11 100:5                           88:18 89:15
                                      73:12 74:10,12,                       18:4,8,9,10
hour 13:12,17,                        16,23 75:7        Johnson 7:21        19:21 24:24
                  informant
 19 44:24 50:16                       77:21 78:5,10,     99:1,22            25:8 45:11,19
                   36:5,10,17 37:8
                                      21 80:1 81:17                         92:12,22 97:20
house 11:10,       86:16,20                             Join 12:15
                                      95:7,9 105:18                         98:4,13 103:22
 17,21 12:8       informants          107:19             104:18 106:1       109:14
 20:12 22:23       36:21
 28:7 40:6                           investigators      Jonathan 7:15      Kayla 18:6,20
 41:18,22 43:4    information         23:10,13 30:12,    9:9,21 10:6,21     20:12 38:4,5,
 44:3,8 45:5       17:12,23 18:12     17 58:9,17,24      11:1 15:1,25       11,13
 47:16 51:25       19:1,2 20:1,3,     61:23 62:5,14,     16:4 17:8,11,
                                                         14,17 18:4,6,8,
            The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                         116

Kelley 7:4          lawyers 32:5        28:12,23,24       mark 7:21           45:18 46:25
                     94:24 95:3         29:1 38:7,15,19    22:12 99:1,19      52:25 79:2,4
Kelly 7:22 99:6
                     101:18             45:20 91:24                           84:7 92:24
 100:3,6                                                  MARKED
                                                                              93:1,12 102:17
                    lay 87:11          located 7:7         22:14 65:6
Kentucky 7:7,                                                                 109:11
 11 11:6 98:25      laying 54:25       locked 44:8        matter 7:8
                                                                             Messer 93:21
 100:10
                    leading 25:3       London 7:7         meaning 46:19
                                                                             met 11:8 22:11,
kill 77:21           105:1,25 109:6
                                       long 10:10         meant 32:6          21 23:5 29:4,7,
killed 18:12        Learning 12:4       11:23 13:10        80:8 87:11         10 30:5,9,11
 66:5                49:23              28:12 31:1,2,9                        46:20 47:12
                                                          medical 26:10       48:7 58:8,15
                                        37:23 38:1 40:4
killing 11:1        leave 43:24                            50:23
                                                                              59:19 79:12
                                        41:7,11 44:22
 18:8                70:20 72:19
                                        50:14 55:22,24    medication          89:10,15 100:5,
                     73:16
kind 15:13                                                 26:11              9,21,24 101:25
                                       longer 70:13                           102:1
 20:13 42:2         led 71:13 72:6
                                                          medicine 51:1
 55:14 57:23         78:12             lookout 18:7,                         meth 35:5,11
 82:10 83:14                            21                meet 9:11 11:9      41:12
                    left 15:15 19:22
 86:23 87:25                                               13:1 29:12
                     35:3              lost 68:25 69:2                       middle 23:19
 92:25 97:3                                                39:15 60:11
                    Leonard 7:3        lot 10:8 55:25      102:5,18           56:9 75:19,23
knew 11:16
                                        85:16 96:15
 17:19 19:9         Leslie 29:13                          meeting 13:6,      Mike 7:25 97:2,
                                        98:7 103:16
 44:25 45:25                                               8,10,19 23:8       7,16,22 98:2
                    Lester 91:9
                                       lunchtime           29:19,23 30:1,
                                                                             Miles's 37:16
knowed 15:3          92:7,11
                                        13:15,16           2,3,6 31:10,11
 19:10 39:4
                    level 26:19                            32:9 33:3,16      Mills 10:22
 53:15 91:12,14                        lying 87:5                             11:4 14:21 16:7
                                                           48:8 56:16
 92:18 94:14        Licha 7:25                             57:14 59:4,6       17:9 18:7,15,
knowing 57:4        lie 33:25 87:1,            M           61:14 82:16        18,20,24 24:24
                     19 88:5 105:11                        101:3 102:13,      25:8 38:4
knowledge                                                                     45:11,19 66:5
                                       made 21:17          19,22 103:25
 39:16,19 42:12     lied 62:15 81:1,
                                        74:20 79:10                           92:12,22 97:20
 92:3 97:25 98:2     18                                   meetings 59:2       98:4,14,18
                                        80:14,16           102:7
Knox 7:9,24         life 56:19          104:14                                103:22 109:14
 12:4 49:23          57:18,19 58:1                        Mefford 7:21       Mills' 17:15
 88:18 89:21                           majority 22:6       99:1,20
 90:5,6,7 104:1     limited 97:4        38:6                                 mind 56:2 75:8
                                                          member 97:10        79:1
KSP 98:25           Lisa 58:13 69:5    make 20:23          98:3
                    list 99:2           48:22 49:14                          mine 44:9
                                        72:8 73:6,10      members             105:16
        L           listen 44:15        100:19 101:14      38:19 45:14
                     45:3 108:24        103:15,20          98:11             minute 65:9
labeled 64:25                                                                 103:4
                    listened 41:20     making 78:15       memory 38:8
lack 96:10           91:8 95:11,19                         46:3,15 52:13     minutes 31:2
                     108:6,13,17       malfunction         53:1 57:21 61:5    44:23 54:16
lady 49:10 50:5                         40:24              68:2,4,13,25
 59:3 63:2 89:12    listening 44:19                                          misconstrued
                                       manipulate          69:3,6 74:4
                                                                              59:23
laid 55:2 87:7      live 9:25 10:2      69:20              83:23 84:8,24
                     27:21,22 28:4                         85:3 103:17       misheard
Larry 38:21          38:3 41:7 94:19   manner 62:1         107:19 108:22      100:18
 65:16
                    lived 18:4,15      manufacturing      mention 54:2,4     misrepresente
lasted 13:11,17      28:14 38:4 92:4    14:8 38:1 51:24                      d 79:23
                                                          mentioned
law 20:16 23:5      living 27:16       March 22:22         37:12 40:24       Misstates
                                        66:17 84:21
         The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                        117

 67:14                                 107:2,6           pain 83:8,11       personally
                           N                              84:13,14,18        89:16 91:10,13
mom 12:5 28:7                         objection 8:23
                                                                             100:8
 38:21 40:11,24                        34:10,15 35:7,    paper 31:25
 47:7,11 48:15     named 93:18         10 36:7,16,25                        persons 30:17
                    95:9                                 papers 31:8
 49:3,5,8 56:23                        37:9 39:20
                                                                            phone 39:23,
 57:5,19 84:10,    names 58:14,        41:17,24 42:6,    paperwork
                                                                             25 40:6,10,25
 18                 15 99:8,12         25 43:13,21        32:1
                                                                             41:1,3 58:18,19
                                       44:13 45:16
mom's 11:10,       necessarily                           paragraph           59:1 60:8 64:14
                                       46:16 47:22,25
 19                 43:22                                 17:7 19:18         101:2
                                       48:5 49:1 51:8
                                                          65:9,15 66:3
money 15:15        needed 15:4         52:4,15 53:2,9,                      pick 19:5
 18:5,11,18         23:1 42:15,18      13,21 55:19       paraphrasing
                                       56:17 57:15
                                                                            Pickard 7:24
 19:14,22 53:12                                           92:25
                   negative 29:3                                             88:18 89:15
 87:21 88:1                            59:20 61:12,17
                    40:9 52:23         62:16,21 63:17    parents 10:1
                                                                            picked 34:19
month 56:14         63:15 94:7         64:3,17,22         27:17 28:4,24
 57:22,24 66:20
                                       66:22 67:8,13,     39:15 44:7        picking 27:2
                   neighbor 9:22                          65:25 76:13
months 27:2,7,      37:13,23 45:21     14 75:1,24                           Pickrell 7:22
 13 67:24,25        46:2,9             76:22 79:15       parked 20:11        99:5,24
                                       81:19 84:16        21:3
months.' 20:16     neighbors           86:2                                 Pine 27:22
                    9:23 16:1 39:2,                      part 56:8           28:13
Moon 37:18,20                         occasion 43:8
                    3                                     105:17
 41:7                                                                       PL 16:23 64:25
                   nervous 31:12      occupy 45:4        parties 90:14       71:4
morning 8:13
 13:13,15          next-door 9:22     occurred 78:2      party 89:24        place 13:8
                                      occurring                              91:20 92:8
mother 20:18       nice 87:17                            pass 52:3
 28:11 48:4,9                          58:20                                Plaintiffs 7:15,
 53:18 84:19       nosy 45:22                            passing 39:19
                                      offended                               17
                    46:2,9                               past 58:2 67:23
mother's                               86:24                                planned 17:12,
                   note 84:7                              68:17 69:3 98:7
 11:17                                                                       18
                                      offer 108:1
move 57:14,18      noted 98:9                            pay 88:7
                                      offered 51:25                         play 61:24
 60:6 77:10        noticed 68:17                         pending 7:10        71:2,6,17,19
                                       106:15 107:24
 79:23 86:25                                              30:13 35:20        74:1,4 76:4,8
                   number 7:11        offering 14:10      96:19              77:1,5,7 78:3
moved 9:22          40:2,5 71:19       52:24 53:4,8                          80:22
 15:12 16:1         94:21                                people 15:3
                                       87:23
 28:15 56:19                                              31:17 36:20       played 95:20
                                      office 13:9         37:1,4 43:9,12
mowing 27:2                O           49:10,25 50:4,                       PLAYS 71:5,7,
                                                          58:12 61:5 63:4
                                       5,8,9 90:8                            20 76:5,9 77:2,
murder 14:5,                                              66:25
                                                                             6,17 78:4 80:23
 17 15:1,23        oath 26:3,4,6,7    officer 92:10      perfect 28:18
 45:11,20,23,25                                                             plead 34:3
                   object 8:22
 46:3,6,14,23                         outstanding        period 10:11
 57:7 92:12
                    12:13 14:18
                                       35:23                                pled 34:1,7,24
                                                          75:19 98:14
                    15:9 16:8,14                                             35:8
 97:21 98:4,14,
                    20:5 21:13,19                        periods 44:22
 18,19 109:13                                                               point 13:19
                    22:3,9 23:15           P
murders 46:12       24:7,11,14,19                        person 31:17        47:13,14 56:1
                                                          42:12 46:10        68:4 78:16 86:8
                    25:1,3,7,12,16    p.m. 103:10
muscles 83:13                                             47:12 78:11,15,
                    32:17 33:18        109:20,21                            police 11:6
                                                          19,22 87:17
music 41:21         69:18 103:23                                             23:5 36:6 53:11
                    104:8,11,16       paid 20:14 21:6     88:9
 44:16,19 45:3,5                                                             92:10,15 97:2,
                    105:1,14,24        45:24
                                                         personal            10,23 98:3,11
                    106:8,12,18,23                        44:18              99:1 100:10
           The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                        118

poor 88:9          PROCEEDING          79:8 80:18         20 63:6 65:11      55:7,12,17,23
                   S 7:1               81:25 88:11        70:6 79:18,19,     56:4,14 57:21,
positive 41:10
                                       94:21 97:3         23 95:2 103:7,     24 58:3,15,20,
 90:8              program 27:12       101:19 102:25      8,9,20 109:19      25 59:2,6,15,17
possession         promised 61:4       103:3,13 105:2                        60:10,16,20,22
                                                         recorded
 35:5               106:20             106:4 107:9                           61:8,18,22
                                                          61:15 89:12
                                       109:16                                62:11,13 63:23,
posted 93:8        promises                              recorder 13:22      24 64:6,9,12,
                    21:17 104:14      queue 70:4
Powell 23:25                                              14:2 15:6,18       16,18 65:21,24
 34:16 46:20       promoting          quick 103:15        19:3 24:6 54:9,    66:20,24 67:1,
 79:13 82:2,5       34:12,21,24                           11,14,19,20,22,    2,11,24 68:5
                                      quickly 16:25                          69:8,11,13,15,
 84:2 85:13                                               25 63:7,9,10
 95:1,9,14 96:4    proper 81:13                                              19 73:4 74:1,7,
                                                         recording
 106:5             prosecute               R                                 9,10,20 75:9,
                                                          14:13 51:6,10
                    15:5                                                     10,12 78:1 79:3
practicing                                                70:4 71:3,8,11
                                                                             82:8,10,11,19,
 59:18             prosecuted         radio 44:16         76:6,10 77:13,
                                                                             25 84:6 91:5
                    15:2 63:4         raise 8:3           24 78:5 80:24
precursor                                                                    101:11 102:12,
                                                          84:2 95:11,19,
 35:5,11           prosecution        read 65:11                             15 107:20
                                                          20 96:1 108:16,
prepped 79:21       52:3 97:20                            25 109:9          remembered
                    109:4             ready 23:18
                                       51:19 96:16                           32:13 59:4
prepping                                                 records 98:9
 105:20 107:15     prove 78:16                                              remembering
                                      real 16:25         RECROSS
 108:12,14,20      provided                                                  68:8,10
                                      realize 26:3,6      107:13
present 13:5        17:23 20:3 21:9                                         remembers
                    25:10 107:4,5     reason 84:4        reference           54:24 69:24
 27:11 89:13
                                       86:18 87:14        71:21 79:6 89:5
 90:25 97:8,11,    purse 15:14                                              remorse 87:2
                                       92:20 109:12       98:17
 17 99:13           19:23
 100:15,16                            recall 11:21       referenced         repeat 21:11
 101:18            put 40:14 42:22                        30:12 85:19        23:13 99:12
                    51:14,15 56:2      13:8,10 16:15
                                       23:8,24 24:4,12    107:15
press 11:14         87:10 96:10                                             repeated 67:6,
                                       26:12 30:14,17    referring 30:2,     17 72:11
pressing 22:1                          31:5 47:3 48:12    5 69:23 109:3
                           Q           51:2 58:16,19,                       repeatedly
pretty 15:3,13,                                          regular 34:20       69:19
 20 23:20 27:18                        22,23 59:11
 33:24 52:21       question 9:4        60:6 63:25 64:1   regularly          repeating
 53:14 54:5,6,21    49:5 59:11,15      72:23 73:25        39:18              23:22 66:8,10
 55:12,18,21        60:5 61:21         74:25 75:3,5,6                        72:3
                    62:7,10 65:20      80:6,7 82:3       relates 97:19
 58:1 61:7 63:12
                    72:22 73:3         84:6 100:13                          rephrase 9:6
 72:6,17 74:20                                           relating 99:20
 78:18 82:12        81:14,16 98:1,     103:25 105:6                         report 16:19
                    16 106:3           107:16,18         relationship
 88:6 92:19                                                                  17:6 20:7 22:7
                    107:16 108:25      108:4,14           37:12 93:23
priming 105:21      109:12                                                  reporter 7:5
                                      receipt 34:6       released 29:18      8:4,6
 107:15 108:14
                   questioned                             102:22
prior 9:18 90:4                       receive 89:11                         represent
                    92:16                                relevancy
 93:15,16,17,20,                      received 85:20                         88:18 89:6
                   questioning                            84:16
 21                                                                          90:18 97:1
                    59:10             recently 65:17     remember            98:25
prison 39:11
                   questions          recollection        24:16 26:12
                                                                            reputation
problem 68:16       8:20,21,22         59:18 62:4         31:7 33:7,15
                                                                             37:8
 103:5              25:20 26:1 33:9                       46:5 47:17,18
                                      record 7:2,13       48:13,15 52:24    request 13:1
problems            59:18 61:7,8,9
                                       13:20 31:20        54:17,18,19
 10:20 57:20        65:24 78:11,12
                                       40:16,17,18,19,
         The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                         119

residence           18 80:19 81:8,    separate 28:4       101:22             25 43:2,13,21
 28:5               19,21 84:16        69:16                                 44:13 45:16
                                                         so-called
                    86:2,13 95:2,18                                          46:16 47:22,25
responsibility                        September           109:3
                    103:2,6,11                                               48:5 49:1 51:8
 73:11                                 17:8 27:8,9
                    106:2 107:8                          solemnly 8:6        52:4,15 53:2,9,
reveal 79:19                          serve 97:14                            13,21 55:19
                   romantic                              sound 34:3,8        56:17 57:15
reveals 79:19       87:12             served 99:17        35:5 37:21 78:9
                                                                             59:20,24 60:1
                                                          82:13
reward 12:20       room 50:15         set 51:19                              62:16,21 63:17
 14:10,11 16:10,    54:23              101:4,13          sounds 48:23        64:3,17,22 65:2
 12,15,17 21:24                                           100:12             66:22 67:8,13
                   roommate           setting 15:15                          72:21 73:24
 48:12,20 51:25
                    28:2               101:16            source 46:12        74:6 75:1,24
 52:25 53:1,4,8,
 25 61:4 62:19     row 29:8           shared 41:2        speak 32:5          76:1,22 79:15,
 85:19,20,23                                              48:21 49:11        18 80:19 81:8,
                   Roxy 92:5          sheriff 88:18                          19,21 84:16
 86:5,6 87:21,24                                          101:15 102:13
                                       89:19                                 86:2,13 95:2,18
 88:1,10 106:15    rules 8:19
                                                         speaking            100:21 102:6
 109:3,8,11                           sheriff's 90:5,
                   rumor 36:9,13                          23:24 30:17        103:2,6,11
                                       6,8
rewards 109:3                                                                106:2 107:8
                   rumored 36:5,                         specific 52:18,
                                      shot 22:16
reword 15:20        20                                    20,22 54:17       start 14:2
reworded                              show 23:1 31:3      55:23 59:15        55:14 57:19
                   run-ins 89:16
                                       69:22              61:8 66:24 74:7    84:9
 55:21 81:25        100:7,13
                                                          77:25 81:16
Rhonda 13:7                           showed 31:8                           started 13:22
                   rush 65:13                             102:15 105:7
                                       91:21 95:16                           14:13 17:10
 50:2,7 54:23
                                                         specifically        51:11 67:23
 89:13 90:22                          sic 62:15
                           S                              26:10 33:7 36:1    68:8 84:19 87:5
ride 101:4,7,13,                      sick 56:24 57:5     53:1 56:4,18       94:3 96:7
 16                sat 20:17 91:7,     84:10              61:2,22 80:3
                    17                                    109:10            starting 27:7
ring 58:13                            side 84:7
                   scared 14:6                           specifics 74:1     state 11:6 31:7
rob 77:22                             simply 21:11                           53:11 75:8 79:1
                    54:5 57:3,4        23:13             Speculation
Robinson 7:14                                                                99:1 100:10
                    88:8 104:6,9                          37:9 42:7 64:4
 8:12 12:16                           Simpson 7:8                           stated 17:7,9,
 22:18,20 25:19    school 11:12        8:3 11:20 25:24   spoke 83:24         11 18:3 19:3
 32:17 33:18        12:2,24 13:7       38:21 65:16        85:2 91:7,16       20:11,14 21:15,
 34:10,15 35:7,     25:17 47:10,15     70:8 88:14 97:1    101:2 102:1,6      17 61:1 65:16
 10 36:7,16,25      49:3,9,15,19,      98:25 109:19
                                                         spoken 48:25        66:4 92:21
 37:9 39:20         20,22,24 53:24
                                      sir 76:7 90:19      53:20 91:15        105:6
 41:17,24 42:6,     63:1 89:13
                    90:23 104:1        98:20              97:22 101:12      statement
 25 43:2,13,21
 44:13 45:16                          sit 44:1,8,11,15   spread 15:15        22:22 23:14
                   scrambled
 46:16 47:22,25                                                              25:11 32:14,16,
                    40:23             sitting 30:8       stand 85:25
 48:5 49:1 51:8                                                              22,24 33:6
                   script 72:23        44:19 59:9,14      86:3               45:10 47:2
 52:4,15 53:2,9,
 13,21 55:19        73:4              situation 57:18    Staples 7:14        49:18,19,25
 56:17 57:15                                              8:12 12:16         52:11 55:1,21
                   secondhand         sleep 15:2
 59:20,24 60:1                                            22:18,20 25:19     61:16,19,24,25
                    47:5               62:23 63:2,3
 62:16,21 63:17                                           29:10 30:20        63:1,5 66:9
 64:3,17,22 65:2   sentence           Slosar 7:16         32:17 33:18        67:22 68:22
 66:22 67:8,13      19:12 65:15        40:20 59:23        34:10,15 35:7,     69:22 72:7,15,
 72:21 73:24                           61:12,17,20        10 36:7,16,25      25 73:4,19
                   sentences
 74:6 75:1,24                          62:6 64:19         37:9 39:20         74:2,13,17
                    18:1
 76:1,22 79:15,                        67:14 69:18        41:17,24 42:6,     75:13 76:12
                                                                             81:9 82:2,7
          The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                       120

 84:21 86:1,3,19    45:24 51:17        65:18 66:24        66:19 100:18       66:11,20 67:16
 87:1,4,19,22       58:4 59:6,8,14     67:20,21 78:25     101:24 102:12      68:1,2,23 70:16
 92:19 94:13,15,    62:11 81:15        83:20 91:22        104:5              72:16 79:11
 16,25 95:8         83:13,15 87:4      97:7 98:6 106:5                       80:15 82:17,22,
                                                         testimony 8:7
 104:15,19,23       88:8 102:20        109:8                                 25 85:4,12 89:3
                                                          30:14 44:10
 105:16,22          108:20                                                   91:3,24 92:2,4,
                                      talking 16:10       46:25 49:14,17
                                                                             6 93:22 96:19
statements         subpoena            17:11 30:18        51:6 57:6,11,13
                                                                             100:25 101:3
 23:12 29:17        89:11              38:11 46:10        67:5,15 69:17,
                                                                             105:10 109:9,
 32:6 45:9 76:21                       51:18,20 58:19     21 72:12 73:21
                   substances                                                19
 80:9 94:22                            60:6 76:16 96:7    76:19 89:4
                    84:9
 102:14,19,21                          108:10             92:24             times 10:13,16
 103:16,19         Suites 7:7                                                15:6 39:13
                                      talks 79:20        tests 68:16
                                                                             43:17 60:22
States 7:10        summons
                                      Tammy 11:20        theft 34:2          72:22 76:16
                    22:24 47:16,17,
stay 43:23 44:3                        38:21 65:16        35:15,17           89:10 98:10
                    20,24 97:14
 85:14
                    99:17             tape 79:20 80:5    thing 9:4 43:25    today 7:4,5
stayed 10:3                                               46:7 66:8          26:3 29:5 30:10
                   supplying          Taylor 7:15 9:9                        56:5 67:12
                                                          102:15 105:18
staying 38:8,       96:8               24:23 30:12
                                                                             68:19 89:4
 22                                    37:12 38:24       things 43:8         90:17 94:6
                   supposed
                                       39:10,16 45:15     52:11 56:24
step 76:12,14       18:4 19:4 56:6                                           95:12 97:7 99:9
                                       46:2 58:9,17       66:23,24 67:2
                    60:13                                                    101:7,14 102:2
stepped 10:11                          60:7,11,25         68:8 72:6 78:17
                                                                             103:16
                   surrounding         62:24 63:15,19     80:9 94:5
stick 40:15                            64:11,21 65:17                       told 11:12 12:5,
                    27:13
 72:15 105:15                                            thought 20:17       18,20,21 14:4,
                                       68:23 71:14
                   swear 8:6           73:20 74:14,24
                                                          74:24 78:11,18,
                                                                             25 15:13,14,20,
stickers 65:1                                             22
                   sweet 87:15         75:7,17 80:2                          22 16:11 17:11
Stinking 15:12                         81:18 86:1        threatened          18:3,6,14,17
 20:15 21:7        sworn 8:4           87:7,15,20         11:11 14:16        19:7,10 20:13,
stop 13:24                             91:25 94:25        104:9 106:25       16,22,23,25
 54:16,19 64:11            T           95:8 98:18                            23:20,22 24:5,
                                       103:21 108:7
                                                         threatening         13,17 25:5,17
 73:17
                                                          54:1 88:9          29:18,24 31:9
                   table 51:14         109:13
stopped 55:3                                             threats 104:13      32:8 33:16
                   takes 19:12        Taylor's 73:5                          47:7,9 48:6,10,
story 96:14                            74:17             threw 72:1
 105:15                                                                      13,18,20 49:2,
                   taking 35:17
                                      team 23:9          tightness           5,8 52:7,19
straight 81:14     talk 10:15,21                          22:16              53:14,18,24
 91:21,22,23        11:13 12:21,22    technician 7:4                         54:6 55:7,12,
 107:21             13:23,25 14:23    telling 15:10      till 20:23 54:4     16,17 59:5,8,13
stray 89:1          16:2 19:20,21      19:24 24:4,12,    time 7:6 9:1,25     61:2,6,16,22,23
                    20:6 22:18         16 32:1,3          10:5,11 12:3,11    62:25 63:1,3,5,
street 21:4         29:15 34:17        48:12,15 51:22,    18:6,10 19:9       12 64:1,6,8,10
 27:22 28:13        36:19,20 39:21     23,25 53:24                           65:18,25 66:3,
                                                          20:22 22:23
stress 96:15        43:20,22 44:11,    55:5,14 59:4,11    24:4 32:14         4,6,10 68:6
                    17 45:14 48:19     63:25 71:10        34:23 36:3         69:9,19 71:14,
stressed 76:17      49:11 51:5         72:18 75:6         38:3,6,19,22       25 72:3,17
strike 60:5         70:11 80:1,5       80:13 102:21       40:4,13 41:4       73:15,16 74:6,
 62:13              81:13 90:11        107:22             42:3 44:20,23,     9,21 76:15
                    94:18                                 25 45:20 47:13,    78:17,18,20,23
struck 18:11                          ten 31:2 72:22                         79:11,25 80:4
                   talked 11:10                           14 50:11,17,18,
                                      terrible 83:5       21 54:15,23        84:2,5 85:13
stuff 11:11 16:1    16:5 37:11
                                                          55:2,24 56:23      92:10,14,18,20
 29:17 32:5 37:6    39:12 48:17       testified 49:13
                                                          57:1 59:12         94:14,15
 42:19 44:18        54:10 58:18
           The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                                          121

 101:17 105:9,     turns 54:14         69:5              whatsoever           14 109:16
 13 106:5                                                 16:7 25:6
                   TV 10:14 41:20     varied 44:24                           written 104:19
 107:21 108:2,6,                                          103:22
                    43:23 44:15,20
 7 109:6                              vehicle 20:11                          wrong 19:5
                    45:1,7                               Wiley 27:1,5
                                                                              58:4
top 66:14 88:8                        versus 7:9
                   two- 103:3                            William 91:9
totally 20:19                         victim 71:22        92:7,11
                   two-page                                                          Y
treat 37:6          64:25             video 7:3 71:22    Williams 7:23
                                       81:22              12:15 77:15        year 27:8 37:25
treated 36:21,     type 44:1 50:20
                                                          88:13 95:4,6,24     41:13 58:8
 23 37:3            73:13,21 78:11,   violation 34:7
                                                          96:3,21             66:18 67:22
                    14,19,22,25
trial 26:7                            visit 97:17                             78:1
                                                         wipe 42:20
                   typed 104:21
Trooper                               voice 71:3,8                           years 28:16,21
                                                         withholding
 100:11                                76:6,10 77:3,4,                        29:2 41:9 56:12
                                                          12:19 14:5,16
                           U           13,18 80:24                            58:3 67:20,23,
troopers 99:1                                             22:4 48:11
                                                                              25 68:7,9,12,
trouble 68:8,9     Uh-huh 13:18                          witnesses            18,19 69:2
                                              W
 69:1               19:19 77:12                           33:21               105:4
true 17:12          86:10 90:21                          worded 9:5
                                      waiting 19:6                           yes-or-no
 18:12 19:14        104:22                                59:10
                                       20:12 21:4                             81:12,14
 20:1,20 24:9      Uh-uh 29:3          24:17 25:15       words 52:18,        Yesterday
 29:4 32:16         40:9 52:23 94:7    44:9               20,22 54:22         101:13
 43:12 52:2
                   UK 28:11           Waltermire 7:3      55:22 87:25
 61:16,24 63:19                                                              York 7:19 11:7,
 64:10 66:5,21     understand         wanted 11:13       work 27:1,6,7        16 12:5,22
 67:18 68:22        9:5 24:21          15:8 16:11                             13:6,20 15:7,
                                                         worked 26:25
 69:9,24 71:21,     28:12,18 37:1      19:13 21:12,16                         22,24 16:10,22
 24 73:1 79:13,     39:15 41:14        33:14 56:8        working 26:25        17:24 19:3 20:4
 25 80:17 81:7,     48:22 56:1         73:17 76:17        60:24               21:10,12 22:8,
 17 82:21 85:9      58:16 59:22        87:24 104:14                           11,21 23:14
 86:18 87:7
                                                         works 20:18
                    69:4 74:5 81:15    106:15,21                              24:5,12,17
 108:8,9            90:16 108:25       107:1             worry 56:25          25:10,14,25
truth 8:8,9                                                                   32:7 45:12
                   understandabl      wanting 23:19      worse 37:3
 47:12 50:24                                                                  46:11,15 47:1
                   e 11:24             72:19 94:18       Wright 7:18          48:16,24,25
 67:4 72:5,17
 73:14 75:15       understanding      warrant 34:20       12:13 14:18,20      49:18 50:10
 76:12,20 80:8,     16:11 21:15                           15:9 16:8,14        51:5 53:19
                                      warrants            20:5 21:13,19       56:16 57:10
 10 96:16 106:7     32:19 35:11
                                       35:22              22:3,9 23:15        58:8 59:5,7,12
 108:9              48:3
                                      watch 10:14         24:7,11,14,19       62:15,19,23
truthful 61:11     understood                             25:1,3,7,12,16,     63:16 64:10
                                       43:23 44:15
                    82:1                                  23,24 40:13,16,     66:9,16 67:6,20
truthfully                             45:1
                   United 7:10                            22 59:25 60:4       68:6 71:25 72:8
 62:10                                watched 41:20       62:3,12 65:1,3,     73:1 79:2,11,21
turn 13:23,25      unlawful 35:17                         7 70:3,7 71:6,      81:1 83:21
                                      watching
 15:17 45:4,7      untruthful          44:20              19 74:3,11          84:21 87:1,23
 54:19 65:8         62:4,9                                76:4,8 77:1,5,7,    89:10 92:19,25
                                      water 31:15         9,16 79:22,24       93:7 94:13,16,
turned 15:7        user 91:25
                                      weak 83:6           80:22 88:11         22 96:8 97:6,13
 51:5 54:9,11,22
                                                          95:23,25            99:14,17
 55:13 63:10,11                       Weber 7:20
                           V                              103:23 104:8,       102:13 104:1,
turning 14:1                           98:24 102:24       11,16 105:1,14,     21 105:20
 55:4,5,10                             103:5 104:18       24 106:8,12,18,     106:11 107:5
                   vague 62:1          106:1              23 107:2,6,11,      108:2,11
          The Deposition of AMBER SIMPSON, taken on April 13, 2018
                                                                     122

York's 90:25
 105:16
you-all 23:2
 41:7 43:20
 44:10 75:12
 101:19
young 57:4
younger 65:22
 93:17,19
